Exhibit 10.1

Execution Version

 

 

$65,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 27, 2011

among

FRANCESCA’S COLLECTIONS, INC., as Borrower

FRANCESCA’S LLC, as Parent

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA,

as Administrative Agent, Collateral Agent,

Joint Lead Arranger and Co-Bookrunner

and

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

Joint Lead Arranger and Co-Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     1   

Section 1.1

     Defined Terms      1   

Section 1.2

     UCC Terms      36   

Section 1.3

     Accounting Terms and Principles      36   

Section 1.4

     Payments      36   

Section 1.5

     Interpretation      37   

ARTICLE II THE FACILITY

     37   

Section 2.1

     The Commitments      37   

Section 2.2

     Borrowing Procedures      38   

Section 2.3

     [Reserved]      39   

Section 2.4

     Letters of Credit      39   

Section 2.5

     Reduction and Termination of the Commitments      43   

Section 2.6

     Repayment of Obligations      43   

Section 2.7

     Optional Prepayments      43   

Section 2.8

     [Reserved]      43   

Section 2.9

     Interest      43   

Section 2.10

     Conversion and Continuation Options      44   

Section 2.11

     Fees      45   

Section 2.12

     Application of Payments      45   

Section 2.13

     Payments and Computations      46   

Section 2.14

     Evidence of Debt      47   

Section 2.15

     Suspension of Eurodollar Rate Option      49   

Section 2.16

     Breakage Costs; Increased Costs; Capital Requirements      49   

Section 2.17

     Taxes      50   

Section 2.18

     Substitution of Lenders      53   

Section 2.19

     Defaulting Lenders      54   

Section 2.20

     Increase of Commitments      56   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND TO LOANS AND LETTERS OF CREDIT

     56   

Section 3.1

     Conditions to Effectiveness      56   

Section 3.2

     Conditions Precedent to Each Loan and Letter of Credit      58   

Section 3.3

     Defaulting Lenders      58   

Section 3.4

     Determinations of Initial Borrowing Conditions      58   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     58   

Section 4.1

     Corporate Existence; Compliance with Law      59   

Section 4.2

     Loans      59   

Section 4.3

     Subsidiaries      59   

Section 4.4

     Financial Statements      60   

Section 4.5

     Material Adverse Effect      60   

Section 4.6

     Solvency      60   

Section 4.7

     Litigation      60   

Section 4.8

     Taxes      61   

 

i



--------------------------------------------------------------------------------

Section 4.9

     Margin Regulations      61   

Section 4.10

     No Burdensome Obligations; No Defaults      61   

Section 4.11

     Investment Company Act      61   

Section 4.12

     Labor Matters      61   

Section 4.13

     ERISA      62   

Section 4.14

     Environmental Matters      62   

Section 4.15

     Intellectual Property      62   

Section 4.16

     Title; Real Property      63   

Section 4.17

     Full Disclosure      63   

Section 4.18

     Permits      64   

Section 4.19

     Anti-Terrorism Laws      64   

Section 4.20

     Insurance      64   

ARTICLE V FINANCIAL COVENANTS

     64   

Section 5.1

     Maximum Consolidated Total Lease Adjusted Leverage Ratio      64   

Section 5.2

     Minimum Consolidated Interest Coverage Ratio      64   

Section 5.3

     Maximum Capital Expenditures      64   

ARTICLE VI REPORTING COVENANTS

     65   

Section 6.1

     Financial Statements      65   

Section 6.2

     Other Events      67   

Section 6.3

     Copies of Notices and Reports      67   

Section 6.4

     [Reserved]      67   

Section 6.5

     ERISA Matters      67   

Section 6.6

     Environmental Matters      68   

Section 6.7

     Labor Matters      68   

Section 6.8

     Other Information      68   

ARTICLE VII AFFIRMATIVE COVENANTS

     69   

Section 7.1

     Maintenance of Corporate Existence      69   

Section 7.2

     Compliance with Laws, Etc      69   

Section 7.3

     Payment of Obligations      69   

Section 7.4

     Maintenance of Property      70   

Section 7.5

     Maintenance of Insurance      70   

Section 7.6

     Keeping of Books      70   

Section 7.7

     Access to Books and Property      70   

Section 7.8

     Environmental      71   

Section 7.9

     Use of Proceeds      71   

Section 7.10

     Additional Collateral and Guaranties      71   

ARTICLE VIII NEGATIVE COVENANTS

     73   

Section 8.1

     Indebtedness      73   

Section 8.2

     Liens      75   

Section 8.3

     Investments      77   

Section 8.4

     Asset Sales      79   

Section 8.5

     Restricted Payments      80   

Section 8.6

     Payment of Subordinated Debt and Certain Other Debt      81   

Section 8.7

     Fundamental Changes      81   

Section 8.8

     Change in Nature of Business      82   

 

ii



--------------------------------------------------------------------------------

Section 8.9

     Transactions with Affiliates      82   

Section 8.10

     Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments      84   

Section 8.11

     Modification of Certain Documents      85   

Section 8.12

     Accounting Changes; Fiscal Year      85   

Section 8.13

     Margin Regulations      85   

Section 8.14

     Compliance with ERISA      85   

Section 8.15

     Hazardous Materials      85   

Section 8.16

     Material Contracts      85   

Section 8.17

     Anti-Terrorism Laws; Anti-Money Laundering; Embargoed Persons      85   

ARTICLE IX EVENTS OF DEFAULT

     86   

Section 9.1

     Definition      86   

Section 9.2

     Remedies      87   

Section 9.3

     [Reserved]      88   

Section 9.4

     Actions in Respect of Letters of Credit      88   

ARTICLE X THE AGENTS

     88   

Section 10.1

     Appointment and Authority      88   

Section 10.2

     Agents Individually      88   

Section 10.3

     Duties of the Agents; Exculpatory Provisions      89   

Section 10.4

     Reliance by Agents      90   

Section 10.5

     Delegation of Duties      91   

Section 10.6

     Notice of Default      91   

Section 10.7

     Resignation of Agents      91   

Section 10.8

     Resignation of L/C Issuer      92   

Section 10.9

     Non-Reliance on Agents and Other Lender Parties      92   

Section 10.10

     Release of Collateral or Guarantors      93   

Section 10.11

     Additional Secured Parties      93   

Section 10.12

     Expenses; Indemnities      94   

Section 10.13

     No Other Duties, etc      94   

Section 10.14

     Withholding Tax      95   

Section 10.15

     Removal of Agents      95   

ARTICLE XI MISCELLANEOUS

     95   

Section 11.1

     Amendments, Waivers, Etc      95   

Section 11.2

     Assignments and Participations; Binding Effect      97   

Section 11.3

     Costs and Expenses      100   

Section 11.4

     Indemnities      100   

Section 11.5

     Survival      101   

Section 11.6

     Limitation of Liability for Certain Damages      102   

Section 11.7

     Lender-Creditor Relationship; No Fiduciary Duty      102   

Section 11.8

     Right of Setoff      102   

Section 11.9

     Sharing of Payments, Etc      102   

Section 11.10

     Marshaling; Payments Set Aside      103   

Section 11.11

     Notices      103   

Section 11.12

     Posting of Approved Electronic Communications      105   

Section 11.13

     Confidentiality      106   

Section 11.14

     Treatment of Information      107   

Section 11.15

     Governing Law      108   

 

iii



--------------------------------------------------------------------------------

Section 11.16

     Jurisdiction      108   

Section 11.17

     WAIVER OF JURY TRIAL      109   

Section 11.18

     Severability      109   

Section 11.19

     Execution in Counterparts      109   

Section 11.20

     Entire Agreement      110   

Section 11.21

     Use of Name      110   

Section 11.22

     Patriot Act Notice      110   

Section 11.23

     Borrower Ratification of Loan Documents      110   

Section 11.24

     Guarantor Ratification of Loan Documents      110   

 

iv



--------------------------------------------------------------------------------

SCHEDULES        Schedule I   –      Commitments Schedule 3.1   –     
Organizational and Capital Structure Schedule 4.2   –      Consents Schedule 4.3
  –      Ownership of Borrower and Subsidiaries Schedule 4.12   –      Labor
Matters Schedule 4.13   –      List of Plans Schedule 4.14   –     
Environmental Matters Schedule 4.16   –      Real Property Schedule 4.20   –
     Insurance Schedule 8.1   –      Existing Indebtedness Schedule 8.2   –     
Existing Liens Schedule 8.3   –      Existing Investments Schedule 8.10   –     
Existing Third-Party Restrictions EXHIBITS        Exhibit 1.1(1)   –      Form
of Assignment Exhibit 1.1(2)   –      Form of Compliance Certificate Exhibit
1.1(3)   –      Form of Guaranty and Security Agreement Exhibit 1.1(4)   –     
Form of Perfection Certificate Exhibit 2.2(a)   –      Form of Notice of
Borrowing Exhibit 2.4(b)   –      Form of L/C Request Exhibit 2.10(b)   –     
Form of Notice of Conversion or Continuation Exhibit 2.14(e)   –      Form of
Note Exhibit 2.17(f)   –      Form of United States Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 27, 2011, is
entered into among FRANCESCA’S COLLECTIONS, INC., a Texas corporation (the
“Borrower”), FRANCESCA’S LLC, a Delaware limited liability company (“Parent”),
the other Guarantors (as defined below), the Lenders (as defined below), ROYAL
BANK OF CANADA, as administrative agent (“Royal Bank”, in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and as collateral agent (in such capacity, and together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties, KEYBANK
NATIONAL ASSOCIATION, as syndication agent (“KeyBank”, in such capacity the
“Syndication Agent”) and as L/C Issuer (in such capacity, and together with its
successors and permitted assigns, the “L/C Issuer”), ) and Royal Bank and
KeyBank, as joint lead arrangers and co-bookrunners (in such capacities,
“Arrangers”).

WHEREAS, the Borrower, certain affiliates thereof, the lenders party thereto
(the “Existing Lenders”), the Administrative Agent and the other financial
institutions named as agents and arrangers therein have entered into that
certain Credit Agreement dated as of November 17, 2010 (the “Original Credit
Agreement”); and

WHEREAS, the Borrower and such affiliates desire to amend and restate the
Original Credit Agreement; and

WHEREAS, the parties hereto intend that (a) the Obligations (as defined in the
Original Credit Agreement) which remain unpaid and outstanding as of the date
hereof shall continue to exist under this Agreement on the terms set forth
herein and (b) the Collateral (as defined in the Original Credit Agreement)
shall continue to secure, support and otherwise benefit the Obligations (as
defined herein) of the Loan Parties under this Agreement and the other Loan
Documents.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Additional Commitment” has the meaning specified in Section 2.20.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning specified in Section 2.18(a).

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, that no Secured Party shall be an Affiliate of the Borrower.
For purpose of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the Voting Stock
of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Agency Fee Letter” means any fee letter evidencing the obligations to pay any
agency fee payable pursuant to Section 2.11(c).

“Agents” means the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agent’s Group” has the meaning specified in Section 10.2(b).

“Agreement” means this Amended and Restated Credit Agreement.

“Anti-Terrorism Laws” has the meaning specified in Section 4.19.

“Applicable Margin” means, with respect to Loans and the Unused Commitment Fee,
the percentage set forth below:

 

Level

   Total Secured
Leverage Ratio    Base Rate Loans     Eurodollar Rate Loans     Unused
Commitment Fee  

I

   <1.00x      1.25 %      2.25 %      0.25 % 

II

   >1.00x<1.50x      1.50 %      2.50 %      0.30 % 

III

   >1.50x<2.00x      1.75 %      2.75 %      0.35 % 

IV

   >2.00x<2.50x      2.00 %      3.00 %      0.40 % 

V

   > 2.50x      2.25 %      3.25 %      0.45 % 

Any increase or decrease in the Applicable Margin resulting from a change in
Total Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.1(c); provided that, on and after the Closing Date and until the
delivery of the first Compliance Certificate delivered after the Closing Date
pursuant to Section 6.1(c), Level II shall apply. If a Compliance Certificate is
not delivered to the Administrative Agent when due, then Level V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered to the Agent.

“Approved Electronic Communication” means each Communication that any Loan Party
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial or other report, notice, request,
certificate or other information; provided, however, that, solely with respect
to delivery of any such Communication by any Loan Party to the Administrative
Agent and without limiting or otherwise affecting either the Administrative
Agent’s right to effect delivery of such Communication by posting such
Communication to the Approved Electronic Platform or the protections afforded
hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.7 and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 11.12(a).

 

2



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business, and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Arrangers” has the meaning specified in the preamble to this Agreement.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), and accepted by the Administrative Agent, in substantially the
form of Exhibit 1.1(1), or any other form approved by the Administrative Agent.

“Available Investment Basket” means, on any date of determination an amount
equal to: (a) 50% of the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination; minus (b) the
aggregate amount of all Investments made after the Closing Date pursuant to
clause (p) of Section 8.3; minus (c) the aggregate amount of all dividends made
after the Closing Date by applying a portion of the Available Investment Basket
pursuant to clause (c) of Section 8.5; minus (d) the aggregate amount of all
prepayments of Subordinated Debt made after the Closing Date by applying a
portion of the Available Investment Basket pursuant to clause (c) of
Section 8.6; and minus (e) the aggregate amount of all Investments made after
the Closing Date by applying a portion of the Available Investment Basket
pursuant to clause (d) of Section 8.3.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the Prime Rate;

(b)  1/2 of 1% per annum above the Federal Funds Rate; or

(c) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars for an interest period of one month as
in effect on such day plus 1.00%.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA) to which any Group Member incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Loans (other than Loans deemed made
pursuant to Section 2.4) on the same day by the Lenders according to their
respective Commitments.

“Business” means any business or business activity conducted by the Borrower and
any Subsidiary on the Closing Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the province or state

 

3



--------------------------------------------------------------------------------

where the Administrative Agent’s Office is located and in the State of New York;
provided that if such day relates to any interest rate settings as to a
Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Rate Loan, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan, Business Day also means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank market.

“Capital Expenditure Limitation” means an annual cap of $25,000,000.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding:

(a) interest capitalized during such period;

(b) any expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period;

(c) [reserved];

(d) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property, to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

(e) expenditures accounted for as capital expenditures of such Person and that
actually are paid for by a third party (excluding Parent, the Borrower or any
Subsidiary thereof) and for which neither Parent, the Borrower nor any
Subsidiary thereof has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period), and without duplication
thereof, expenditures funded through tenants’ improvement allowances;

(f) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value would otherwise be included as a
Capital Expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided, that (i) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period that such expenditure
actually is made, and (ii) such book value shall have been included as a Capital
Expenditure when such asset was originally acquired;

(g) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used, obsolete,
worn out or surplus equipment traded in at the time of such purchase and
(ii) the proceeds of a sale of used, obsolete, worn out or surplus equipment, in
each case, in the ordinary course of business;

(h) [reserved]; and

 

4



--------------------------------------------------------------------------------

(i) expenditures to the extent they are financed with the proceeds of an
issuance of Junior Capital permitted by Section 8.1 not later than 120 days
after the receipt of such proceeds by Parent or the Borrower.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided, however, that any lease of a type that would be classified as an
operating lease on the date of this Agreement prior to the consummation of the
transactions contemplated hereby shall be deemed not to be a Capital Lease
notwithstanding any subsequent change in GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is capitalized on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateral Account” means a deposit account (other than deposit accounts
maintained in the ordinary course of business solely for funding (w) 401(k) and
other retirement plans and employee benefits, including rabbi trusts for
deferred compensation, (x) payroll, (y) health care benefits, and (z) escrow
arrangements) or securities account in the name of the Borrower and under the
sole control (as defined in the applicable UCC) of the Collateral Agent and
(a) in the case of a deposit account, from which the Borrower may not make
withdrawals except as permitted by the Collateral Agent and (b) in the case of a
securities account, with respect to which the Collateral Agent shall be the
entitlement holder and the only Person authorized to give entitlement orders
with respect thereto.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States, and (f) repurchase obligations with
a term of not more than 180 days for underlying securities of the types
described in clause (a) above entered into with a bank meeting the
qualifications described in clause (d)(ii) above; provided, that the maturities
of all obligations specified in any of (x) clauses (a) and (b) above shall not
exceed two years, and (y) clauses (c) and (d) above shall not exceed 365 days.

 

5



--------------------------------------------------------------------------------

“Cash Interest Expense” mean, for any Person for any period, Consolidated
Interest Expense for such period to the extent such amounts are paid in cash for
such period, excluding, without duplication, in any event (a) pay in kind
Consolidated Interest Expense or other non-cash Consolidated Interest Expense
(including as a result of the effects of purchase accounting), (b) to the extent
included in Consolidated Interest Expense, the amortization of any debt issuance
costs, commissions, financing fees paid by, or on behalf of, the Borrower or any
Subsidiary and the expensing of any bridge, commitment or other financing fees,
including those paid in connection with the Facility, or upon entering into any
amendment of this Agreement, (c) the amortization of debt discounts, if any, or
fees in respect of Hedging Agreements and (d) any other expenses included in
Consolidated Interest Expense not paid in cash.

“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Secured Cash Management Agreement.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change of Control” means the occurrence of any of the following:

(a) any person other than the Permitted Investors shall become, directly or
indirectly, the legal or beneficial owner of, or shall have acquired, directly
or indirectly pursuant to any Contractual Obligation or otherwise, control over
or control over the voting rights of, at least the greater of (A) 35% of the
ordinary voting power represented by the issued and outstanding Voting Stock of
Parent on a fully diluted basis, or (B) a percentage in excess of the percentage
of the ordinary voting power represented by the issued and outstanding Voting
Stock of Parent of which the Permitted Investors are, directly or indirectly,
the beneficial owners, in each case, on a fully diluted basis; or

(b) continuing directors shall cease for any reason other than death or
disability to constitute a majority of the members of the board of directors of
Parent then in office;

(c) Parent shall cease to own and control legally and beneficially all of the
economic and voting rights associated with all classes of the outstanding Stock
and Stock Equivalents of the Borrower; or

(d) a “change of control” occurs under any Indebtedness having a principal
amount of $3.0 million or more (as defined in the agreement governing such
Indebtedness).

For the purposes of this definition, the following terms shall have the
following meanings, notwithstanding any other definition for any such term in
any other provisions of this Agreement: (x) “person” means any “person” as such
term is used in the United States Securities Exchange Act of 1934, as amended,
including any partnership, limited partnership, syndicate or group of persons
that is deemed to be a “person” for purposes of Sections 13(d) and 14(d)(2) of
such Securities Exchange Act; (y) “beneficial owner” means any “beneficial
owner” under and as defined in Rules 13d-3 and 13d-5 of the United States
Securities and Exchange Commission under such Securities Exchange Act; and
(z) “continuing director” means, at any date of determination, each individual
member of the board of directors of Parent who (i) has been a member of such
board in the period of twelve successive calendar months last ended prior to
such date or (ii) whose nomination for election by the stockholders of Parent
was approved by a vote of at least a majority of the directors who were
continuing directors at the time of such nomination.

“Closing Date” means July 27, 2011.

 

6



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and published administrative
guidance issued thereunder.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans and acquire interests in L/C Obligations, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced or increased pursuant to this Agreement. The aggregate amount of the
Commitments on the Closing Date equals $65,000,000.

“Communication” means each notice, demand, communication, information, document
or other material provided for hereunder or under any other Loan Document, or
otherwise transmitted between the parties hereto, relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 1.1(2).

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries, consolidated in accordance with GAAP.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated assets of such Person at such date other than (a) cash, Cash
Equivalents and any Indebtedness owing to such Person or any of its Subsidiaries
by Affiliates of such Person that would, in accordance with GAAP, be classified
on a Consolidated balance sheet of such Person as current assets at such date,
and (b) amounts related to current or deferred Taxes based on income or profits.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
would, in accordance with GAAP, be classified as current liabilities on a
Consolidated balance sheet of such Person; provided, that “Consolidated Current
Liabilities” shall exclude the principal amount of the Loans then outstanding.

“Consolidated EBITDA” means, with respect to any Person for any period, without
duplication, an amount equal to such Person’s Consolidated Net Income for such
period determined in accordance with GAAP, plus (a) to the extent applicable to
such Person in such period, the sum of (without duplication and only to the
extent the amounts described in this clause (a) decreased such Consolidated Net
Income for the respective period for which Consolidated EBITDA is being
determined) (i) provision for Taxes based on income, profits or capital of such
Person and its Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes, (ii) Consolidated Interest Expense of such
Person for such period, (iii) depreciation and amortization expense of such
Person and its Subsidiaries for such period, (iv) business optimization expenses
and other restructuring charges of such Person and its Subsidiaries for such
period, provided, that (A) with respect to each business optimization expense or
other such restructuring charge, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
specifying and quantifying such expense or charge and stating that such expense
or charge is a business optimization expense or other restructuring charge, as
the case may be, and (B) the aggregate amount of cash business optimization
expenses and other cash

 

7



--------------------------------------------------------------------------------

restructuring charges for purposes of this clause (iv) shall not exceed 5% of
Consolidated EBITDA for such period (as calculated prior to giving effect to the
addition of amounts specified in this clause (iv)), (v) any other non-cash
charges of such Person and its Subsidiaries for such period (but excluding
(a) any such charges which represent the accrual of, or a cash reserve for,
anticipated cash charges in any future period and (b) any such non-cash charge
to the extent that it represents the amortization of a prepaid cash charge that
was paid in a prior period unless such non-cash charge represents an amount that
was not recognized in any prior period) and (vi) management, consulting,
monitoring, transaction, and advisory fees, and related expenses of such Person
and its Subsidiaries for such period paid to the Permitted Investors (or any
accruals related to such fees and related expenses), provided, that the
aggregate amount of such fees and related expenses for purposes of this clause
(vi) shall not exceed in any period of four consecutive Fiscal Quarters,
$500,000 as of the date of determination; minus (b) the sum (without duplication
and only to the extent the amounts described in this clause (b) increased such
Consolidated Net Income for the respective period for which Consolidated EBITDA
is being determined) of non-cash items increasing Consolidated Net Income of
such Person for such period (but excluding any such items (i) in respect of
which cash was received in a prior period or will be received in a future
period, or (ii) which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges in any prior period).

“Consolidated EBITDAR” means Consolidated EBITDA, plus, to the extent applicable
to such Person in such period, the amount of (without duplication and only to
the extent that such amounts decreased Consolidated Net Income for the
respective period for which Consolidated EBITDA is being determined)
Consolidated Rent Expense for such period.

“Consolidated Interest Coverage Ratio” means, with respect to any Person as of
any date, the ratio of (a) the Consolidated EBITDA of such Person for the most
recent period of four consecutive Fiscal Quarters ending on or before such date
to (b) the Cash Interest Expense for the most recent period of four consecutive
Fiscal Quarters ending on or before such date.

“Consolidated Interest Expense” means, for any Person for any period,
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net cash costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period.

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate of the Net Income of such Person and its Subsidiaries attributable to
such Person (after giving effect to non-controlling interests) for such period,
on a Consolidated basis; provided, that, without duplication, (i) any net
after-tax (A) extraordinary, (B) nonrecurring, or (C) unusual gains or losses or
income or expenses (less all fees and expenses relating thereto), including any
severance expenses, and fees, expenses or charges related to the IPO, any other
offering of the Stock of Holdings, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including any such fees, expenses, charges or change in control payments related
to any acquisition consummated after the Closing Date, in each case, shall be
excluded, (ii) any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded, (iii) any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors (or equivalent) of the Borrower) shall be
excluded (other than write downs of current assets in the ordinary course of
business), (iv) any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
Indebtedness

 

8



--------------------------------------------------------------------------------

shall be excluded, (v) Consolidated Net Income for such period shall not include
the cumulative effect of a change in accounting principles during such period,
(vi) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated after the Closing Date shall be excluded, (vii) any non-cash
impairment charges resulting from the application of Statement of Financial
Accounting Standards No. 142 and 144, and the amortization of intangibles
arising pursuant to No. 141, shall be excluded, (vii) the effect of
mark-to-market accounting for derivatives contracts under Statement of Financial
Accounting Standards No. 157 shall be excluded, (ix) any non-cash compensation
expenses realized from grants of stock appreciation or similar rights, stock
options or other rights to officers, directors and employees of such Person or
any of its Subsidiaries shall be excluded, (x) any pre-opening expenses shall be
excluded, and (xi) the net income for such period of any entity (other than a
Subsidiary of such Person) in which any Person other than such Person and its
Subsidiaries has an ownership interest shall be excluded, except to the extent
that cash in an amount equal to any such income has actually been received by
such Person or any of its Subsidiaries during such period.

“Consolidated Rent Expense” means, for any period, the rental expense
attributable to leases of real property that is deducted in determining
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Consolidated Subsidiaries, determined in accordance with GAAP,
set forth on the Consolidated balance sheet of the Borrower as of such date (for
the avoidance of doubt, the Consolidated Total Assets as of October 31, 2010 is
$52,965,111); provided that, in no event shall Consolidated Total Assets include
the amount of goodwill that would be recorded from the acquisition of the
Borrower by the Fund and the Fund Affiliates to the extent purchase accounting
treatment was given or is given to such acquisition.

“Consolidated Total Debt” of any Person means on any date (A) (i) all
Indebtedness of a type described in clauses (a), (b), (c)(i), (d), (f) and
(g) of the definition thereof, other than letters of credit to the extent
undrawn and (ii) all Guaranty Obligations with respect to any Indebtedness of
any other Person of a type described in clause (i) above, in each case of such
Person and its Subsidiaries on a Consolidated basis, less (B) the amount of
unrestricted cash and Cash Equivalents of such Person and its Subsidiaries
(reduced, in the case of any Subsidiary that is not a Wholly Owned Subsidiary,
to reflect the extent of the relative aggregate direct and indirect beneficial
ownership interest of the Borrower therein) on such date in an amount not to
exceed $7,500,000 less the outstanding principal amount of Loans on such date
(provided that such unrestricted cash and Cash Equivalents that reduces
Consolidated Total Debt pursuant to this clause (B) shall be maintained in an
account subject to a Control Agreement (as defined in the Guaranty and Security
Agreement)).

“Consolidated Total Lease Adjusted Leverage Ratio” means, with respect to any
Person as of any date, the ratio of (i) the sum of Consolidated Total Debt of
such Person outstanding as of such date plus the product of (a) Consolidated
Rent Expense of such Person for the most recent period of four consecutive
Fiscal Quarters ending on or before such date, multiplied by (b) 6.00 to
(ii) Consolidated EBITDAR of such Person for the most recent period of four
consecutive Fiscal Quarters ending on or before such date; provided, that
Consolidated EBITDAR shall be determined on a Pro Forma Basis.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Corporate Chart” means a document setting forth, as of a date set forth
therein, for each Person that is a Loan Party, that is subject to Section 7.10
or that is a Subsidiary or Joint Venture of any of them, other than a Foreign
Subsidiary that is not a first-tier Foreign Subsidiary, (a) the full legal name
of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the number of shares of each class of Stock of such Person (other than the
Borrower) authorized, the number outstanding and the number and percentage of
such outstanding shares for each such class owned, directly or indirectly, by
any Loan Party or any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or levies or (ii) of landlords, suppliers, carriers,
materialmen, warehousemen, repairmen, workmen or mechanics and other similar
Liens, in each case imposed by law or arising in the ordinary course of
business, and, for each of the Liens in clauses (i) and (ii) above for amounts
that are not overdue by more than 30 days or that are being contested in good
faith by appropriate proceedings with respect to which, if applicable, adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;

(b)(i) Liens arising solely by virtue of any statutory or common law provision
relating to a banker’s liens, rights of set-off or similar rights, including
Liens of a collection bank on items in the course of collection arising under
Section 4-208 of the UCC as in effect in the State of New York or any similar
section under any applicable UCC or any similar Requirement of Law of any
foreign jurisdiction, and (ii) Liens that are contractual rights of set-off
(x) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (y) relating to pooled
deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA) and to secure
liability to insurance carriers under insurance or self-insurance arrangement in
respect of such obligations, (ii) for reimbursement or indemnification
obligations (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary, (iii) to secure the
performance of bids, tenders, leases (other than Capital Leases), governmental
contracts, sales contracts, other trade contracts (other than for the repayment
of borrowed money), or other obligations of like nature (including letters of
credit in lieu thereof or to support the issuance thereof), including those
incurred pursuant to any Environmental Law, or (iv) made in lieu of, or to
secure the performance of, statutory obligations, surety and appeal bonds,
customs, reclamation or performance and return of money bonds (in each case not
related to judgments or litigation);

 

10



--------------------------------------------------------------------------------

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, survey exceptions and
such matters as an accurate survey would disclose, easements, trackage rights,
licenses, reservations, restrictions, declarations, rights-of-way, covenants,
conditions, special assessments, rights-of-way, encroachments, defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use or operation of real property, (ii) consisting of
leases, licenses or subleases granted by a lessor, licensor or sublessor on its
property (in each case other than Capital Leases) otherwise permitted under
Section 8.4 that, for each of the Liens in clauses (i) and (ii) above and clause
(iii) below, do not, in the aggregate, materially (x) impair the value of such
real property or (y) interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property or (iii) arising by
reason of servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(f) Liens of landlords (i) arising by statute or under any lease or related
Contractual Obligation entered into in the ordinary course of business, (ii) on
fixtures and movable tangible property located on the real property leased or
subleased from such landlord, (iii) for amounts not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and
(iv) for which adequate reserves or other appropriate provisions are maintained
on the books of such Person in accordance with GAAP;

(g) Liens on real property disclosed by the title insurance policies delivered
pursuant to Section 7.10 and any replacement, extension or renewal of any such
Lien; provided, that such replacement, extension or renewal Lien shall not cover
any property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that such Liens do not
secure any Indebtedness, are of a minor nature and, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any Subsidiary;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(j) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(k) Liens arising from precautionary UCC financing statements regarding
operating leases; and

(l) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (f) of the definition thereof.

 

11



--------------------------------------------------------------------------------

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan and/or make a payment to the L/C Issuer in respect of a L/C Request (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 2.19(a) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its sole discretion acting in good faith. The Administrative Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition. Notwithstanding anything to the contrary above, a Lender will
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any stock in such Lender or its parent by any Governmental Authority.

“Departing Lender” means any Existing Lender that is not a Lender under this
Agreement.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with a Sale of any
property that is so designated as Designated Non-Cash Consideration pursuant to
a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

“Disclosure Documents” means, collectively, all confidential information
memoranda and related written materials prepared by or on behalf of the Loan
Parties in connection with any Loan Document.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, soil, surface and subsurface strata and natural resources, such
as flora, fauna and wetlands.

“Environmental Laws” means all Requirements of Law and Permits relating to the
regulation and protection of occupational health and safety and the Environment,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide,

 

12



--------------------------------------------------------------------------------

and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act
(15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.) and those relating to the handling,
treatment, transport, generation, storage, Release or threat of Release of
Hazardous Materials, all regulations promulgated under any of the foregoing, and
any environmental transfer of ownership, control, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, occupational health or safety condition or with any
Release or threat of Release of Hazardous Materials.

“Equity Contribution Basket” means, on any date of determination, the cumulative
amount of (A) cash proceeds from the IPO (which proceeds have been contributed
as common equity to the capital of the Borrower and to the extent have not been
used to repay the Obligations under the Original Credit Agreement) and (B) cash
proceeds from the Sale (other than to the Borrower or any Subsidiary) of
Qualified Capital Stock of Parent or Holdings after the Closing Date (which
proceeds have been contributed as common equity to the capital of the Borrower),
except, in each case, to the extent such proceeds constitute (x) proceeds of an
issuance of Junior Capital that are used to make an Investment pursuant to
clause (n) of Section 8.3 or (y) proceeds of any Stock issued to any employee,
officer or director of Parent, Borrower, any Subsidiary of the Borrower or any
direct or indirect parent of Parent; minus (i) the aggregate amount of all
Investments made after the Closing Date pursuant to clause (g)(ii) of
Section 8.3; minus (ii) the aggregate amount of all dividends made after the
Closing Date and prior to such date of determination by applying a portion of
the Equity Contribution Basket pursuant to clause (c) of Section 8.5; minus
(iii) the aggregate amount of all prepayments of Subordinated Debt made after
the Closing Date by applying a portion of the Equity Contribution Basket
pursuant to clause (c) of Section 8.6; plus (iv) the aggregate amount of any
Indebtedness (other than Junior Indebtedness) of the Borrower or any Subsidiary
thereof issued after the Closing Date (other than Indebtedness issued to a
Subsidiary), which has been converted into or exchanged for Stock of the
Borrower or any direct or indirect parent of the Borrower; plus (v) the
aggregate amount received by the Borrower or any Subsidiary in cash (and the
fair market value (as determined in good faith by the Borrower) of property
other than cash received by the Borrower or any Subsidiary) after the Closing
Date from (A) the sale (other than to the Borrower or any Subsidiary) of the
Stock of an Unrestricted Subsidiary, or (B) any dividend or other distribution
by an Unrestricted Subsidiary; plus (vi) in the event any Unrestricted
Subsidiary has been redesignated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Subsidiary, the fair market value (as
determined in good faith by the Borrower) of the Investments of the Borrower or
any Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable).

“Equity Issuance” means any issuance by any Group Member of any equity interest,
including pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt to equity.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

13



--------------------------------------------------------------------------------

“ERISA Affiliate” means, collectively, any Group Member, and any trade or
business (whether or not incorporated) treated as a single employer with any
Group Member within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means the occurrence of any of the following: (a) a reportable
event described in Section 4043(b) of ERISA (or, unless the 30-day notice
requirement has been duly waived under the applicable regulations,
Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the incurrence by
any Group Member of any Liability with respect to the withdrawal of any ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA, (c) the incurrence by any Group Member of any Liability with respect to
the complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) the incurrence by any Group Member of any Liability with respect to
the termination of a Title IV Plan or Multiemployer Plan, (e) any failure by any
Title IV Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Title IV
Plan, whether or not waived (f) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Title IV Plan or to appoint a trustee to administer
any Title IV Plan, (g) the failure of any ERISA Affiliate to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 302 or 4068 of ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan (other than a Multiemployer Plan) or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code to qualify thereunder, except where such failure would not have a
Material Adverse Effect, and (j) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Syndtrak™ and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.

“Eurodollar Base Rate” means, for any Interest Period, the highest of:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(b) if the rates referenced in the preceding subsection (a) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the relevant Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the highest of:

(a) 1.50% per annum,

(b) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(c) if the rates referenced in the preceding subsection (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.

“Eurodollar Rate Loan” means any Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any Excess Cash Flow Period:

(a) Consolidated EBITDA of Borrower for such Excess Cash Flow Period; minus

(b) without duplication,

(i) any cash principal payment on the Loans during such Excess Cash Flow Period,
to the extent that the Commitments are permanently reduced by the amount of such
payment,

(ii) any cash principal payment, whether scheduled or otherwise, and whether
mandatory or voluntary, made by the Borrower or any of its Subsidiaries during
such Excess Cash Flow Period on any Capitalized Lease Obligation or other
Indebtedness (other than with respect to voluntary payments, any Subordinated
Debt and any unsecured Indebtedness) but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof,

 

15



--------------------------------------------------------------------------------

(iii) Capital Expenditures by the Borrower and the Subsidiaries on a
Consolidated basis during such Excess Cash Flow Period that are paid in cash to
the extent permitted hereunder to the extent not financed with the proceeds of
Indebtedness other than the Loans,

(iv) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Acquisitions and other Investments permitted
hereunder to the extent not financed with the proceeds of Indebtedness other
than the Loans (less any amounts received in respect thereof as a return of
capital or utilizing the Equity Contribution Basket),

(v) Capital Expenditures that the Borrower or any Subsidiary becomes obligated
to make, or that are committed to be made by the Borrower or any Subsidiary,
during such Excess Cash Flow Period and that are paid in cash, to the extent
permitted hereunder and to the extent not financed with the proceeds of
Indebtedness other than the Loans, during the 180 day period immediately
following the last day of such Excess Cash Flow Period in an aggregate amount
not to exceed $5,000,000 for any Excess Cash Flow Period,

(vi) the Consolidated Interest Expense of Borrower for such Excess Cash Flow
Period to the extent paid in cash,

(vii) the amount of any obligations for United States federal income taxes or
other taxes measured by net income payable with respect to such period,

(viii) cash expenditures made in respect of Hedging Agreements during such
Excess Cash Flow Period, to the extent not reflected in the computation of
Consolidated EBITDA,

(ix) solely to the extent paid with internally generated cash, dividends or
distributions or repurchases of its Stock permitted under this Agreement and
paid in cash by the Borrower during such Excess Cash Flow Period, and dividends
permitted under this Agreement and paid by any Subsidiary to any Person other
than Parent, the Borrower or any of the Subsidiaries during such Excess Cash
Flow Period, in each case pursuant to Section 8.5, other than pursuant to clause
(c) of Section 8.5,

(x) amounts paid in cash during such Excess Cash Flow Period on account of
(A) items that were accounted for as noncash reductions of Consolidated Net
Income that increased Consolidated EBITDA and were included in Excess Cash Flow
of the Borrower and its Subsidiaries in a prior Excess Cash Flow Period, and
(B) reserves or accruals established in purchase accounting,

(xi) noncash items (A) that increased Consolidated Net Income, but were not
deducted from Consolidated EBITDA pursuant to clause (b) of the definition of
“Consolidated EBITDA”, for such Excess Cash Flow Period (excluding any such
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period) and (B) in respect of which cash
will be received in a future Cash Flow Period,

(xii) [reserved], and

(xiii) any increase in the Working Capital of Borrower during such period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period); plus

 

16



--------------------------------------------------------------------------------

(c) without duplication,

(i) to the extent included in the calculation of Consolidated EBITDA pursuant to
clause (a)(i) of the definition thereof, any provision for United States federal
income taxes or other taxes measured by net income,

(ii) [reserved],

(iii) amounts deducted from the calculation of “Excess Cash Flow” for the
immediately preceding Excess Cash Flow Period pursuant to clause (b)(v) above,

(iv) cash payments received in respect of Hedging Agreements during such Excess
Cash Flow Period to the extent not included in the computation of Consolidated
EBITDA,

(v) any decrease in the Working Capital of Borrower during such Excess Cash Flow
Period (measured as the excess of such Working Capital at the beginning of such
Excess Cash Flow Period over such Working Capital at the end thereof), and

(vi) amounts received in cash during such Excess Cash Flow Period on account of
items that were accounted for as noncash items that reduced Excess Cash Flow in
a prior Excess Cash Flow Period.

“Excess Cash Flow Period” means each Fiscal Year of the Borrower commencing with
Fiscal Year 2011.

“Executive Order” has the meaning specified in Section 4.19.

“Existing Lender” has the meaning set forth in the preamble hereto.

“Existing Revolving Loans” has the meaning specified in Section 2.1.

“Facility” means the $65,000,000 revolving credit facility consisting of the
Commitments hereunder.

“Family Members” shall mean an individual’s spouse, siblings, children, or other
lineal descendants of such individual.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in special flood hazard areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

 

17



--------------------------------------------------------------------------------

“Fee Letter” means any fee letter evidencing the obligations to pay any fee
payable pursuant to Section 2.11(c).

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Sections 5.1, 5.2 and 5.3.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fiscal Quarter” means each 3 fiscal month period ending on or about
April 30, July 31 or October 31 or on the Saturday closest to January 31.

“Fiscal Year” means the twelve fiscal month period ending on the Saturday
closest to January 31.

“Flood Insurance” means, for any real property located in a special flood hazard
area identified by FEMA, Federal Flood Insurance or private insurance that meets
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” means, collectively, CCMP Capital Investors II, L.P., CCMP Capital
Investors (Cayman) II, L.P. and other affiliated co-investment partnerships.

“Fund Affiliate” means (i) each Affiliate of the Fund and (ii) any individual
who is a partner or employee of the management companies with respect to the
Fund.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the FASB Accounting
Standards Codification as of the date of determination. Subject to Section 1.3,
all references to “GAAP” shall be to GAAP applied consistently with the
principles used in the preparation of the Financial Statements described in
Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority, bureau, commission,
department, body, or instrumentality thereof and any entity or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

“Group Members” means, collectively, the Borrower and its Subsidiaries.

“Group Members’ Accountants” means any nationally-recognized independent
registered certified public accountants acceptable to the Arrangers.

 

18



--------------------------------------------------------------------------------

“Guarantor” means (i) Parent, (ii) the Borrower, (iii) each Wholly Owned
Subsidiary of the Borrower on the Closing Date that is not a Foreign Subsidiary
and (iv) each Subsidiary of any Loan Party that has or enters into any Guaranty
Obligation with respect to Obligations of Parent or any other Loan Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit 1.1(3), among the Collateral Agent, the
Administrative Agent, the Borrower and the Guarantors from time to time party
thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor to
pay such primary obligation, (iii) to make take-or-pay or similar payments, if
required, regardless of non-performance by any other party to any Contractual
Obligation, (iv) to purchase, sell or lease (as lessor or lessee) any property,
or to purchase or sell services, primarily for the purpose of enabling the
primary obligor to satisfy such primary obligation or to protect the holder of
such primary obligation against loss or (v) to supply funds to or in any other
manner invest in, such primary obligor (including to pay for property or
services irrespective of whether such property is received or such services are
rendered); provided, that “Guaranty Obligations” shall not include
(x) endorsements for collection or deposit in the ordinary course of business,
(y) product warranties given in the ordinary course of business, or
(z) customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement. The outstanding amount of any Guaranty
Obligation shall equal the outstanding amount of the primary obligation so
guaranteed or otherwise supported or, if lower, the stated maximum amount for
which such Person may be liable under such Guaranty Obligation.

“Hazardous Material” means any chemical, substance, material, waste pollutant,
contaminant or constituent in any form, including petroleum or any fraction
thereof, asbestos and asbestos-containing material, toxic mold, polychlorinated
biphenyls, radioactive substances, or infectious, bio-hazardous or other medical
waste, regulated or which can give rise to liability under any Environmental
Law.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative or non-speculative
transaction and any other similar agreement or arrangement designed to alter the
risks of any Person arising from fluctuations in any underlying variable;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Parent, any direct or indirect parent of Parent, the Borrower
or any of the Subsidiaries shall be a Hedging Agreement.

 

19



--------------------------------------------------------------------------------

“Holdings” means Francesca’s Holdings Corporation, a Delaware corporation.

“Immaterial Subsidiary” means, at any time, a Subsidiary of the Borrower that
has total assets that are, together with the total assets of all other
Immaterial Subsidiaries in the aggregate, less than the greater of (a) $7.5
million and (b) an amount equal to (i) $7.5 million multiplied by (ii) the ratio
of (x) the amount of Consolidated Total Assets as of the end of the Fiscal
Quarter immediately prior to the date of determination for which financial
statements have been delivered pursuant to Section 6.1 to (y) the amount of
Consolidated Total Assets as of October 30, 2010.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money; (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) the principal component of all obligations with respect to (i) letters of
credit, bank guarantees or bankers’ acceptances, or (ii) surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than current trade liabilities and current intercompany liabilities (but
not any refinancings, extensions, renewals or replacements thereof) incurred in
the ordinary course of business and maturing within 180 days after the
incurrence thereof), (e) all obligations created or arising under any
conditional sale or other title retention agreement, regardless of whether the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property, (f) all
Capitalized Lease Obligations, (g) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value, or pay any
dividends or other amounts with respect to, or converted into or exchange for
Indebtedness, any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) prior to the date that
is 180 days after the Scheduled Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) to the extent not already included in Indebtedness, all payments
that are then required to be made (but have not been previously made) in respect
of any Hedging Agreement based upon a termination (including an early
termination) occurring on or prior to the date of determination, (i) all
Indebtedness secured by any Lien on any property or asset owned or held by such
Person regardless of whether the Indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of such Person and
(j) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, that the items in each of clauses
(a) through (j) above shall constitute “Indebtedness” of such Person solely to
the extent, directly or indirectly, (x) such Person is liable, directly or
indirectly, for any part of any such item, (y) any such item is secured by a
Lien on such Person’s property or (z) any other Person has a right, contingent
or otherwise, to cause such Person to become liable for any part of such item or
to grant such a Lien (the amount of such Indebtedness attributable to such
Person to be actual amount of such Indebtedness or, if such Indebtedness is
non-recourse as to such Person, the lesser of the amount of such Indebtedness or
the fair market value of the property securing such Indebtedness).

“Indemnified Matters” has the meaning specified in Section 11.4(a).

“Indemnitee” has the meaning specified in Section 11.4(a).

“Information” has the meaning specified in Section 11.13.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

20



--------------------------------------------------------------------------------

“Interest Period” means, (a) with respect to any Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is made or converted to
a Eurodollar Rate Loan or, if such Loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2,
3, or 6 months thereafter (or 9 or 12 months, if at the time of the relevant
Eurodollar Rate Loan, all relevant Lenders provide written consent thereto), as
selected by the Borrower pursuant hereto, and (b) with respect to any Secured
Hedging Reimbursement Obligation, the period commencing on the date such Secured
Hedging Reimbursement Obligation first becomes outstanding or, for all
successive Interest Periods, on the last day of the immediately preceding
Interest Period therefor and, in each case, ending 1 month thereafter; provided,
that (v) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into the next calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day, (w) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month,
(x) the Borrower may not select any Interest Period ending after the Scheduled
Termination Date, (y) the Borrower may not select any Interest Period in respect
of Loans having an aggregate principal amount of less than $1,000,000 and
(z) there shall be outstanding at any one time no more than 3 Interest Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to redeem, retire,
purchase, acquire for value from any Person any Stock of such Person, (c) to
purchase or otherwise acquire, whether in one transaction or in a series of
transactions, all or a significant part of the property of any other Person or a
business conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (d) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business or (e) to make, directly or indirectly, any
contribution to the capital of any other Person.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

21



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

“IPO” means the underwritten initial public offering of the common stock of
Holdings to be effected substantially concurrently with the Closing Date.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture, or other legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by the Borrower or any of its Subsidiaries with another Person in order to
conduct a common venture or enterprise with such Person.

“Junior Capital” means any Qualified Capital Stock of Parent and any Junior
Indebtedness.

“Junior Indebtedness” means Indebtedness of Parent that (a) is unsecured, (b) is
expressly subordinated to the prior payment in full in cash of the Obligations
(and the related Guarantees) on terms reasonably satisfactory to the
Administrative Agent, (c) provides that interest in respect of such Indebtedness
is payable in kind or, at the option of the holder of such Indebtedness, in cash
or Cash Equivalents, (d) has a final maturity date that is not earlier than the
date that is 180 days after the Termination Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation) or
mandatory redemption obligations prior to such final maturity date, and (e) is
not subject to covenants, events of default and remedies that are less favorable
to the Borrower, as the case may be, than the terms of the Senior Debt as
reasonably determined by the Administrative Agent.

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.

“L/C Issuer” means (a) KeyBank or any of its Subsidiaries or Affiliates and
(b) each Person that hereafter becomes an L/C Issuer with the approval of, and
pursuant to an agreement with and in form and substance satisfactory to, the
Administrative Agent and the Borrower, in each case in their capacity as an L/C
Issuer hereunder and together with their successors.

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

 

22



--------------------------------------------------------------------------------

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $5,000,000.

“Lender” means, collectively, any financial institution or other Person that
(a) is listed on the signature pages hereof as a “Lender” or (b) from time to
time becomes a party hereto by execution of an Assignment, in each case together
with its successors.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
determined or adjudicated to be insolvent by a Governmental Authority, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action indicating its consent to or
acquiescence in any such proceeding or appointment.

“Lender Party” means any Lender or the L/C Issuer.

“Lender Party Appointment Period” has the meaning assigned in Section 10.7(a).

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, assignment, easement, pledge, encumbrance, charge or security
interest in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) in the case of securities (other than
securities representing an interest in a Joint Venture that is not a
Subsidiary), any purchase option, call or similar right of a third party with
respect to such securities to the extent that any such right is intended to have
an effect equivalent to that of a security interest in such securities.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, any intellectual property security agreements, the
Mortgages, the Agency Fee Letter, the Fee Letter, the L/C Reimbursement
Agreements, the Secured Hedging Documents, the Secured Cash Management
Agreements, and, when executed, each document executed by a Loan Party and
delivered to the Administrative Agent, the Collateral Agent, any Lender or any
L/C Issuer in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

“Loan Party” means the Borrower and each Guarantor.

 

23



--------------------------------------------------------------------------------

“Management Group” means the group consisting of (i) the directors, executive
officers and other management personnel of the Borrower, Parent, any direct or
indirect parent of Parent and their Subsidiaries, as the case may be, on the
Closing Date, (ii) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower, Parent or
any direct or indirect parent of Parent, as the case may be, was approved by a
vote of a majority of the directors of the Borrower, Parent or any direct or
indirect parent of Parent, as the case may be, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved, (iii) executive officers and other management personnel
of the Borrower, Parent, any direct or indirect parent of Parent and their
Subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower, Parent or any direct or indirect parent of
Parent, as the case may be and (iv) any Family Member of any Person described in
the foregoing clauses (i), (ii) and (iii) (or a Family Member of any such
Person’s spouse, parent or sibling), a company, partnership or a trust
established for the benefit of any of the foregoing or any personal
representative, estate or executor under any will of any such Family Member or
pursuant to the laws of intestate succession.

“Material Adverse Effect” means (a) a material adverse effect on the condition
(financial or otherwise), business, operations or property of the Group Members,
taken as a whole, (b) material impairment of the ability of any of the Loan
Parties to timely perform its or their obligations under any Loan Document, or
(c) material impairment of the legality, binding effect, validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Collateral Agent, the Lenders and/or the other Secured
Parties under any Loan Document.

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over owned real property in favor of the Collateral Agent as security
for the Obligations, in form and substance reasonably satisfactory to the
Collateral Agent.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of owned real property, each document (including title policies or marked-up
unconditional insurance binders, in such amounts and containing such
endorsements (if available) as shall be reasonably required by the
Administrative Agent, ALTA as-built surveys (in form and as to date that is
sufficiently acceptable to the title insurer issuing title insurance to the
Collateral Agent for such title insurer to deliver such endorsements (if
available) and removing all survey exceptions to such title insurance as
reasonably requested by the Administrative Agent), environmental assessments and
reports, life of loan flood hazard determinations (with notice to Borrower),
certificates, opinions, required consents, approvals or other instrument or
document necessary to consummate the transaction, all in form and substance
reasonably acceptable to the Administrative Agent, and evidence regarding
recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of owned real property in favor of the Collateral
Agent for the benefit of the Secured Parties, subject only to Customary
Permitted Liens and such other Liens as the Administrative Agent and the
Collateral Agent may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

24



--------------------------------------------------------------------------------

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in special flood hazard areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Funding Lender” has the meaning specified in Section 2.2(c).

“Non-U.S. Secured Party” means each Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a Domestic Person.

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit 2.14(e), payable to the order of a Lender in a principal amount equal to
the amount of such Lender’s Commitment.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Agent, any Lender, the L/C Issuer, any Arranger, any other
Indemnitee, any participant, any SPV, in the case of any Secured Hedging
Document, any Secured Hedging Counterparty therefor, or, in the case of any
Secured Cash Management Agreement, any Cash Management Bank, in each case
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including (a) if such Loan Party is the
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, (c) Secured Hedging Reimbursement Obligations,
(d) obligations under any Secured Cash Management Agreement, and (e) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document (including those payable to the L/C Issuer as described in
Section 2.11).

“Original Credit Agreement” has the meaning set forth in the preamble hereto.

“Other Taxes” has the meaning specified in Section 2.17(c).

“Outstandings” means, at any time, the sum of, in each case to the extent
outstanding at such time, (a) the aggregate principal amount of the Loans and
(b) the L/C Obligations for all Letters of Credit.

“Parent” has the meaning specified in the preamble to this Agreement.

 

25



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Federal Reserve Board), if any, of such Lender.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Perfection Certificate” means a certificate in the form of Exhibit 1.1(4) or
any other form approved by the Collateral Agent.

“Permit” means all permits, licenses, accreditations by Governmental Authority,
franchises and other consents and approvals required by any Government Authority
to lawfully operate the Business (including any pending applications for such
permits, licenses, authorizations, registrations, franchises, consents and
approvals).

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) no Default shall have occurred and be continuing or
would result therefrom; (b) all transactions related thereto shall be
consummated in accordance with applicable laws; (c) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 8.1); (d) the Administrative Agent shall have received
reasonable advance notice of such Proposed Acquisition including a reasonably
detailed description thereof at least 15 days prior to the consummation of such
Proposed Acquisition (or such later date as may be agreed by the Administrative
Agent) and on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement and
related Contractual Obligations and other documents (including financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information, in each case to the extent
otherwise available and reasonably requested by the Administrative Agent;
(e) after giving effect to such Proposed Acquisition, the Borrower shall be in
compliance with the Financial Performance Covenants on a Pro Forma Basis as of
the last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information for such Permitted Acquisition,
(f) in the case of the acquisition of the capital stock of another Person,
either by tender offer or otherwise, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such acquisition
at the time of the initial offer thereof, (g) after giving effect to such
Proposed Acquisition, the aggregate Commitments exceed the sum of the aggregate
outstanding principal amount of the Loans and the outstanding amount of the L/C
Obligations by at least $5,000,000, (h) the Total Consideration for all
Permitted Acquisitions shall not exceed the sum of (A) $75,000,000, (B) an
amount not to exceed the portion, if any, of the Available Investment Basket or
the Equity Contribution Basket on the date of such election that the Borrower
elects to apply to this clause (h) and (C) any proceeds from the IPO received by
the Borrower that have not been used to repay Obligations under the Original
Credit Agreement (excluding any such amounts applied pursuant to clause
(B) above), and (i) the Borrower shall satisfy its obligations under
Section 7.10 with respect to the Proposed Acquisition Target and its
Subsidiaries (and any assets acquired therefrom).

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

 

26



--------------------------------------------------------------------------------

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Investors” means each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Subsidiary to pay dividends or
make any other distributions on its equity interest to the Borrower or a
Subsidiary, which restriction satisfies all of the following conditions:
(i) such restriction becomes effective only upon the occurrence of (x) specified
events under its Constituent Documents or any joint venture or similar
agreements or (y) an “event of default” with respect to Indebtedness (as defined
in the agreement governing such Indebtedness) that was incurred by such
Subsidiary in compliance with Section 8.1 and (ii) such restriction would not
materially impair the Borrower’s ability to make scheduled payments of cash
interest and to make required principal payments on the Loans, as determined in
good faith by the Board of Directors of the Borrower whose determination shall
be conclusive, provided that the Borrower shall reasonably promptly notify the
Administrative Agent and Lenders from time to time after any such determination
is made.

“Permitted Refinancing” means Indebtedness constituting a refinancing,
extension, renewal, or replacement of Permitted Indebtedness that (a) has an
aggregate outstanding principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of such Permitted Indebtedness outstanding at the time of such refinancing or
extension (plus unpaid accrued interest and premium thereon and reasonable and
customary underwriting discounts, fees, commissions, and expenses), (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not secured by any property or any Lien other than those securing such
Permitted Indebtedness or on terms less favorable to the Lenders than those of
such Permitted Indebtedness, and (d) if the Permitted Indebtedness being
refinanced, extended, renewed, replaced, defeased or refunded is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Permitted Indebtedness being refinanced, extended,
renewed, replaced, defeased or refunded; provided, that, notwithstanding the
foregoing, (x) the terms of such Permitted Indebtedness may be modified as part
of such Permitted Refinancing if such modification would have been permitted
pursuant to Section 8.11 and (y) no Guaranty Obligation for such Indebtedness
shall constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Permitted Indebtedness existed and constituted
Permitted Indebtedness prior to such refinancing or extension.

“Permitted Tax Distributions” means, with respect to any taxable year (or
portion thereof), dividends or distributions in amounts required for Parent or
any direct or indirect parent of Parent, if applicable, to pay federal, state,
local or foreign income taxes (as the case may be) imposed directly on Parent or
such parent to the extent such income taxes are attributable to the income of
the Borrower and its subsidiaries (including, without limitation, by virtue of
Parent or such parent being the common parent of a consolidated or combined tax
group of which the Borrower and/or its subsidiaries are members).

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

27



--------------------------------------------------------------------------------

“Pledged Notes” means any promissory note, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, issued to a
Loan Party that is pledged to the Collateral Agent under the Guaranty and
Security Agreement and is a “Pledged Debt Instrument” under the Guaranty and
Security Agreement.

“Pricing Prospectus” has the meanings set forth in Section 3.1(c).

“Prime Rate” means the rate of interest per annum announced by Royal Bank from
time to time as its prime commercial lending rate for United States Dollar loans
in the United States for such day. The Prime Rate is not necessarily the lowest
rate that Royal Bank is charging any corporate customer.

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive Fiscal Quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of Consolidated
EBITDA, pro forma effect shall be given to any asset disposition (other than
dispositions of inventory) or any Permitted Acquisition involving consideration
in excess of $1.0 million per transaction, or any discontinued operation (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 8.3, 8.4 or 8.7), in each case that
occurred during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Permitted Acquisition” or
Section 8.3(e)(iii), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Acquisition
is consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted
Acquisition” or Section 8.3(e)(iii), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Acquisition is consummated) shall be deemed to have been incurred or
repaid at the beginning of such period, and (y) Consolidated Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (iii) in making any
determination on a Pro Forma Basis, effect will be given to the Subsidiary
Redesignation, if any, then being designated as well as any other Subsidiary
Redesignation after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, in respect of any asset disposition (other than dispositions of
inventory) or any Permitted Acquisition involving consideration in excess of
$1.0 million per transaction, or any discontinued operation (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Sections 8.3, 8.4 or 8.7), without duplication of the
amounts added back to Consolidated EBITDA pursuant to clause (a)(iv) of the
definition thereof, for any fiscal period ending on or prior to (x) the first
anniversary of the consummation of such asset acquisition, asset disposition or
other similar transaction, may include adjustments (estimated on a good faith
basis by the Borrower) to reflect operating expense reductions, reductions in
force and other synergies reasonably expected to result from such asset
acquisition, asset disposition or other similar transaction, for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Borrower to be taken in the next 12
month period

 

28



--------------------------------------------------------------------------------

following the consummation thereof, to the extent that such adjustments would be
permitted by Article 11 of Regulation S-X promulgated by the Securities and
Exchange Commission and, without duplication of adjustments included pursuant to
clause (x), (y) the date that is nine months following the consummation of such
asset acquisition, asset disposition or other similar transaction, may include
adjustments (estimated on a good faith basis by the Borrower) to reflect
operating expense reductions, reductions in force and other synergies reasonably
expected to result from such asset acquisition, asset disposition or other
similar transaction, for which substantially all of the steps necessary for the
realization thereof have been taken or are reasonably anticipated by the
Borrower to be taken in the next 9-month period following the consummation
thereof; provided that the aggregate amount of the adjustments referred to in
clauses (x) and (y) above shall not exceed 5% of Consolidated EBITDA for such
period (as calculated on a Pro Forma Basis prior to giving effect to the
addition of any amounts specified in clause (x) or (y) above). On the date any
such asset acquisition, asset disposition or other similar transaction is
consummated, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail, based on historical results accounted for in accordance with
GAAP and, to the extent applicable, reasonable assumptions that are specified in
detail in the relevant Compliance Certificate, Financial Statement or other
document provided to the Administrative Agent or any Lender in connection
herewith.

“Projections” means those three-year financial projections delivered to the
Administrative Agent in March, 2011.

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors or other similar governing body or Person(s)
with regard to such Proposed Acquisition Target, of all or substantially all of
the assets or Stock of any Proposed Acquisition Target by the Borrower or any
Subsidiary of the Borrower (or by Parent to the extent such assets and Stock are
transferred to the Borrower or any Subsidiary of the Borrower contemporaneously
with such acquisition) or (b) any proposed merger of any Proposed Acquisition
Target with or into the Borrower or any Subsidiary of the Borrower (and, in the
case of a merger with the Borrower, with the Borrower being the surviving
entity).

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

“Pro Rata Outstandings” of any Lender at any time, means the sum of (i) the
outstanding principal amount of Loans owing to such Lender and (ii) the amount
of the participation of such Lender in the L/C Obligations outstanding with
respect to all Letters of Credit.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the sum of the Commitments (or, if such Commitments are terminated,
the Pro Rata Outstandings therein) of such Lender then in effect under the
Facility by (b) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of all Lenders then in effect
under the Facility; provided, that, if there are no Commitments and no Pro Rata
Outstandings, such Lender’s Pro Rata Share shall be determined based on the Pro
Rata Share most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any Lender pursuant to
Section 2.18.

 

29



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness for the purchase price or cost
of construction, repair or improvement of any property.

“Purchase Money Lien” means a Lien (x) existing on property at the time of its
acquisition, repair or construction by any Person, (y) created on property
contemporaneously with its acquisition or within 120 days of the acquisition or
completion of construction, repair or improvement thereof to secure the purchase
price or cost of construction, repair or improvement thereof, or (z) existing on
property of another Person at the time such other Person is consolidated with or
merged into such Person and not created in contemplation thereof; provided, that
such Lien shall attach solely to the property acquired, constructed, repaired or
improved, and the principal amount of the Purchase Money Indebtedness secured by
such Lien shall not exceed the purchase price of such property.

“Qualified Capital Stock” means any Stock of any Person that does not by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event
(a) provide for scheduled payments of dividends in cash, (b) mature, require the
repurchase thereof, become mandatorily redeemable (other than pursuant to
customary provisions relating to redemption upon a change of control or sale of
assets) pursuant to a sinking fund obligation or otherwise or become redeemable
at the option of the holder thereof, in each case prior to the date that is 180
days after the Termination Date, (c) become convertible or exchangeable at the
option of the holder thereof for Indebtedness or Stock that is not Qualified
Capital Stock, or (d) contain any maintenance covenants, other covenants adverse
to the Lenders or remedies (other than voting rights and, subject to clause
(a) above, increases in dividends).

“Reference Period” has the meaning provided in the definition of Pro Forma Basis
in this Section 1.1.

“Register” has the meaning specified in Section 2.14(b).

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, partner, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article
III) and other consultants and agents of or to such Person or any of its
Affiliates, together with, if such Person is an Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping such Agent
pursuant to and in accordance with Section 10.5 or any comparable provision of
any Loan Document.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the Environment, or from, into or through any structure or facility
(except for any such structure or facility that is intended to contain or convey
such Hazardous Material).

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
Environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor Environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) then in effect; provided, that, if at any
time there are only two Lenders (where a Lender and its Affiliates or Approved
Funds count as one Lender), “Required Lenders” shall mean all Lenders.

 

30



--------------------------------------------------------------------------------

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to
Section 6.1(d), documents delivered on the Closing Date and documents delivered
pursuant to Section 7.10, the secretary or assistant secretary of such Person or
any other officer responsible for maintaining the corporate and similar records
of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether direct or indirect (including through the use of
Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations) and whether in cash,
Securities or other property, in each case on account of any Stock or Stock
Equivalent of Parent, the Borrower or any of its Subsidiaries, in each case now
or hereafter outstanding, including with respect to a claim for rescission of a
Sale of such Stock or Stock Equivalent and (b) any redemption, retirement,
sinking fund or similar payment, termination, defeasance, cancellation, purchase
or other acquisition for value, whether direct or indirect (including through
the use of Hedging Agreements, the making, repayment, cancellation or
forgiveness of Indebtedness and similar Contractual Obligations), of any Stock
or Stock Equivalent of any Group Member or of any direct or indirect parent
entity of the Borrower, now or hereafter outstanding.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Scheduled Termination Date” means the fifth anniversary of the Closing Date.

“Secured Cash Management Agreements” means, collectively, any agreement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements, that is entered into by and between the Borrower and any Cash
Management Bank.

“Secured Hedging Counterparty” means Royal Bank or any other Person (other than
any Group Member) that entered into a Hedging Agreement with the Borrower or has
provided a Secured Hedging Support Document at the request of the Borrower at a
time when such Person was an Agent, a Lender or an Affiliate of a Lender.

 

31



--------------------------------------------------------------------------------

“Secured Hedging Documents” means, collectively, (a) any Hedging Agreement that
(i) is entered into by the Borrower and any Secured Hedging Counterparty
therefor, (ii) in the case of a Hedging Agreement not entered into with or
provided or arranged by the Administrative Agent or an Affiliate of the
Administrative Agent, is expressly identified as being a “Secured Hedging
Document” hereunder in a joint notice from Borrower and such Person delivered to
the Administrative Agent reasonably promptly after the execution of such Hedging
Agreement, and (iii) meets the requirements of Section 8.1(f), and (b) any
Secured Hedging Support Provision.

“Secured Hedging Reimbursement Obligation” means any obligation of the Borrower
to make payments to any Secured Hedging Counterparty with respect to any Secured
Hedging Support Provision.

“Secured Hedging Support Documents” means any document (a) entered into to
provide credit enhancements for the benefit of the counterparty to an Interest
Rate Contract, which credit enhancements are provided (i) solely to support the
payment obligations of the Borrower under such Interest Rate Contract, and
(ii) by Royal Bank or any other Person at a time when such Person is the
Administrative Agent, a Lender or an Affiliate of a Lender, and (b) is expressly
identified as being a “Secured Hedging Support Document” hereunder in a joint
notice from such Loan Party and the Person providing such credit enhancements
delivered to the Administrative Agent reasonably promptly after the execution or
issuance of such document, unless such Person is the Administrative Agent or an
Affiliate of the Administrative Agent at the time such credit enhancements are
provided.

“Secured Hedging Support Provision” means any provision in any Secured Hedging
Support Document, Sections 2.6(c), 2.9(a) and 2.9(c) and any other provision of
this Agreement or any Loan Document to the extent applicable to any Secured
Hedging Reimbursement Obligation, any Secured Hedging Support Document or
affecting the rights or duties of, or any payment to, any Secured Hedging
Counterparty with respect to any Secured Hedging Support Document.

“Secured Parties” means the Lenders, the L/C Issuer, each Agent, the Arrangers,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

“Securitization” means, with respect to any Lender, a public or private offering
by such Lender or any of its Affiliates or their respective successors and
assigns, of Securities that represent an interest in, or that are
collateralized, in whole or in part, by, the Loans and the Loan Documents.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease, exchange or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable. Conjugated forms thereof and the noun “Sale” have
correlative meanings.

“Senior Debt” of any Person means Consolidated Total Debt minus Consolidated
Total Debt that is Subordinated Debt, in each case of such Person and its
Subsidiaries on a Consolidated basis.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such

 

32



--------------------------------------------------------------------------------

Person is able to pay all liabilities (including contingent and unliquidated
liabilities) of such Person as such liabilities become absolute and matured,
(c) such person is generally paying its debts and liabilities as they become
due, including in the usual course of business or affairs of such Person,
(d) such Person does not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date (including such businesses
reflected in the Projections and the most recent business plans and forecasts
required to be delivered pursuant to Section 6.1(g)) and (e) in the event of an
amendment, modification or other change in the Bankruptcy Code or any other
applicable law relating to fraudulent transfers and conveyances after the
Closing Date, such Person is not “insolvent” within the meaning given that term
and similar terms under the Bankruptcy Code or any other applicable laws
relating to fraudulent transfers and conveyances, as so amended, modified or
changed. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent or unliquidated liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Unless otherwise specified “Subsidiary” refers to a
Subsidiary of the Borrower.

“Subsidiary Redesignation” has the meaning provided in the definition of
Unrestricted Subsidiary in this Section 1.1.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Syndication Agent” has the meaning specified in the preamble to this Agreement.

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower or any of its Subsidiaries
files or is eligible to file consolidated, combined or unitary tax returns (or
on whose consolidated, combined or unitary tax return the income of the Borrower
or any of its Subsidiaries is included).

 

33



--------------------------------------------------------------------------------

“Tax Returns” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Termination Date” shall mean the earliest of (a) Scheduled Termination Date,
(b) the date of termination of the Commitments pursuant to Section 2.5 or 9.2
and (c) the date on which the Obligations become due and payable pursuant to
Section 9.2.

“Title IV Plan” means a pension plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, other than a Multiemployer Plan, to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

“Total Consideration” means, with respect to any Permitted Acquisition, all cash
and non-cash consideration, including the amount of Indebtedness assumed, the
maximum amount payable in connection with any deferred purchase price obligation
(including any earn-out obligation) and the value of any capital stock issued to
the seller or sellers (other than capital stock of Holdings or the net cash
proceeds of the issuance by Holdings of shares of capital stock used to fund
such Permitted Acquisition).

“Total Secured Debt” means, at any date, the aggregate principal amount of
Consolidated Total Debt outstanding at such date that consists of, without
duplication, (i) Capitalized Lease Obligations and (ii) other Indebtedness
(other than Indebtedness in respect of the Facility) that in each case is then
secured by Liens on property or assets of the Borrower or its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby).

“Total Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Secured Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently most recently ended as
of such date, all determined on a Consolidated basis in accordance with GAAP;
provided that Consolidated EBITDA shall be determined on a Pro Forma Basis.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“Unfunded Current Liability” of any Title IV Plan means the amount, if any, as
of the most recent valuation date for the Title IV Plan, by which the present
value of the Title IV Plan’s benefit liabilities, determined in accordance with
actuarial assumptions at such time consistent with those prescribed by
Section 412 and 430 of the Code and Section 302 and 303 of ERISA, exceeds the
fair market value of all plan assets allocable to such liabilities under Title
IV of ERISA.

“United States” means the United States of America.

 

34



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default
exists or would result therefrom, (b) the Borrower shall be in compliance on a
Pro Forma Basis with the Financial Performance Covenants as of the last day of
the last Fiscal Quarter for which Financial Statements have been delivered
hereunder after giving effect to such designation, (c) at the time of such
designation neither the Borrower nor any Subsidiary provides any guarantee or
credit support of any kind, including any undertaking, guarantee, indemnity,
agreement or instrument that would constitute Indebtedness, of any Indebtedness
of such Unrestricted Subsidiary or is directly or indirectly liable on such
Indebtedness, as a guarantor or otherwise and no Indebtedness of such
Unrestricted Subsidiary contains a default that would permit, upon notice, lapse
of time or both, any holder of any Indebtedness of Borrower or any Subsidiary to
declare a default under such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity and (d) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 8.3(g), with any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof to be treated as Investments
pursuant to Section 8.3(g); and provided, further that at the time of the
acquisition or creation of, and the initial Investment by the Borrower or any of
its Subsidiaries in, such Subsidiary, the Borrower shall designate such entity
as an Unrestricted Subsidiary in a written notice to the Administrative Agent.
The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default then exists or would occur as a consequence of any such
Subsidiary Redesignation (including, but not limited to, under Sections 8.1 and
8.2), (ii) calculations are made by the Borrower of compliance with the
Financial Performance Covenants for the relevant Reference Period, on a Pro
Forma Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of such
Reference Period) had occurred on the first day of such Reference Period, and
such calculations shall show that such Financial Performance Covenants would
have been complied with if the Subsidiary Redesignation had occurred on the
first day of such Reference Period, (iii) based on good faith projections
prepared by the Borrower for the period from the date of the respective
Subsidiary Redesignation to the date that is one year thereafter, the level of
financial performance measured by the Financial Performance Covenants shall be
better than or equal to such level as would be required to provide that no
Default would exist under the Financial Performance Covenants through the date
that is one year from the date of the respective Subsidiary Redesignation,
(iv) at the time of and immediately after giving effect to such Redesignation,
all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of such date with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties expressly related to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects (or true and correct in all respects, as applicable) as of
such earlier date), (v) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
containing the calculations required by the preceding clauses (ii) and (iii).
Except for purposes of Article IV and Sections 6.2, 6.8, 7.2 and 11.4 and the
definition of the term “Unrestricted Subsidiary” above, an Unrestricted
Subsidiary shall not be deemed to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Unused Commitment Fee” has the meaning specified in Section 2.11(a).

 

35



--------------------------------------------------------------------------------

“U.S. Secured Party” means each Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date;
provided, that for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Consolidated Current Assets or Consolidated Current Liabilities as a result
of (a) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and non-current, (b) the effects of purchase
accounting, or (c) the effect of fluctuations in the amount of accrued or
contingent obligations under Hedging Agreements.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “deposit account”, “entitlement holder”, “entitlement
order”, “equipment”, “goods”, “instruments”, “inventory” and “securities
account”.

Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. Notwithstanding
anything to the contrary in the foregoing or elsewhere in this Agreement, no
change in the accounting principles used in the preparation of any Financial
Statement hereafter adopted by Parent or the Borrower shall be given effect if
such change or application would affect a calculation that measures compliance
with, or otherwise affect compliance with, any provision of Article V or VIII
unless the Borrower, the Administrative Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis.

Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than the Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any

 

36



--------------------------------------------------------------------------------

conversion and payment of the amount as converted. The Administrative Agent may
round up or down, and may set up appropriate mechanisms to round up or down, any
amount hereunder to nearest higher or lower amounts and may determine reasonable
de minimis payment thresholds.

Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the term “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

ARTICLE II

THE FACILITY

Section 2.1 The Commitments. Pursuant to the Original Credit Agreement, the
Lenders, severally and not jointly, provided a commitment for revolving loans
and letters of credit and on the date hereof, to the extent there are any
outstanding revolving loans (the “Existing Revolving Loans”), such Existing
Revolving Loans shall be deemed for all purposes Loans hereunder, made as of the
Closing Date with an interest period of [__] months. On the terms and subject to
the conditions contained in this Agreement, each Lender severally, but not
jointly, agrees to make loans in Dollars (each a “Loan”) to the Borrower from
time to time on any Business Day during the period from the date hereof until
but excluding the Business Day preceding the Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Lender not
to exceed such Lender’s Commitment; provided, that at no time shall any Lender
be obligated to make a Loan in excess of such Lender’s Pro Rata Share of the
amount by which the then effective Commitments exceeds the aggregate
Outstandings at such time. Within the limits set forth in the first sentence of
this paragraph, amounts of Loans repaid may be reborrowed under this
Section 2.1.

 

37



--------------------------------------------------------------------------------

Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than (i) 12:00 p.m. on the Business Day prior to the date of the proposed
Borrowing, in the case of a Borrowing of Base Rate Loans and (ii) 12:00 p.m. on
the third Business Day prior to the date of the proposed Borrowing, in the case
of a Borrowing of Eurodollar Rate Loans. Each such notice may be made in a
writing substantially in the form of Exhibit 2.2(a) (a “Notice of Borrowing”)
duly completed or by telephone if confirmed promptly, but in any event within
one Business Day and prior to such Borrowing, with such a Notice of Borrowing.
Loans shall be made as Base Rate Loans unless, outside of a suspension period
pursuant to Section 2.15, the Notice of Borrowing specifies that all or a
portion thereof shall be Eurodollar Rate Loans. Each Borrowing shall be in an
aggregate amount of not less than $1,000,000 or an integral multiple of $100,000
in excess thereof.

(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
make available to the Administrative Agent at its address referred to in
Section 11.11 in immediately available funds not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Borrowing, such Lender’s Pro
Rata Share of such proposed Borrowing. Upon satisfaction (or waiver) (i) on the
Closing Date, of the applicable conditions set forth in Section 3.1 and (ii) on
the Closing Date and any time thereafter, of the applicable conditions set forth
in Section 3.2, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(c) Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the date such Lender is required to make any
payment hereunder with respect to any Loan or any participation in any Letter of
Credit that such Lender will not make such payment (or any portion thereof)
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such payment available to the Administrative Agent on the
date such payment is required to be made in accordance with this Article II and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. The Borrower agrees to
repay to the Administrative Agent on demand such amount (until repaid by such
Lender) with interest thereon for each day from and including the date such
amount is made available to the Borrower to but excluding the date such amount
is repaid to the Administrative Agent, at the interest rate applicable to the
Obligation that would have been created when the Administrative Agent made
available such amount to the Borrower had such Lender made a corresponding
payment available; provided, that such payment shall not relieve such Lender of
any obligation it may have to the Borrower or any L/C Issuer. In addition, any
Lender that shall not have made available to the Administrative Agent any
portion of any payment described above (any such Lender, a “Non-Funding Lender”)
agrees to pay such amount to the Administrative Agent on demand together with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate for the first Business Day and
thereafter (i) in the case of a payment in respect of a Loan, at the interest
rate applicable at the time to such Loan and (ii) otherwise, at the interest
rate applicable to Base Rate Loans. Such repayment shall then constitute the
funding of the corresponding Loan (including any Loan deemed to have been made
hereunder with such payment) or participation. The existence of any Non-Funding
Lender shall not relieve any other Lender of its obligations under any Loan
Document, but no other Lender shall be responsible for the failure of any
Non-Funding Lender to make any payment required under any Loan Document.

 

38



--------------------------------------------------------------------------------

Section 2.3 [Reserved].

Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower remains responsible for the payment in full of all amounts drawn
thereunder and related fees, costs and expenses, for the account of any Group
Member), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Termination Date and five Business Days prior to the Scheduled Termination Date,
provided that no L/C Issuer shall be obligated to Issue any Letter of Credit and
no Lender shall be obligated to participate in any Letter of Credit if after
giving effect to such Issuance, (x) the aggregate Outstandings would exceed the
aggregate Commitments, (y) the L/C Obligations for all Letters of Credit would
exceed the L/C Sublimit, or (z) the Outstandings of any Lender would exceed such
Lender’s Commitment. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(b) An L/C Issuer shall be under no obligation to Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from Issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the Issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(ii) the expiration date of such Letter of Credit is more than one year after
the date of Issuance thereof;

(iii) the expiration date of such Letter of Credit is later than five Business
prior to the Scheduled Termination Date;

(iv) the Issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(v) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(vi)(A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is Issued for the
account of any other Group Member, the Borrower as well as such Group Member),
the documents that such L/C Issuer generally uses in the ordinary course of its
business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

 

39



--------------------------------------------------------------------------------

(c) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to Issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, that no Letter of Credit shall be Issued during
the period starting on the first Business Day after the receipt by such L/C
Issuer of notice from the Administrative Agent or the Required Lenders that any
condition precedent contained in Section 3.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived. If any Lender becomes,
and during the period remains, a Defaulting Lender, if any Letter of Credit is
at the time outstanding, the L/C Issuer may (except, in the case of a Defaulting
Lender, to the extent the obligations of such Defaulting Lender in respect of
such Letter of Credit have been fully reallocated pursuant to Section 2.19(a)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the L/C Issuer in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect thereof.

(d) Procedures for Issuance; Auto-Renewal Letters of Credit.

(i) The Borrower shall give the relevant L/C Issuer and the Administrative Agent
a notice of any requested issuance or amendment of any Letter of Credit (an “L/C
Request”), which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 12:00 noon on the third Business Day prior
to the date of such requested issuance; or, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such L/C
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer: (a) the proposed Issuance date of the requested Letter of Credit
(which shall be a Business Day); (b) the amount thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; and
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder. In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Request shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); and (3) the nature of the proposed amendment.

(ii) Promptly after receipt of any such notice, the relevant L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such notice from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested Issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, Issue a Letter of Credit
for the account of the Borrower or such Subsidiary, as the case may be, or enter
into the applicable amendment, as the case may be. Immediately upon the Issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees, to acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

40



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable L/C Request, the relevant
L/C Issuer shall agree to Issue a Letter of Credit that has automatic renewal
provisions; provided, that, any such Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of Issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is Issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
renewal. Once an auto-renewal Letter of Credit has been issued, the applicable
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than five Business days prior to the Scheduled Termination
Date; provided, that, the relevant L/C Issuer shall not permit any such renewal
if the relevant L/C Issuer has determined that it would have no obligation at
such time to Issue such Letter of Credit in its renewed form under the terms
hereof.

(e) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Lender), in form and substance satisfactory to the
Administrative Agent, each of the following on the following dates: (i) (A) on
or prior to any Issuance of any Letter of Credit by such L/C Issuer,
(B) promptly following any drawing under any such Letter of Credit or
(C) promptly following any payment (or failure to pay when due) by the Borrower
of any related L/C Reimbursement Obligation, notice thereof, which shall contain
a reasonably detailed description of such Issuance, drawing or payment and
(ii) upon the request of the Administrative Agent (or any Lender through the
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent.

(f) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (i) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrower as provided in this clause (e) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify the Administrative Agent of such failure (and, upon
receipt of such notice, the Administrative Agent shall forward a copy to each
Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (i) from and including the date on which such L/C
Reimbursement Obligation arose to the L/C Reimbursement Date but excluding the
date such payment is made in full, at the interest rate applicable during such
period to the Loans that are Base Rate Loans, and (ii) thereafter until payment
in full, at the interest rate applicable during such period to past due Loans
that are Base Rate Loans.

(g) Reimbursement Obligations of the Lenders. Upon receipt of the notice
described in clause (e) above from the Administrative Agent, each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share of such L/C Reimbursement Obligation. By making such payment (other than
during the continuation of an Event of Default under Section 9.1(e)), such
Lender shall be deemed to have made a Loan to the Borrower, which, upon receipt
thereof by such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation. Any such payment that is not deemed
a Loan shall be deemed a funding by such Lender of its participation in the
applicable Letter of Credit and the L/C Obligation in respect of the related L/C
Reimbursement Obligations. Such participation shall not otherwise be required to
be funded. Following

 

41



--------------------------------------------------------------------------------

receipt by any L/C Issuer of any payment from any Lender pursuant to this clause
(f) with respect to any portion of any L/C Reimbursement Obligation, such L/C
Issuer shall promptly pay over to such Lender all payments received by such L/C
Issuer with respect to such portion of such L/C Reimbursement Obligation.

(h) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit Issued by it
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any bankruptcy or insolvency proceeding;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty and Security
Agreement or any other guarantee, for all or any of the Obligations of any Loan
Party in respect of such Letter of Credit;

(vi) any loss or delay, including in the transmission of any document; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided, that, the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
punitive or special damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower to
the extent such damages are determined by a final non-appealable judgment of a
court of competent jurisdiction to have been caused by such L/C Issuer’s gross
negligence, willful misconduct or breach in bad faith of any Loan Document when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

42



--------------------------------------------------------------------------------

(i) Conflict with L/C Request. Notwithstanding anything else to the contrary in
any L/C Request, in the event of any conflict between the terms hereof and the
terms of any L/C Request, the terms hereof shall control.

(j) Addition of an L/C Issuer. A Lender (or any of its Subsidiaries or
affiliates) may become an additional L/C Issuer hereunder pursuant to a written
agreement among the Borrower, the Administrative Agent and such Lender. The
Administrative Agent shall notify the Lenders of any such additional L/C Issuer.

Section 2.5 Reduction and Termination of the Commitments. (a) Optional. The
Borrower may, upon at least two (2) Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably any unused
portion of the Commitments; provided, that each partial reduction shall be in an
aggregate amount that is an integral multiple of $1,000,000.

(b) Mandatory. All outstanding Commitments shall terminate on the Scheduled
Termination Date.

Section 2.6 Repayment of Obligations. (a) The Borrower shall repay the entire
unpaid principal amount of the Loans on the Scheduled Termination Date.

(b) The Borrower promises to pay to the Secured Hedging Counterparty under any
Secured Hedging Support Document an amount equal to the amount of any payment
made by such Secured Hedging Counterparty under such Secured Hedging Support
Document within one Business Day after the date such payment by such Secured
Hedging Counterparty is made.

Section 2.7 Optional Prepayments. The Borrower may prepay to the Administrative
Agent, with one Business Day notice, the outstanding principal amount of any
Loan in whole or in part at any time (together with any breakage costs that may
be owing pursuant to Section 2.16(a) after giving effect to such prepayment);
provided, that each partial prepayment that is not of the entire outstanding
amount under the Facility shall be in an aggregate amount that is an integral
multiple of $1,000,000. Any payments made to the Administrative Agent pursuant
to this Section 2.7 shall be applied to the Obligations in accordance with
Section 2.12.

Section 2.8 [Reserved]

Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause
(c) below, as follows: (i) in the case of Base Rate Loans, at a rate per annum
equal to the sum of the Base Rate and the Applicable Margin, each as in effect
from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate per
annum equal to the sum of the Eurodollar Rate and the Applicable Margin, each as
in effect for the applicable Interest Period, and (iii) in the case of other
Obligations (other than Secured Hedging Reimbursement Obligations and other
Obligations owing under any Secured Hedging Document), at a rate per annum equal
to the sum of the Base Rate and the Applicable Margin for Loans that are Base
Rate Loans, each as in effect from time to time.

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B)(1) if such Loan is a Base

 

43



--------------------------------------------------------------------------------

Rate Loan, on the last day of each calendar quarter commencing on the first such
day following the making of such Loan, (2) if such Loan is a Eurodollar Rate
Loan, on the last day of each Interest Period applicable to such Loan, upon any
prepayment of such Loan or termination of the applicable Interest Period and, if
applicable, on each date during such Interest Period occurring every 3 months
from the first day of such Interest Period, and (ii) if accrued on any other
Obligation, on demand from any applicable counterparty after the time such
Obligation is due and payable (whether by acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere in any Loan Document, effective immediately upon (A) the
occurrence of any Event of Default under Section 9.1(a) or (e) or (B) the
delivery of a notice by the Required Lenders to the Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the unpaid balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then outstanding shall bear interest at a
rate that is 2% per annum in excess of the interest rate applicable to such
Obligations from time to time, payable on demand or, in the absence of demand,
on the date that would otherwise be applicable.

(d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.

Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, that, (x) for each
Interest Period, the aggregate amount of Eurodollar Rate Loans having such
Interest Period must be in an aggregate amount of not less than $1,000,000 or an
integral multiple of $100,000 in excess thereof and (y) no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans and no continuation in
whole or in part of Eurodollar Rate Loans shall be permitted at any time at
which (1) a Default or an Event of Default shall be continuing or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.15.

(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit 2.10(b) (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in accordance with their Pro Rata Share.

 

44



--------------------------------------------------------------------------------

Section 2.11 Fees. (a) Unused Commitment Fee. The Borrower agrees to pay to each
Lender a commitment fee on the actual daily amount by which the Commitment of
such Lender exceeds its Pro Rata Share of the sum of (i) the aggregate
outstanding principal amount of Loans and (ii) the outstanding amount of the L/C
Obligations for all Letters of Credit (the “Unused Commitment Fee”) from the
date hereof through the Termination Date at a rate per annum equal to the
Applicable Margin, payable in arrears (x) on the last day of each calendar
quarter and (y) on the Scheduled Termination Date (or, if earlier, the date of
termination of the Commitments).

(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, for its own
account, (A) on the last day of each calendar quarter and on the Termination
Date, a fronting fee in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/4 of 1% per annum of the daily average stated amount of such
Letter of Credit, plus (B) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any payment or disbursement made by an
L/C Issuer pursuant to a Letter of Credit, the Borrower shall pay directly to
each L/C Issuer the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer, such
customary fees and standard costs and charges being due and payable within five
(5) Business Days of demand and are nonrefundable, and (ii) to the
Administrative Agent, for the benefit of the Lenders according to their Pro Rata
Shares, a fee accruing at a rate per annum equal to the Applicable Margin for
Loans that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letters of Credit, payable in arrears (A) on the last day of each calendar
quarter, ending after the issuance of such Letter of Credit and (B) on the
Termination Date; provided, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence of any Event of Default under Section 9.1(a)
or (e) or (y) the delivery of a notice by the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.

(c) Additional Fees. The Borrower has agreed to pay to the Administrative Agent,
the Syndication Agent and the Arrangers additional fees as agreed from time to
time in writing.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 2.11(a) and 2.11(b)
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees), provided that in the case of a Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the obligations of such
Defaulting Lender in respect of outstanding Letters of Credit is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.19(a), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (y) to the extent any portion
of such obligations of such Defaulting Lender cannot be so reallocated, such
fees will instead accrue for the benefit of and be payable to the L/C Issuer as
its interests appear (and the pro rata payment provisions of Section 2.12(d)
will automatically be deemed adjusted to reflect the provisions of this
Section 2.11).

Section 2.12 Application of Payments. (a) Application of Voluntary Prepayments.
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower (including optional prepayments
pursuant to Section 2.7) shall be applied to repay the Obligations as the
Borrower designates.

 

45



--------------------------------------------------------------------------------

(b) Application of Payments During an Event of Default. Each of Parent and the
Borrower hereby irrevocably waives, and agrees to cause each Loan Party and each
other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent may, and, upon either
(A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2, shall,
apply all payments in respect of any Obligation, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent and the Collateral Agent in
such capacities, (ii) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders and the L/C
Issuer, (iii) third, to pay interest then due and payable in respect of the
Loans and L/C Reimbursement Obligations and interest then due and payable in
respect of any amount owing under any Secured Hedging Document or Secured Cash
Management Agreement, (iv) fourth, to repay the outstanding principal amounts of
the Loans and L/C Reimbursement Obligations, to provide cash collateral for
Letters of Credit in the manner and to the extent described in Section 9.4 and
to pay amounts, other than interest, owing with respect to Secured Hedging
Documents and Secured Cash Management Agreements, and (v) fifth, to the ratable
payment of all other Obligations.

(c) Application of Payments Generally. All payments that would otherwise be
allocated to the Lenders pursuant to this Section 2.12 shall instead be
allocated first, to repay interest on any portion of the Loans that the
Administrative Agent may have advanced on behalf of any Lender and on any L/C
Reimbursement Obligation for which the Administrative Agent or, as the case may
be, the L/C Issuer has not then been reimbursed by such Lender or the Borrower,
second to pay the outstanding principal amount of the foregoing obligations and
third, to repay the Loans. All repayments of any Loans shall be applied first,
to repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods. If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the proportion of the
Secured Parties’ interest in such Obligations. Each payment by Borrower of
interest in respect of the Loans shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders. Each payment by Borrower on account of
principal of the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders. Any
priority level set forth in this Section 2.12 that includes interest shall
include all such interest, whether or not accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed in any such proceeding.

Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 2:00 p.m. on the day when
due to the Administrative Agent by wire transfer to the following account (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars without
condition or deduction for any counterclaim, defense, recoupment or setoff:

ABA No. 021-000021

Account Number: 920-1033363

For further credit to A/C 293-7464, Transit 01269

RBCCM Agency Services, New York

Account Name: Royal Bank of Canada, New York

Reference: Francesca’s Collections, Inc

 

46



--------------------------------------------------------------------------------

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Lender
shall make each payment for the account of any L/C Issuer required pursuant to
Section 2.4 (A) if the notice or demand therefor was received by such Lender
prior to 2:00 p.m. on any Business Day, on such Business Day and (B) otherwise,
on the Business Day following such receipt. Payments received by the
Administrative Agent after 2:00 p.m. shall be deemed to be received on the next
Business Day.

(b) Computations of Interests and Fees. All computations of interest for Base
Rate Loans shall be made by on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination of an interest rate or the
amount of a fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) or, if
applicable in the case of the Eurodollar Rate used to determine interest on
Secured Hedging Reimbursement Obligations, the applicable Secured Hedging
Counterparty shall be conclusive and binding for all purposes, absent manifest
error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, that such interest and fees
shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement (the “Participant

 

47



--------------------------------------------------------------------------------

Register”). In addition, each Lender having sold a participation in any of its
Obligations or having identified an SPV as such to the Administrative Agent,
acting as a non-fiduciary agent of the Borrower solely for this purpose and
solely for tax purposes, shall establish and maintain at its address referred to
in Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the principal amounts (and
related interest amounts), rights, interest or obligation of each such
participant and SPV in any Obligation, in any Commitment and in any right to
receive any payment hereunder. Each Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(b) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 11.11 a copy of
each Assignment delivered to it and a register for the recordation of the names
and addressed of the Lenders and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, L/C Reimbursement Obligations
(specifying the Unreimbursed Amounts), owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice (but no
Lender shall be entitled to view any information in the Register except such
information contained therein with respect to the of Obligations owing to such
Lender).

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and the
corresponding obligations to participate in L/C Obligations) and the L/C
Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuer and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

(d) Standard of Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be conclusive (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided, that no
error or omission in such account and no failure of any Lender or the
Administrative Agent to maintain any such account shall affect the obligations
of any Loan Party to repay the Loans in accordance with their terms and no
Lender or Administrative Agent shall be liable for any such errors or omissions.
In addition, the Loan Parties, the Administrative Agent, the Lenders and the L/C
Issuer shall treat each Person whose name is recorded in the Register as a
Lender or L/C Issuer, as applicable, for all purposes of this Agreement
notwithstanding notice to the contrary. Information contained in the Register
with respect to any Lender or any L/C Issuer shall be available for access by
the Borrower, the Administrative Agent, such Lender or such L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. No Lender or
L/C Issuer shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by the Administrative Agent.

(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender and
substantially in the form of Exhibit 2.14(e);

 

48



--------------------------------------------------------------------------------

provided, that only one Note shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances. Each
Note, if issued, shall only be issued as means to evidence the right, title or
interest of a Lender or a registered assignee in and to the related Loan, as set
forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation.

Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:

(a) Interest Rate Unascertainable or Inadequate. In the event that (A) the
Administrative Agent determines that adequate and reasonable means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until the Administrative Agent shall notify the Borrower that the
Required Lenders have determined that the circumstances causing such suspension
no longer exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Rate Loans of such Lender to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may incur (A) to the extent, for any reason other than solely
by reason of such Lender being a Defaulting Lender, a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation or in a similar request made by telephone by the Borrower, (B) to
the extent any Eurodollar Rate Loan is paid (whether through a scheduled or
optional prepayment) or converted to a Base Rate Loan (including because of
Section 2.15) on a date that is not

 

49



--------------------------------------------------------------------------------

the last day of the applicable Interest Period or (C) as a consequence of any
failure by the Borrower to repay Eurodollar Rate Loans when required by the
terms hereof. For purposes of this clause (a), each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it using a matching deposit or
other borrowing in the London interbank market.

(b) Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of
(i) increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, (other than, in each
case, with respect to all taxes (including Indemnified Taxes and Other Taxes)
which shall be governed by Section 2.17), then, upon demand by such Lender or
L/C Issuer (with copy to the Administrative Agent), the Borrower shall pay to
the Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
L/C Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, such Lender or L/C Issuer may
use any reasonable averaging and attribution methods.

Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Each payment to any
Secured Party by or on account of any obligation of any Loan Party hereunder or
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, assessments, withholdings or other
charges imposed by any Governmental Authority and all interest. additions to tax
or penalties with respect thereto (and without deduction for any of them)
(collectively, the “Taxes”) other than for (i) Taxes measured by net income
(including branch profits taxes and other similar taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Secured Party
by the United States or as a result of a present or former connection between
such Secured Party and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations or received a payment
under, received

 

50



--------------------------------------------------------------------------------

or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced, any Loan Document or any Secured Hedging Support
Document), (ii) Taxes that are directly attributable to the failure by any
Secured Party to deliver the documentation required to be delivered pursuant to
clause (f) below, or (iii) in the case of a Secured Party making a Loan to the
Borrower, any withholding tax (including any backup withholding tax) that is
imposed by the United States federal government (or a jurisdiction as a result
of such Secured Party being organized or having its principal office or its
applicable lending office in such jurisdiction or as a result of such Secured
Party engaging in a trade or business in such jurisdiction for tax purposes,
other than a trade or business deemed to arise by virtue of entering into this
Agreement, any other Loan Document or any of the transactions contemplated under
such documents) and is imposed pursuant to any Requirement of Law in effect at
the time such Secured Party acquires the applicable interest in such Loan (or
designates a new lending office), except to the extent that such Secured Party
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Secured
Party with respect to such withholding tax pursuant to this Section 2.17(a) or
Section 2.17(d) (all such non-excluded Taxes being hereinafter referred to as
“Indemnified Taxes”).

(b) Gross-Up. If any Indemnified Taxes or Other Taxes shall be required by law
to be deducted by any Secured Party or other applicable withholding agent from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased by the applicable Loan Party as necessary to
ensure that, after all required deductions for Indemnified Taxes or Other Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Requirements of Law and (iv) if a Loan Party is
the applicable withholding agent, as soon as practicable after such payment is
made, such Loan Party shall deliver to the Administrative Agent an original or
certified copy of a receipt evidencing such payment.

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay on behalf of the Borrower, any present or future
stamp, documentary, excise or property or similar Taxes imposed by any
applicable Requirement of Law or Governmental Authority (including by reason of
any delay in payment thereof), in each case arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
registration of, or enforcement of, or otherwise with respect to, this Agreement
or any other Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). As soon as practicable after the date of any
payment of Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.

(d) Indemnification. The Borrower shall indemnify and hold harmless, within 30
days after receipt of demand therefor (with a copy to the Administrative Agent),
each Secured Party for all Indemnified Taxes and Other Taxes (including any
Indemnified Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.17) paid by such Secured Party and any Liabilities arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this
Section 2.17(d), setting forth the amounts to be paid thereunder, together with
reasonable supporting documentation of the imposition of such Indemnified Tax or
Other Tax, shall be delivered to the Borrower with copy to the Administrative
Agent, and shall be conclusive absent manifest error. In determining such
amount, the Administrative Agent and such Secured Party may use any reasonable
averaging and attribution methods. If the Borrower reasonably believes that any
such Indemnified Taxes

 

51



--------------------------------------------------------------------------------

or Other Taxes have been incorrectly imposed, the Borrower may request that the
relevant Secured Party contest such imposition by the relevant Governmental
Authority at the Borrower’s expense (so long as such efforts would not, in the
sole determination of such Secured Party, result in any unreimbursed costs or
expenses or be otherwise materially disadvantageous to it) and, if such Secured
Party successfully contests such imposition and receives a refund therefor, such
Secured Party shall use such refund to reimburse the Borrower for the amount of
such Indemnified Taxes or Other Taxes paid by the Borrower to the extent
provided by Section 2.17(g); provided, that the Borrower shall not be relieved
from its reimbursement and indemnification obligations under this
Section 2.17(d) during any such contest. Any amounts payable under this
Section 2.17(d) shall be paid within 10 business days after written demand is
made by a Secured Party.

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its applicable
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, result in any unreimbursed costs or expenses or be
otherwise materially disadvantageous to such Lender.

(f) Tax Forms. Each Secured Party shall, at such times as are reasonably
requested by Borrower or the Administrative Agent, provide Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by Borrower or the Administrative Agent, certifying as to any
entitlement of such Secured Party to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Secured Party
under the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Secured Party are not subject to withholding
tax or are subject to such Tax at a rate reduced by an applicable tax treaty,
the Borrower, Administrative Agent or other applicable withholding agent shall
withhold amounts required to be withheld by applicable law from such payments at
the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Secured Party that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Secured
Party is exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of Borrower or the Administrative Agent) whichever of the
following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii)(III) in the case of a Secured Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in

 

52



--------------------------------------------------------------------------------

substantially the form of Exhibit 2.17(f) (any such certificate a “United States
Tax Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Secured Party is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Secured Party’s conduct of a U.S. trade or business and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

(iv)(IV) to the extent a Secured Party is not the beneficial owner (for example,
where the Secured Party is a partnership, or is a Secured Party that has granted
a participation), Internal Revenue Service Form W-8IMY (or any successor forms)
of the Secured Party, accompanied by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Secured Party is a partnership (and not a participating Secured
Party) and one or more beneficial owners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate shall be provided by
such Secured Party on behalf of such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

Each Secured Party shall, from time to time after the initial delivery by such
Secured Party of the forms described above, whenever a lapse in time, change in
such Secured Party’s circumstances or change in applicable law renders such
forms, certificates or other evidence so delivered expired, invalid, obsolete or
inaccurate, promptly (1) deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Secured Party, together with any other certificate or statement
of exemption required in order to confirm or establish such Secured Party’s
status or that such Secured Party is entitled to an exemption from or reduction
in U.S. federal withholding tax or (2) notify Administrative Agent and Borrower
of its inability to deliver any such forms, certificates or other evidence.

Notwithstanding any other provision of this clause (f), a Secured Party shall
not be required to deliver any form that such Secured Party is not legally
eligible to deliver.

(g) [Reserved].

(h) For the avoidance of doubt, any payments made by the Administrative Agent to
any Lender shall be treated as payments made by the applicable Loan Party.

(i) Solely for purposes of this Section 2.17, the term “Loan Documents” shall
not include the Secured Hedging Support Documents, the tax gross-up and tax
indemnity obligations for which (if any) shall be addressed in such documents.

Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender that is not an Affiliate of the Administrative Agent (an “Affected
Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c) (Increased
Capital Requirements) of Section 2.16, (ii) notifies the Borrower pursuant to
Section 2.15(b) (Illegality) that it becomes illegal for such Lender to continue
to fund or make any Eurodollar Rate Loan, (iii) makes a claim for payment
pursuant to Section 2.17(b) or (d), (iv)

 

53



--------------------------------------------------------------------------------

becomes a Defaulting Lender, or (v) does not consent to any amendment, waiver or
consent to any Loan Document for which the consent of the Required Lenders has
been obtained but that requires the consent of other Lenders, the Borrower may
substitute for such Affected Lender any Lender or any Affiliate or Approved Fund
of any Lender or any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent and L/C Issuer (in
each case, a “Substitute Lender”); provided that in the case of any such
substitution resulting from a claim for compensation under Section 2.16 (b) or
(c) or payments required to be made pursuant to Section 2.17 (b) or (d), such
substitution is reasonably expected to result in a reduction in such
compensation or payments. Notwithstanding the foregoing, with respect to a
Lender that is a Defaulting Lender, the Borrower may obtain a Substitute Lender
and execute an Assignment on behalf of such Defaulting Lender at any time and
without prior notice to such Defaulting Lender and cause its Loans and
Commitments to be sold and assigned at par.

(b) Procedure. To substitute such Affected Lender, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable, by the Substitute Lender) of
(i) payment for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such substitution, all
Obligations owing to such Affected Lender (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in the Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Facility, payment of any
amount that, after giving effect to the termination of the Commitment of such
Affected Lender, is required to be paid pursuant to Section 2.11 (as if such
date was the Termination Date), and (iii) (A) payment of the assignment fee set
forth in Section 11.2(c), and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Administrative Agent shall record such substitution or payment in
the Register, whereupon (i) in the case of any payment in full in the Facility,
such Affected Lender’s Commitments in the Facility shall be terminated and
(ii) in the case of any substitution in the Facility, (A) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents
with respect to the Facility, except that the Affected Lender shall retain such
rights expressly providing that they survive the repayment of the Obligations
and the termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in the Facility in the amount of such
Affected Lender’s Commitment in the Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to the
Facility; provided, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.

Section 2.19 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any obligations of such Defaulting Lender in respect
of outstanding Letters of Credit:

(i) the obligations of such Defaulting Lender in respect of outstanding Letters
of Credit will, subject to the limitation in the proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) no Default

 

54



--------------------------------------------------------------------------------

or Event of Default shall be continuing at the time of such reallocation,
(b) the sum of each Non-Defaulting Lender’s total obligations in respect of
outstanding Loans and Letters of Credit may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the L/C Issuer or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s obligations in respect of outstanding Letters of Credit
cannot be so reallocated, by reason of the proviso in clause (i) above, the
Borrower will, not later than five Business Days after demand by the
Administrative Agent (at the direction of the L/C Issuer), Cash Collateralize
the obligations of the Borrower to the L/C Issuer in respect of such Letters of
Credit in an amount at least equal to the aggregate amount of the unreallocated
portion of such Defaulting Lender’s obligations in respect thereof; and

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to Section 2.19(d)) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the L/C Issuer under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit participations funded by, and then due and payable
to, the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

(b) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender, the L/C
Issuer is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.2 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Reimbursement Obligation and/or (ii) Cash Collateralize the obligations of the
Borrowers in respect of outstanding Letters of Credit in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit.

(c) Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.19(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the

 

55



--------------------------------------------------------------------------------

account of such Defaulting Lender that is a Lender under this Agreement (in each
case whether on account of principal, interest, fees, indemnity or other
amounts), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the L/C Issuer or
any Lender may have against such Defaulting Lender.

(d) Cure. If the Borrower, the Administrative Agent and the L/C Issuer agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.19(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause each Lender’s obligations in respect of outstanding Loans and Letters of
Credit to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

Section 2.20 Increase of Commitments. At any time prior to the Termination Date,
the Borrower shall have the right to increase the Commitments from time to time
in an aggregate principal amount not to exceed $25,000,000 upon one Business Day
prior notice to the Administrative Agent and pursuant to procedures established
by the Administrative Agent and acceptable to the Borrower. The Borrower shall
request such an increase (each, an “Additional Commitment”) no more than two
times during the term of this Agreement and each Additional Commitment shall be
in a principal amount of at least $10,000,000. No Additional Commitment shall
become effective unless, as of the date of such increase, (i) the applicable
conditions precedent in Section 3.2 have been met and (ii) the Borrower is in
pro forma compliance with the Financial Performance Covenants. Each bank or
other financial institution providing Additional Commitments shall be reasonably
acceptable to the Administrative Agent and the Borrower and shall be a “Lender”
for all purposes under this Agreement. No existing Lender shall have any
obligation to provide any such Additional Commitments unless and until it shall
expressly agree under the applicable procedures to do so, at which time such
Lender shall be deemed to have made an Additional Commitment. The Lenders agree
that this Agreement and the other Loan Documents may be amended from time to
time with the consent of the Administrative Agent and the Borrower to reflect
such Additional Commitments in connection with this Section 2.20.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions to Effectiveness. This Amended and Restated Credit
Agreement shall become effective as of the Closing Date if, on or before the
Closing Date, the following conditions have been satisfied:

(a) the Administrative Agent shall have received:

(i) counterparts of this Agreement executed by the Lenders, the Borrower and
each Guarantor;

 

56



--------------------------------------------------------------------------------

(ii) a certificate of the secretary, assistant secretary, or other similar
officer of each Loan Party certifying (A) as to the names and signatures of each
officer of such Loan Party authorized to execute and deliver any Loan Document,
(B) that the Constituent Documents of such Loan Party attached to such
certificate are complete and correct copies of such Constituent Documents as in
effect on the date of such certification and (C) as to the resolutions of such
Loan Party’s board of directors or other appropriate governing body approving
and authorizing the execution, delivery and performance of this Agreement and
each Loan Document to which such Loan Party is a party;

(iii) duly executed favorable opinions of counsel to the Loan Parties in New
York, Delaware and Texas, each addressed to the Agents, the Arrangers, the L/C
Issuer and the Lenders and addressing such matters as the Administrative Agent
may reasonably request and in form and substance reasonably satisfactory to the
Administrative Agent; and

(iv) evidence that the Loan Parties shall have taken or caused to be taken such
actions, including with respect to filings or recordings, reasonably requested
by the Administrative Agent in connection with this Agreement;

(b) substantially concurrently with the Closing Date, Holdings shall have
closed, and received the proceeds thereof, the IPO;

(c) Since December 31, 2010, there shall not have occurred any Material Adverse
Effect; provided, however, that during the period from the date such IPO has
priced until the Closing Date the condition precedent from and after the time of
such pricing shall instead be that (i) neither Holdings nor any of its
subsidiaries shall have sustained, since the date of the latest audited
financial statements included in the pricing prospectus issued in connection
with the IPO (the “Pricing Prospectus”), any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Prospectus, and (ii) since the respective dates as
of which information is given in the Pricing Prospectus there shall not have
been any change in the capital stock or long-term debt of Holdings or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, properties, financial position,
stockholders’ equity or results of operations of the Holdings and its
subsidiaries, otherwise than as set forth or contemplated in the Pricing
Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is so material and adverse as to make it impracticable or inadvisable to
proceed with the IPO or the delivery of the shares being delivered on the terms
and in the manner contemplated in the Pricing Prospectus;

(d) substantially concurrently with the Closing Date, the Borrower shall have
paid, in full, all amounts of principal, interest and fees owing to each
Departing Lender under, and in compliance with the terms of, the Original Credit
Agreement;

(e) the Borrower shall have paid, in full, all amounts of (i) principal,
interest and fees owing to each Lender in respect of the Term Loan Facility (as
defined in the Original Credit Agreement) in compliance with the terms of the
Original Credit Agreement and (ii) fees owing to each Lender in respect of the
Revolving Credit Facility (as defined in the Original Credit Agreement) in
compliance with the terms of the Original Credit Agreement; and

(f) There shall have been paid to the Administrative Agent, for the respective
accounts of the Agents, the Arrangers, the L/C Issuer and the Lenders, as the
case may be, all fees and all reimbursements of costs or expenses, in each case
due and payable under any Loan Document on or before the Closing Date, with such
invoices received subsequent to the Closing Date to be paid reasonably promptly.

 

57



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of the L/C Issuer on any date (including the Closing Date) to Issue any
Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article II,
a written, timely and duly executed and completed Notice of Borrowing or L/C
Request, as applicable.

(b) Representations and Warranties. At the time of and immediately after giving
effect to such Loan or, as applicable, such Issuance, the representations and
warranties set forth in Article IV and in the other Loan Documents shall be true
and correct in all material respects (provided that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of such date
with the same effect as though made on such date, except to the extent such
representations and warranties expressly related to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) as of such earlier date).

(c) No Defaults. At the time of and immediately after giving effect to such Loan
or, as applicable such Issuance, no Default shall be continuing.

The representations and warranties set forth in any Notice of Borrowing or L/C
Request (or any certificate delivered in connection therewith) shall be deemed
to be made again on and as of the date of the relevant Loan or Issuance and the
acceptance of the proceeds thereof or of the delivery of the relevant Letter of
Credit.

Section 3.3 Defaulting Lenders. In addition to the other conditions precedent
herein set forth, if any Lender becomes, and during the period it remains, a
Defaulting Lender, the L/C Issuer will not be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit unless the L/C Issuer is
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the L/C Issuer.

Section 3.4 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuer and each Agent to enter into the Loan
Documents, each of Parent and the Borrower (and, to the extent set forth in any
other Loan Document, each other

 

58



--------------------------------------------------------------------------------

Loan Party) represents and warrants to each of them each of the following on and
as of the Closing Date, the date of each Borrowing and the date of each Issuance
of a Letter of Credit:

Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (c) has all requisite power and authority to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, except where the failure to have such power or
authority would not reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with its Constituent Documents, (e) is in compliance with
all applicable Requirements of Law (other than Environmental Laws, which are
subject to Section 4.14), except where the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect and (f) has made all
necessary registrations and filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, lease, sublease, operation, occupation or conduct of business,
including reimbursement by each Governmental Authority, except where the failure
to make such filings or give such notices would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.2 Loans. (a) Power and Authority. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any Contractual Obligation of any Loan Party or any of its Subsidiaries
(including other Loan Documents) or any order, judgment or decree of any
Governmental Authority, other than those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) the filing of UCC financing statements, (B) filings with
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (C) recordation
of the Mortgages, if any, (D) such as have been made or obtained and are in full
force and effect, (E) those as to which the failure to be obtained or made would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (F) filings or other actions listed on Schedule 4.2.

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) any implied covenants of good faith and fair
dealing.

Section 4.3 Subsidiaries. (a) Set forth on Schedule 4.3 is a complete and
accurate list showing, as of the Closing Date, for each Group Member and each
joint venture of any of them, its jurisdiction of organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Closing Date and the number and percentage of the outstanding shares of
each

 

59



--------------------------------------------------------------------------------

such class owned (directly or indirectly) by Parent. All outstanding Stock of
each of them has been validly issued, is fully paid and non-assessable (to the
extent applicable) and is owned beneficially and of record by a Group Member
(or, in the case of the Borrower, Parent) free and clear of all Liens other than
the security interests created by the Loan Documents and, in the case of joint
ventures, Permitted Liens. There are no Stock Equivalents with respect to the
Stock of any Group Member or any Subsidiary of any Group Member or any joint
venture of any of them, as of the Closing Date, except as set forth on Schedule
4.3.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options in Parent or any direct or indirect parent of Parent granted to
employees or directors and directors’ qualifying shares in Parent or any direct
or indirect parent of Parent) of any nature relating to any Stock of Parent, the
Borrower or any of the Subsidiaries, except as set forth on Schedule 4.3.

Section 4.4 Financial Statements. (a) Each of (i) the audited Consolidated
balance sheet of the Borrower as at January 31, 2011 and the related
Consolidated statements of income and cash flows of the Borrower for the Fiscal
Year then ended, certified by BDO Seidman, LLP and (ii) subject to the absence
of footnote disclosure and normal recurring year-end audit adjustments, the
unaudited Consolidated balance sheets of the Borrower as at April 30, 2011 and
the related Consolidated statements of income and cash flows of the Borrower for
the six months then ended, copies of each of which have been furnished to the
Administrative Agent, fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower as at
the dates indicated and for the periods indicated in accordance with GAAP.

(b) None of the Borrower or its Subsidiaries has any material liability or other
obligation (including Guaranty Obligations), contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments that are not reflected in the financial statements referred to in
clause (a)(i). During the period from December 31, 2010 to and including the
Closing Date there has been no disposition or acquisition by the Borrower or any
of the Subsidiaries of any material part of its business or property that is not
reflected in the financial statements referred to in clause (a)(i) above.

(c) The unaudited pro forma Consolidated balance sheet of the Borrower delivered
to the Administrative Agent on or prior to the Closing Date has been prepared as
of April 30, 2011, the Consolidated financial condition of the Borrower, and the
assumptions expressed therein are reasonable based on the information available
to the Borrower at such date and on the Closing Date (it being understood that
such assumptions are based on good faith estimates of certain items and the
actual amount of such items on the Closing Date is subject to change).

Section 4.5 Material Adverse Effect. Since January 31, 2011, there have been no
events, circumstances, or developments that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.6 Solvency. Both immediately before and immediately after giving
effect to (a) the Loans and Letters of Credit made or Issued on or prior to the
date this representation and warranty is made, (b) the disbursement and use of
the proceeds of such Loans and (c) the payment and accrual of all transaction
costs in connection with the foregoing, both the Loan Parties taken as a whole
and each Loan Party (other than any Immaterial Subsidiary) individually are
Solvent.

Section 4.7 Litigation. There are no pending (or, to the knowledge of Parent and
any Group Member, threatened in writing) actions, investigations, suits,
proceedings or arbitrations, affecting Parent or any of its Subsidiaries or any
property of Parent or any of its Subsidiaries at law or at equity, or with,

 

60



--------------------------------------------------------------------------------

by or before any Governmental Authority that involve the Obligations, the Loan
Documents, the Letters of Credit and the other transactions contemplated
therein, or that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect. No Group Member is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 4.8 Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all federal, state,
local and foreign income and other tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by each Tax Affiliate
have been timely filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all respects, and each Tax Affiliate has timely
paid all taxes reflected therein or otherwise due and payable (including in its
capacity as a withholding agent) except for those taxes which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no Tax
Return filed by any Tax Affiliate is under audit or examination by any
Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority to any Tax Affiliate.

Section 4.9 Margin Regulations. Neither Parent nor any Group Member (i) owns,
and no proceeds of any Loan or other extensions of credit hereunder will be used
for the purpose of buying or carrying, margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or (ii) is engaged principally, or as
one of its important activities, in the business of extending credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of the provisions of the regulations of the Federal Reserve Board, including
Regulation U or X of the Federal Reserve Board. No Group Member owns any margin
stock.

Section 4.10 No Burdensome Obligations; No Defaults. Neither Parent nor any
Group Member is a party to any Contractual Obligation, nor does any Group Member
have Constituent Documents containing obligations, and, to the knowledge of any
Group Member, there are no applicable Requirements of Law, in each case the
compliance with which would reasonably be expected to have, in the aggregate, a
Material Adverse Effect. No Group Member (and, to the knowledge of each Group
Member, no other party thereto) is in default under or with respect to any
Contractual Obligation of any Group Member, other than those that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.11 Investment Company Act. No Group Member (i) is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940 or (ii) is subject to regulation under the Federal Power Act
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.

Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.12, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar

 

61



--------------------------------------------------------------------------------

representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.13 ERISA. Schedule 4.13 sets forth, as of the Closing Date, a complete
and correct list of, and that separately identifies, (a) all Title IV Plans,
(b) all Multiemployer Plans and (c) all material Benefit Plans. Except for those
that would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (ii) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigations involving any Benefit
Plan to which any Group Member incurs or otherwise has or would be reasonably
likely to have an obligation or any Liability, (iii) no ERISA Event has occurred
or, to the knowledge of any Group Member, is reasonably expected to occur,
(iv) as of the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) of any ERISA
Affiliate remain outstanding, (v) no Title IV Plan has an Unfunded Current
Liability in excess of $1,000,000 million, and (vi) no ERISA Affiliate would
have any Withdrawal Liability as a result of a complete withdrawal from any
Multiemployer Plan on the date this representation is made.

Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations, property and facilities of each Group Member are and have
been in compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (b) no Group Member is
party to, and no Group Member and no property or facility currently (or to the
knowledge of any Group Member previously) owned, leased, operated, controlled or
otherwise occupied by or for any Group Member is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Group
Member, threatened) order, action, investigation, suit, proceeding, audit,
claim, demand, dispute or notice of violation or of potential liability or
similar written notice under or pursuant to any Environmental Law other than
those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
asset currently owned by any Group Member and, to the knowledge of any Group
Member, no facts, circumstances or conditions exist that would reasonably be
expected to result in any such Lien attaching to any such assets, (d) no Group
Member has caused or suffered to occur a Release or threat of Release of
Hazardous Materials at, on, under or from any property or facility currently
owned, leased, operated or controlled by any Group Member and each such property
and facility is free of contamination by any Hazardous Materials except for such
Release or contamination that could not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, (e) each Group Member has made available
to the Administrative Agent copies of all existing material environmental
reports, reviews and audits and all material documents pertaining to actual or
potential material Environmental Liabilities, in each case to the extent such
reports, reviews, audits and documents are in its possession, custody or
control, and (f) no Group Member has caused the Release of any Hazardous
Materials or is otherwise liable for any Remedial Action at any property owned
or operated by any third-party, except for such Release or Remedial Action that
could not reasonably be expected to have, in the aggregate, a Material Adverse
Effect.

Section 4.15 Intellectual Property. Each Group Member owns or possesses, or is
licensed to use, all Intellectual Property necessary for the present conduct of
its business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Business, except where such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to or valid leasehold interests in, or easements or other
limited property interests in, all its real properties (including all owned real
property subject to a Mortgage) except, with regards to owned real property, for
defects in title that do not materially (x) interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes or (y) impair the value of such properties
and assets and owns all personal property that is purported to be owned by it,
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and none
of such properties is subject to any Liens, except for Permitted Liens. Each
Group Member has valid title to, or leases or other rights to use, its personal
property, except for such failures as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except for
the Lien granted to the Collateral Agent pursuant to the Loan Documents and
other Permitted Liens, each Group Member owns their respective personal property
free and clear of any and all Liens of others.

(b) No Casualty Event. Neither the Borrower nor any of its Subsidiaries has
received any notice of, nor has any knowledge of, the occurrence or pendency of
any Property Loss Event affecting all or any portion of its property. No
Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance (and to the extent required by) with Section 7.5.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, a legal, valid
and enforceable first priority Lien on, and security interest in, all of the
applicable Loan Party’s right, title and interest in and to the owned real
property encumbered by such Mortgage and the proceeds thereof, subject only to
Permitted Liens or other Liens acceptable to the Administrative Agent and the
Collateral Agent, and when the Mortgages are filed in the applicable offices
specified on Schedule 6 to the Perfection Certificate (or, in the case of any
Mortgage executed and delivered after the date hereof in accordance with the
provisions of Section 7.10, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Section 7.10), such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Party in the real property encumbered by a Mortgage and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens permitted by such Mortgage.

(d) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof (for any such
owned real property) and (ii) for each such owned real property that the
Administrative Agent has requested be subject to a Mortgage or that is otherwise
material to the business of any Group Member, each Contractual Obligation by any
Group Member, whether contingent or otherwise, to Sell such real property.

Section 4.17 Full Disclosure. The information (other than projections, estimates
and information of a general economic nature) prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document (including the
information contained in any Financial Statement or Disclosure Document) or the
consummation of any other transaction contemplated therein, when taken as

 

63



--------------------------------------------------------------------------------

a whole as of the Closing Date, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading. The
Projections and estimates and information of a general economic nature prepared
by or on behalf of any Group Member or any of its representatives and that have
been made available to any Lenders or any Agent in connection with any Loan
Document (i) have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable as of the date thereof for the periods set forth
therein (it being understood that actual results may vary materially from the
Projections), (ii) as of the date such Projections, estimates and information
were furnished to the Lenders and as of the Closing Date, reflect the
contemplated related estimates by the Borrower of the future Consolidated
financial performance of the Borrower and the other information projected
therein for the periods set forth therein and (iii) as of the Closing Date, have
not been modified in any material respect by the Borrower.

Section 4.18 Permits. The Group Members hold all Permits required to conduct the
Business as it is now being conducted. All Permits are valid, in force and
effect, and unimpaired, except for such Permits, the absence of which would not
reasonably be expected to have a Material Adverse Effect.

Section 4.19 Anti-Terrorism Laws. No Loan Party or any of its Affiliates or
principals is in violation of any Requirement of Law relating to terrorism,
sanctions or money laundering (collectively, “Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Patriot Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.20 Insurance. Set forth on Schedule 4.20 is, as of the Closing Date, a
complete and accurate, in all material respects, list of all material insurance
policies maintained by each Loan Party, as well as a listing of the deductibles,
coverage limits and term of each such policy.

ARTICLE V

FINANCIAL COVENANTS

As of the dates and during the periods set forth below, the Borrower (and, to
the extent set forth in any other Loan Document, each other Loan Party) agrees
with the Lenders, the L/C Issuer and each Agent to each of the following, as
long as any Obligation or any Commitment remains outstanding:

Section 5.1 Maximum Consolidated Total Lease Adjusted Leverage Ratio. The
Borrower shall not have, on the last day of any Fiscal Quarter, a Consolidated
Total Lease Adjusted Leverage Ratio greater than 4.25 to 1.00.

Section 5.2 Minimum Consolidated Interest Coverage Ratio. The Borrower shall not
have, on the last day of any Fiscal Quarter, a Consolidated Interest Coverage
Ratio less than 4.00 to 1.00

Section 5.3 Maximum Capital Expenditures. The Borrower shall not permit Capital
Expenditures for the Group Members to exceed the Capital Expenditure Limitation
for any Fiscal Year; provided, that, in the event the Borrower does not expend
the entire Capital Expenditure Limitation in any Fiscal Year, the Borrower may
carry forward for expenditure during the next succeeding two Fiscal Years an
amount equal to the lesser of (x) such unexpended portion of the Capital
Expenditure Limitation for such Fiscal Year and (y) 50% of the Capital
Expenditure Limitation for such Fiscal Year.

 

64



--------------------------------------------------------------------------------

ARTICLE VI

REPORTING COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:

(a) Quarterly Reports. As soon as available, and in any event within 50 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
commencing with the Fiscal Quarter ending July 31, 2011, the Consolidated
unaudited balance sheet of the Borrower as of the close of such Fiscal Quarter
and related Consolidated statements of income and cash flow for such Fiscal
Quarter and that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the corresponding portion of
the previous Fiscal Year, all in reasonable detail, in each case certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments) (it being understood that the delivery by the
Borrower of quarterly reports on Form 10-Q of Holdings and its consolidated
subsidiaries shall satisfy the requirements of this Section 6.1(a) to the extent
such quarterly reports include the information specified therein).

(b) Annual Reports. As soon as available, and in any event within 100 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Borrower as
of the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with the following: (i) an opinion by the Group
Members’ Accountants that (x) such Consolidated Financial Statements fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Borrower as at the dates indicated and for the
periods indicated therein in accordance with GAAP without qualification with
respect to going concern or scope of audit or any like qualifications, and
(y) in the course of the regular audit of the businesses of the Borrower and its
Subsidiaries, which audit was conducted in accordance with the standards of the
United States’ Public Company Accounting Oversight Board (or any successor
entity), such Group Members’ Accountants have obtained no knowledge that a
Default in respect of the Financial Performance Covenants is continuing or, if
in the opinion of such Group Members’ Accountants such a Default is continuing,
a statement as to the nature thereof (which statement may be limited to
accounting matters and may disclaim responsibility for legal interpretations);
and (ii) a summary of such financial statements setting forth in comparative
form the corresponding figures for the prior Fiscal Year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower for such Fiscal Year in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 6.1(b) to the extent such annual reports include the information
specified therein).

(c) Compliance Certificate. Together with each delivery of any Financial
Statements pursuant to clause (a) or (b) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) for each Fiscal Quarter, shows in reasonable detail the calculations used in
determining the Consolidated Total Lease Adjusted Leverage Ratio and
Consolidated Interest Coverage Ratio, (ii) shows in reasonable detail the
calculation of the ratio of (x) the amount of

 

65



--------------------------------------------------------------------------------

Consolidated Total Assets at the end of the applicable Fiscal Quarter to (y) the
amount of Consolidated Total Assets as of October 30, 2010, and (iii) states
that no Default is continuing as of the date of delivery of such Compliance
Certificate or, if a Default is continuing, states the nature thereof and the
action that the Borrower proposes to take with respect thereto.

(d) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (c) above for Financial Statements
delivered pursuant to clause (b) above, each in form and substance satisfactory
to the Administrative Agent, a certificate by a Responsible Officer of the
Borrower that (i) the Corporate Chart attached thereto (or the last Corporate
Chart delivered pursuant to this clause (d)) is correct and complete as of the
date of such Compliance Certificate, (ii) the Loan Parties have delivered all
documents (including updated schedules as to the acquisition of Intellectual
Property or real property) they are required to deliver pursuant to any Loan
Document on or prior to the date of delivery of such Compliance Certificate and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or Joint Venture thereof on or prior to
the date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.

(e) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (c) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.

(f) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (b) above, copies of
each final management letter, audit report or similar letter or report from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof
(excluding any reports the delivery of which to the Administrative Agent is
prohibited by such certified public accountants) and submitted to any Group
Member (or such Group Member’s board of directors), each certified to be
complete and correct copies by a Responsible Officer of the Borrower as part of
the Compliance Certificate delivered in connection with such Financial
Statements.

(g) Additional Projections. As soon as available, and in any event not later
than 30 days after the end of each Fiscal Year, (i) the annual business plan of
the Group Members for the Fiscal Year next succeeding such Fiscal Year and
(ii) forecasts prepared by management of the Borrower (A) for each Fiscal
Quarter in such next succeeding Fiscal Year and (B) for each other succeeding
Fiscal Year through the Fiscal Year containing the Scheduled Termination Date,
in each case including in such forecasts (x) a projected year-end Consolidated
balance sheet, income statement and statement of cash flows, (y) a statement of
all of the material assumptions on which such forecasts are based and
(z) substantially the same type of financial information as that contained in
the Projections, accompanied by the statement of a Responsible Officer of the
Borrower to the effect that such forecasts have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof for the periods set forth therein, (it being understood that actual
results may vary materially from the Projections) and, promptly when available,
any significant revisions of such business plan or forecasts.

(h) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (c) above, a summary narrative
discussion and analysis of the financial condition and results of operations of
the Group Members for the Fiscal Year (or the portion of the Fiscal Year then
elapsed) and the previous Fiscal Year (or the corresponding period in the
previous Fiscal Year) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q or

 

66



--------------------------------------------------------------------------------

annual reports on Form 10-K, as applicable, of Holdings and its consolidated
subsidiaries shall satisfy the requirements of this Section 6.1(h) to the extent
such reports include the information specified therein).

(i) Insurance. Together with each delivery of any Financial Statements for any
Fiscal Year pursuant to clause (b) above, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent may reasonably specify.

(j) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the financial statements delivered pursuant to Section 3.1(d)
of the Original Credit Agreement, the consolidated financial statements of
Parent and its Subsidiaries delivered pursuant to Section 6.1(a) or 6.1(b) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent.

Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of the Borrower
obtains actual knowledge of it: (a)(i) any Default and (ii) any event that would
reasonably be expected to have a Material Adverse Effect, specifying, in each
case, the nature and anticipated effect thereof and any action proposed to be
taken in connection therewith, (b) the commencement of, or any material
developments in, any action, investigation, suit, proceeding, audit, claim,
demand, order or dispute with, by or before any Governmental Authority affecting
any Group Member or any property of any Group Member which (i) if adversely
determined would reasonably be expected to have a Material Adverse Effect or
(ii) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement, (c) the acquisition of any material real property by any Loan Party,
and (d) any notice of any loss of any material permit, accreditation, approval,
authorization, license or franchise.

Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agent copies of each of the following: (a) all reports
that the Borrower transmits to its security holders generally, (b) all periodic
reports, proxy statements and other documents that Holdings or any Loan Party
files with the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, any securities exchange or any Governmental Authority
exercising similar functions, (c) all press releases not made available directly
to the general public and (d) any material document transmitted or received
pursuant to, or in connection with, any Contractual Obligation governing
Indebtedness in an aggregate principal amount in excess of $3.0 million of any
Group Member.

Section 6.4 [Reserved].

Section 6.5 ERISA Matters. The Borrower shall give the Administrative Agent
promptly, and in any event within 10 days, after any Responsible Officer of any
Group Member knows (a) of any filing by any Group Member or ERISA Affiliate of
any notice of intent to terminate any Title IV Plan, if such termination would
require material additional contributions to be considered a standard
termination under Section 4041(b) of ERISA, a copy of such notice, (b) that a
request for a minimum funding standard waiver under Section 412 of the Code or
Section 302 of ERISA has been filed with respect to any Title IV Plan or
Multiemployer Plan (x) maintained or contributed to by any Group Member, or

 

67



--------------------------------------------------------------------------------

(y) maintained or contributed to by any other ERISA Affiliate if the aggregate
underfunding of such plan would be reasonably likely to result in a material
liability of any Group Member, or (c) that an ERISA Event has occurred that
would reasonably be expected to result in material liability to a Group Member,
in any such case, a notice (which may be made by telephone if promptly confirmed
in writing) describing such ERISA Event or notice, waiver request and any action
that such Group Member or ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed by such Group Member or ERISA Affiliate
with the PBGC or the IRS pertaining thereto.

Section 6.6 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Borrower in writing) promptly after any
Responsible Officer of any Group Member knows or has reason to know of it (and,
upon reasonable request of the Administrative Agent, documents and information
in connection therewith): (i)(A) unpermitted material Releases, (B) the receipt
by any Group Member of any notice of violation of or potential liability or
similar notice under, or the existence of any condition that would reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, would reasonably be expected
to result in Environmental Liabilities in excess of $500,000, (ii) the receipt
by any Group Member of notification that any property of any Group Member is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iii) any proposed acquisition or lease
of real property (except as part of any Permitted Acquisition) if such
acquisition or lease would have a reasonable likelihood of resulting in
aggregate Environmental Liabilities in excess of $500,000.

(b) Upon request of the Administrative Agent, the Borrower shall provide the
Administrative Agent a report containing an update as to the status of any
material environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in material Environmental Liabilities.

Section 6.7 Labor Matters. The Borrower shall give the Administrative Agent
notice of (i) each of the following (which may be made by telephone if promptly
confirmed by the Borrower in writing) promptly after, and in any event within 30
days after any Responsible Officer of any Group Member knows or has reason to
know of it: any strikes, work stoppages, slowdowns, lockouts or other labor
disputes existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (ii) if not set forth on Schedule 4.12, (a) any collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) any petition for
certification or election of any such representative existing or pending with
respect to any employee of any Group Member and (c) any such representative
seeking certification or recognition with respect to any employee of any Group
Member.

Section 6.8 Other Information. (a) The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent
(or any Lender or the Collateral Agent through the Administrative Agent) may
from time to time reasonably request (including with respect to the reasons for
any significant variations from the Projections for any period for which
Financial Statements are delivered pursuant to clauses (a) and (b) of
Section 6.1).

 

68



--------------------------------------------------------------------------------

(b) Borrower will furnish to the Collateral Agent prompt written notice of any
change (i) in any Loan Party’s corporate name, (ii) in any Loan Party’s identity
or corporate structure, (iii) in any Loan Party’s jurisdiction of organization
or (iv) in any Loan Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the Loan
Documents. Borrower also agrees promptly to notify the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 6.1(b), Borrower shall
deliver to the Collateral Agent a certificate of its Responsible Officer
(i) either confirming that there has been no change in such information since
the date of the Perfection Certificate delivered on the Closing Date or the date
of the most recent certificate delivered pursuant to this Section and/or
identifying such changes and (ii) certifying that all UCC financing statements
(including fixture filings, as applicable) and all supplemental intellectual
property security agreements or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above (or in such Perfection Certificate) to the extent necessary to effect,
protect and perfect the security interests under the Loan Documents for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 7.1 Maintenance of Corporate Existence. The Borrower shall cause each
Group Member to (a) preserve and maintain its legal existence, except in the
consummation of transactions expressly permitted by Sections 8.4 and 8.7 and
(b) preserve and maintain its rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the conduct of its business,
except in the case of this clause (b), where the failure to do so would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.2 Compliance with Laws, Etc. The Borrower shall cause each Group
Member to comply with all applicable Requirements of Law, Contractual
Obligations, and Permits, except for such failures to comply that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower shall cause each Group Member to maintain or obtain all qualifications
and Permits now held or hereafter required to be held by such Group Member the
loss, suspension or revocation of which, or failure to obtain or renew which,
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 7.3 Payment of Obligations. Parent shall, and the Borrower shall cause
each Group Member to, (i) pay or discharge before they become delinquent (a) all
material claims, Taxes, assessments, charges and levies imposed by any
Governmental Authority and (b) all other lawful claims that if unpaid would, by
the operation of applicable Requirements of Law, become a Lien upon any property
of any Group Member, except, in each case, for those whose amount or validity is
being

 

69



--------------------------------------------------------------------------------

contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of such Group Member in accordance
with GAAP, (ii) perform all obligations under any Contractual Obligation by
which Parent or such Group Member or any of its Subsidiaries is bound, or to
which it or any of its properties is subject, except where the failure to
perform would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and (iii) except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
timely file all tax returns.

Section 7.4 Maintenance of Property. The Borrower shall cause each Group Member
to maintain and preserve (a) in good working order and condition all of its
property necessary in the conduct of its business and (b) all rights, permits,
licenses, approvals and privileges (including all Permits) necessary, used or
useful, whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Government Authorities, except for such failures to maintain and preserve the
items set forth in clauses (a) and (b) above that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance. The Borrower shall cause each Group Member
to (a) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of such
Group Member (including, if applicable, policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the Borrower)
of a nature and providing such coverage and deductibles (including replacement
value casualty insurance) as is customarily carried by businesses of the size
and character of the business of such Group Members and operating in the same or
similar locations as the Group Members, (b) maintain or cause to be maintained
in full force and effect Flood Insurance with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Borrower) and (c) cause all such insurance relating to any property or business
of any Loan Party to name the Administrative Agent and the Collateral Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate, in form and substance reasonably acceptable to Administrative Agent
and, to the extent available, to provide that no cancellation, material addition
in amount or material change in coverage shall be effective until after 10 days’
notice thereof to the Administrative Agent and the Collateral Agent.
Notwithstanding the requirement in subsection (a) above, except to the extent
required by any Requirement of Law, Federal Flood Insurance shall not be
required for (x) real property not located in a special flood hazard area, or
(y) real property located in a special flood hazard area in a community that
does not participate in the National Flood Insurance Program.

Section 7.6 Keeping of Books. The Borrower shall cause each Group Member to keep
proper books of record and account, in which full, true and correct entries
shall be made in accordance with GAAP and all other applicable Requirements of
Law of all financial transactions and the assets and business of such Group
Member.

Section 7.7 Access to Books and Property. The Borrower shall cause each Group
Member to permit the Administrative Agent, any Arranger and any Related Person
of the Administrative Agent or any Arranger and, upon the occurrence of an Event
of Default, the Lenders, as often as reasonably requested, at any reasonable
time during normal business hours and with reasonable advance notice (except
that, during the continuance of an Event of Default, no such notice shall be
required) to (a) visit and inspect the property of such Group Member and examine
and make copies of and abstracts from, the corporate (and similar), financial,
operating and other books and records of such Group Member, (b) discuss the
affairs, finances and accounts of such Group Member with any officer or director
of such

 

70



--------------------------------------------------------------------------------

Group Member, and (c) communicate directly with any registered certified public
accountants of such Group Member (subject to reasonable and customary
requirements of confidentiality, including requirements imposed by law and
reasonable and customary requirements imposed by contract). The Borrower shall
cause each Group Member to authorize its respective registered certified public
accountants to communicate directly with the Administrative Agent, the
Arrangers, the Lenders and their Related Persons and to disclose to the
Administrative Agent, the Arrangers, the Lenders and their Related Persons all
financial statements and other documents and information as they might have and
the Administrative Agent, any Arranger or any Lender reasonably requests with
respect to such Group Member. Prior to the occurrence of an Event of Default,
the Borrower shall only be obligated to pay or reimburse the reasonable fees,
costs and expenses of the Administrative Agent and Arrangers associated with one
annual visit and inspection.

Section 7.8 Environmental. The Borrower shall cause each Group Member to comply
with, and maintain its property and facilities, whether owned, leased,
subleased, operated, occupied or otherwise controlled, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by any Governmental
Authority) except for failures to comply that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
foregoing, if an Event of Default is continuing or if the Administrative Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Group Member or that there exist any Environmental
Liabilities, in each case, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, then the Borrower
shall cause each Group Member to, promptly upon receipt of a request from the
Administrative Agent, cause the performance of, and allow the Administrative
Agent and its Related Persons access to any property or facility which is the
subject of such Event of Default or belief for the purpose of conducting, such
environmental audits and assessments, including sampling of soil, surface water,
groundwater or other environmental media, and cause the preparation of such
reports, in each case as the Administrative Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Administrative Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to the Administrative Agent and shall be in form and substance
reasonably acceptable to the Administrative Agent.

Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (i) for working capital and general corporate purposes,
(ii) to refinance existing indebtedness; provided, that, no more than
$50,000,000 may be borrowed on the Closing Date to repay the Obligations under
the Original Credit Agreement and (iii) to make Permitted Investments (including
Permitted Acquisitions) and capital expenditures. No portion of the proceeds of
any Loan shall be used in any manner that causes or might cause such Loan or
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Federal Reserve Board of any other regulation thereof.

Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date), the Borrower shall cause each Group Member to
promptly (and in any event within 30 days of acquisition or formation thereof)
do each of the following, unless otherwise agreed by the Administrative Agent:

(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent or the Collateral Agent, such other documents), in each case in form and
substance reasonably satisfactory to the

 

71



--------------------------------------------------------------------------------

Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to ensure the following:

(i) each Wholly Owned Subsidiary of any Loan Party that is not a Foreign
Subsidiary shall guaranty, as primary obligor and not as surety, the payment of
the Obligations of the Borrower;

(ii) each Subsidiary of any Loan Party that has or enters into any Guaranty
Obligation with respect to Indebtedness of any Loan Party shall guaranty, as
primary obligor and not as surety, the payment of the Obligations of the
Borrower;

(iii) so long as the relevant Permitted Acquisition shall occur, each Proposed
Acquisition Target with regard to such Permitted Acquisition and each Subsidiary
thereof shall guaranty, as primary obligor and not as surety, the payment of the
Obligations of the Borrower; and

(iv) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i), (ii) or (iii) above) shall effectively grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its owned property constituting
Collateral as security for the Obligations of such Loan Party;

provided, that, unless the Borrower and the Administrative Agent otherwise
agree, in no event shall (x) the Loan Parties, individually or collectively, be
required to pledge in excess of 66% of the outstanding Voting Stock of any
Foreign Subsidiary, or (y) a security interest be required to be granted in any
property of any Foreign Subsidiary as security for any Obligation;

(b) deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;

(c) deliver to the Administrative Agent (x) upon its request an appraisal
complying with FIRREA (so long as it is reasonably determined by the
Administrative Agent in consultation with the Borrower that such an appraisal is
required pursuant to the terms of FIRREA), (y) within 30 days of receipt of
notice from the Collateral Agent that any fee interest in real property of the
Loan Parties is located in a Special Flood Hazard Area, evidence, which may be
in the form of a flood insurance certificate, of Federal Flood Insurance as
required by Section 7.5, and (z) upon request of the Administrative Agent,
deliver to it within 60 days of such request (or such longer period as the
Administrative Agent may agree to) a Mortgage on any owned real property with a
value at the time of acquisition in excess of $2.0 million, located in the
United States, and owned by any Loan Party, together with all Mortgage
Supporting Documents relating thereto;

(d) take all other actions necessary to ensure the validity or continuing
validity of any guaranty for any Obligation or any Lien securing any Obligation,
to perfect, maintain, evidence or enforce any Lien securing any Obligation or to
ensure such Liens have the same priority as that of the Liens on similar
Collateral set forth in the Loan Documents executed on the Closing Date,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Loan Documents or applicable Requirements of Law or as the
Administrative Agent or the Collateral Agent may otherwise reasonably request;
and

(e) deliver to the Administrative Agent, the Collateral Agent and the Lender
Parties (i) an updated Perfection Certificate with respect to any new Guarantor,
(ii) all documents set forth in

 

72



--------------------------------------------------------------------------------

Sections 3.1(a)(iv) and (v) as applicable with respect to each new Guarantor and
(iii) if requested by the Administrative Agent, legal opinions relating to the
matters described in clauses (a) and (b) of this Section 7.10 and the Mortgages
described in clause (c) of this Section 7.10, which opinions shall be as
reasonably required by, and in form and substance and from counsel reasonably
satisfactory to, the Administrative Agent.

The requirements of this Section 7.10: (i) need not be satisfied with respect to
any real property held by the Borrower or any of its Subsidiaries as a lessee
under a lease; (ii) do not apply to any Stock (other than Stock of any domestic
Wholly Owned Subsidiary) acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as, (A) doing so would
violate applicable law or a Contractual Obligation binding on such Stock, and
(B) such law or Contractual Obligation existed at the time of the acquisition
thereof and was not created or made binding on such Stock in contemplation of or
in connection with the acquisition of such Subsidiary, (iii) do not apply to any
assets acquired after the Closing Date, to the extent that, and for so long as,
taking such actions would violate a Contractual Obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 8.1(c) that is secured by a Lien
permitted pursuant to Section 8.2(d)); provided, that, in the case of clauses
(ii) and (iii), upon the reasonable request of the Administrative Agent or the
Collateral Agent, the Borrower shall, and shall cause any applicable Subsidiary
to, use commercially reasonable efforts to have waived or eliminated any such
Contractual Obligation (other than a Contractual Obligation of the type
described in such clauses (ii) and (iii) in respect of the Stock or assets of a
Joint Venture) and (iv) with respect to clause (a)(iii) above only, do not apply
to any Foreign Subsidiary acquired after the Closing Date by any Loan Party.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 8.1 Indebtedness. The Borrower shall cause each Group Member not to
directly or indirectly incur or otherwise remain liable with respect to or
responsible for any Indebtedness except for the following:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
Purchase Money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, lease, improvement or construction of fixed or
capital assets of such Group Member, together with any Permitted Refinancing of
any Indebtedness permitted hereunder in reliance upon this clause (c); provided,
that (i) the aggregate outstanding principal amount of all such Indebtedness
incurred under this clause (c) shall not exceed the greater of (A) $7.5 million
and (B) an amount equal to (1) $7.5 million multiplied by (2) the ratio of
(x) the amount of Consolidated Total Assets as of the end of the Fiscal Quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 6.1 to (y) the amount of Consolidated
Total Assets as of October 30, 2010 and (ii) such Indebtedness is incurred prior
to or within 120 days after the acquisition, lease, repair, improvement, or
construction of the respective asset;

 

73



--------------------------------------------------------------------------------

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 8.3(e) (including, without limitation, the requirement that such
Indebtedness be evidenced by Pledged Notes pledged by such Loan Party as
Collateral pursuant to the Guaranty and Security Agreement), and
(ii) Indebtedness of the Borrower to any Subsidiary and Indebtedness of any
other Loan Party to any Subsidiary that is not a Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) obligations under Hedging Agreements and Secured Hedging Documents entered
into for the sole purpose of hedging in the normal course of business and
consistent with industry practices;

(g)(i) Guaranty Obligations of any Group Member that is a Loan Party with
respect to Indebtedness permitted hereunder of any other Group Member that is a
Loan Party and (ii) Guaranty Obligations of any Group Member that is not a Loan
Party with respect to Indebtedness permitted hereunder of any other Group
Member;

(h) [reserved];

(i) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person (in each
case other than for an obligation for money borrowed), provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business (in each
case other than for an obligation for money borrowed), including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of its
incurrence, and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(l)(i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case, exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event, and
where such acquisition, merger or consolidation is permitted by this Agreement,
and (ii) any Permitted Refinancing incurred to refinance such Indebtedness;
provided, that (x) the aggregate outstanding

 

74



--------------------------------------------------------------------------------

principal amount of such Indebtedness incurred under this clause (l) at the time
of, and after giving effect to, such acquisition, merger or consolidation, such
assumption, or such incurrence, as applicable, shall not exceed the greater of
(A) $7.5 million and (B) an amount equal to (1) $7.5 million multiplied by
(2) the ratio of (I) the amount of Consolidated Total Assets as of the end of
the Fiscal Quarter immediately prior to the date of such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable, for which
financial statements have been delivered pursuant to Section 6.1 to (II) the
amount of Consolidated Total Assets as of October 30, 2010 and (y) the Borrower
shall be in compliance on a Pro Forma Basis with the Financial Performance
Covenants as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder after giving effect to such
Indebtedness;

(m) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of (A) $7.5 million and
(B) an amount equal to (1) $7.5 million multiplied by (2) the ratio of (x) the
amount of Consolidated Total Assets as of the end of the Fiscal Quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 6.1 to (y) the amount of Consolidated
Total Assets as of October 30, 2010; provided, that any Indebtedness under this
clause (m) that is secured Indebtedness shall not, in the aggregate, exceed the
limit set forth in clause (g)(ii) of Section 8.2;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary otherwise permitted under
this Agreement, other than Guaranty Obligations with respect to Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business and other than for an obligation for money borrowed;

(p) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in and permitted by clauses (a) through (n) above; and

(q) Indebtedness consisting of Junior Capital; provided, that after giving
effect to the incurrence thereof, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Performance Covenants as of the last day of the
last Fiscal Quarter for which Financial Statements have been delivered hereunder
after giving effect to such Indebtedness.

Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Loan Document;

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and either set forth on Schedule 8.2 or,
to the extent not listed in Schedule 8.2, where such Liens secure obligations
not exceeding $150,000 in the aggregate; provided, that such Liens shall secure
only those obligations that they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 8.1(b)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiary;

 

75



--------------------------------------------------------------------------------

(d) Purchase Money Liens on the property of the Borrower or any of its
Subsidiaries securing Indebtedness permitted hereunder in reliance upon
Section 8.1(c); provided, that (i) such Liens exist prior to the acquisition of,
or attach substantially simultaneously with, or within 120 days after, the
acquisition, repair, improvement or construction of, such property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness, and
(ii) such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed, whether directly or through a Permitted Refinancing, by such
Indebtedness (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); and provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens; provided,
that (i) if the Indebtedness subject to such Permitted Refinancing is secured by
any collateral (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Permitted Refinancing may be secured by such
collateral (including in respect of Indebtedness of any Group Member (other than
a Loan Party) that is otherwise permitted under this Agreement, any collateral
owned by such Group Member pursuant to after-acquired property clauses contained
in the agreement governing such Indebtedness being refinanced as in effect at
the time of the incurrence of such Indebtedness, to the extent any such
collateral secured such Indebtedness) on terms no less favorable to the Secured
Parties than those contained in the documentation governing the Indebtedness
being Refinanced and (ii) if the Lien securing such Indebtedness subject to such
Permitted Refinancing is subordinated to the Lien securing the Obligations under
this Agreement, such Lien shall be subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Lien securing such Indebtedness subject to such
Permitted Refinancing;

(f) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by clause (l) of
Section 8.1, provided, that such Lien (i) does not apply to any other property
or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition, and (iii) in the case of a Lien securing
Permitted Refinancing, if the Indebtedness being refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing may be secured by such collateral
(including in respect of Indebtedness of any Group Member (other than a Loan
Party) that is otherwise permitted under this Agreement only, any collateral
owned by such Group Member pursuant to after-acquired property clauses contained
in the agreement governing such Indebtedness being refinanced as in effect at
the time of the incurrence of such Indebtedness, to the extent any such
collateral secured such Indebtedness) on terms no less favorable to the Secured
Parties than those contained in the documentation governing the Indebtedness
being Refinanced;

(g) Liens on any property of the Borrower or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, that (i) such
property shall not have an aggregate value of more than $1.0 million at any
time, (ii) the aggregate outstanding principal amount of all such Indebtedness
and other liabilities shall not exceed $1.0 million at any time and (iii) such
Liens shall be subordinated to the Liens securing the Obligations on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent; and

 

76



--------------------------------------------------------------------------------

(h) Liens arising out of capitalized lease transactions permitted under
Section 8.4(b)(ii) securing Indebtedness permitted hereunder in reliance upon
Section 8.1(d), so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property.

Section 8.3 Investments. The Borrower shall cause each Group Member not to make
or maintain, directly or indirectly, any Investment except for the following:

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

(b) Investments in cash and Cash Equivalents;

(c)(i) endorsements for collection or deposit in the ordinary course of business
consistent with past practice, (ii) extensions of trade credit arising or
acquired in the ordinary course of business and (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit;

(d) Investments made as part of a Permitted Acquisition;

(e) Investments by (i) any Loan Party (other than Parent) in any other Loan
Party (other than Parent), (ii) [reserved], or (iii) (x) any Loan Party in any
Group Member that is not a Loan Party or (y) any Group Member in any Joint
Venture; provided, that (A) any Investment consisting of loans or advances to
any Loan Party above shall be subordinated in full to the payment of the
Obligations of such Loan Party on terms and conditions satisfactory to the
Administrative Agent, (B) any Investments consisting of loans or advances by any
Loan Party pursuant to clause (iii) above shall be evidenced by Pledged Notes
pledged by such Loan Party as Collateral pursuant to the Guaranty and Security
Agreement; and (C) in the case of any Investment pursuant to clause (iii) above,
(I) before and after giving effect to such Investment, no Default or Event of
Default be continuing and (II) the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Performance Covenants as of the last day of the
most recent Fiscal Quarter for which Financial Statements have been delivered
hereunder after giving effect to such Investment; and provided, further that any
Investments pursuant to clause (iii) shall not exceed the greater of (A) $7.5
million and (B) an amount equal to (1) $7.5 million multiplied by (2) the ratio
of (x) the amount of Consolidated Total Assets as of the end of the Fiscal
Quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 6.1 to (y) the amount of
Consolidated Total Assets as of October 30, 2010, in the aggregate outstanding
at any time;

(f) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (f) shall not exceed $250,000 at any
time;

(g) any Investment by the Borrower or any of its Subsidiaries; provided, that
the aggregate outstanding amount of all such Investments (valued at the time of
the making thereof, and without giving effect to any write-downs or write-offs
thereof) shall not exceed (i) (x) $2.5 million, so long as before and after
giving effect to such Investment, no Default or Event of Default shall be
continuing or (y) $250,000 (in each case, plus any returns of capital actually
received by the respective investor in respect of any Investment theretofore
made by it pursuant to this clause (g), in each case, in an

 

77



--------------------------------------------------------------------------------

amount not to exceed the original amount of such Investment) plus (ii) the
portion, if any, of the Equity Contribution Basket on the date of such election
that the Borrower elects to apply this clause (g)(ii), provided, that with
respect to any Investment made in reliance of this clause (g)(ii), no Default or
Event of Default shall be continuing before or after giving effect to such
Investment;

(h) [reserved];

(i) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 8.4;

(j) Investments resulting from pledges and deposits referred to in clause (c) of
the definition of Customary Permitted Liens;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(l) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged into the Borrower or merged into or consolidated with a Subsidiary in
accordance with Section 8.7 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(m) acquisitions by the Borrower of obligations in an aggregate amount not to
exceed $250,000 in any Fiscal Year of one or more officers or other employees of
Parent, any direct or indirect parent of Parent, the Borrower or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Stock of Parent or any direct or indirect parent of Parent, so long as (A) to
the extent any party paid cash for such Stock in connection with such
acquisition, Parent or such direct or indirect parent of Parent, as the case may
be, received such cash and (B) no cash is actually advanced by the Borrower or
any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

(n) Investments by the Borrower or any Subsidiary to the extent they are
financed with the proceeds of an issuance of Junior Capital permitted by
Section 8.1 not later than 120 days after the receipt of such proceeds by Parent
or the Borrower so long as at the time of such Investment no Default or Event of
Default shall be continuing;

(o) the purchase and sale of inventory in the ordinary course of business by the
Borrower or any Subsidiary; and

(p) any Investment by the Borrower or any of its Subsidiaries; provided, that
(x) the aggregate outstanding amount of all such Investments (valued at the time
of the making thereof, and without giving effect to any write-downs or
write-offs thereof) shall not exceed the portion of the Available Investment
Basket on the date of such election that the Borrower elects to apply to this
clause (p), (y) the Borrower shall be in compliance on a Pro Forma Basis with
the Financial Performance Covenants as of the last day of the last Fiscal
Quarter for which Financial Statements have been delivered hereunder after
giving effect to such Investment and (z) at the time of such Investment, no
Default or Event of Default shall be continuing.

 

78



--------------------------------------------------------------------------------

Section 8.4 Asset Sales. The Borrower shall cause each Group Member not to Sell
any of its property (other than cash), including Stock held by it, or issue
shares of its own Stock, except for the following:

(a) in each case to the extent entered into in the ordinary course of business
for fair market value and made to a Person that is not an Affiliate of the
Borrower, (i) Sales of Cash Equivalents or inventory, (ii) Sales of surplus,
obsolete or worn out property, and (iii) licenses of Intellectual Property;

(b)(i) a true lease or sublease of real property that is no longer necessary or
desirable to the business of the Group Members and that does not interfere with
the ordinary course business of the Group Members, and (ii) a Sale of property
pursuant to a Sale and Leaseback Transaction not to exceed property having a
fair market value in the aggregate in excess of $250,000; provided, in the case
of this clause (ii), that the consideration received in such Sale and Leaseback
Transaction is at least equal to the fair market value of the property sold and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect;

(c)(i) any Sale of any property (other than its own Stock or Stock Equivalents)
by any Group Member to any other Group Member to the extent any resulting
Investment constitutes a Permitted Investment allowed under Section 8.3(e), and
(ii) any Restricted Payment by any Group Member permitted pursuant to
Section 8.5;

(d)(i) any Sale or issuance by the Borrower of its own Stock to Parent, (ii) any
Sale or issuance by any Subsidiary of the Borrower of its own Stock to any Group
Member, provided, that the proportion of such Stock and of each class of such
Stock (both on an outstanding and fully-diluted basis) held by the Loan Parties
(other than Parent), taken as a whole, does not change as a result of such Sale
or issuance and (iii) to the extent necessary to satisfy any Requirement of Law
in the jurisdiction of incorporation of any Subsidiary of the Borrower, any Sale
or issuance by such Subsidiary of its own Stock constituting directors’
qualifying shares or nominal holdings;

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member for fair market value; provided,
that (i) the aggregate consideration received during any Fiscal Year of the
Borrower for all such Sales of property shall not exceed the greater of $1.0
million as of the end of the Fiscal Quarter immediately prior to the date of
such sale for which financial statements have been delivered pursuant to
Section 6.1, (ii) any note or other instrument received in consideration for
such sale of assets shall be pledged and delivered to the Collateral Agent
pursuant to Section 7.10, (iii) Borrower may not Sell or issue any Stock to any
Person other than Parent and any Wholly-Owned Subsidiary shall not Sell or issue
any Stock to any Person that is not a Loan Party and (iv) at least 75% of the
consideration received in connection with any transaction permitted by this
clause (e) shall be paid in cash; provided, that for purposes of clause (iv),
(1) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets, (2) any notes or other obligations or other securities or assets
received by the Borrower or such Subsidiary of the Borrower from such transferee
that are converted by the Borrower or such Subsidiary of the Borrower into cash
within 180 days of the receipt thereof (to the extent of the cash received),
(3) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Sale having an aggregate fair market value (as determined
in good faith by the Borrower), taken together with all other Designated
Non-Cash Consideration received pursuant to this paragraph (3) that is at that
time outstanding, not to exceed $500,000 (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) and (4) with respect
to any lease of assets by the

 

79



--------------------------------------------------------------------------------

Borrower or a Subsidiary that constitutes a disposition, receipt of lease
payments over time on market terms (as determined in good faith by the Borrower)
where the payment consideration is at least 75% cash consideration shall, in
each case, be deemed to be cash; and

(f) the sale for cash of defaulted receivables in the ordinary course of
business and not as part of an accounts receivable financing transaction.

Section 8.5 Restricted Payments. The Borrower shall cause each Group Member not
to directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Payment except for the following (and Parent shall not use the
proceeds of any Restricted Payment made in reliance on clause (e) below other
than as set forth in such clause (e)):

(a)(i) Restricted Payments by (A) any Group Member that is a Loan Party to any
Loan Party other than Parent and (B) any Group Member that is not a Loan Party
to any Group Member and (ii) dividends and distributions by any Subsidiary of
the Borrower that is not a Loan Party to any holder of its Stock, to the extent
made to all such holders ratably according to their ownership interests in such
Stock;

(b) dividends and distributions declared and paid on the common Stock of the
Borrower or its Subsidiaries ratably to the holders of such common Stock and
payable only in common Stock of such Group Member;

(c) dividends made by the Borrower in an aggregate amount not to exceed the
portion, if any, of the Available Investment Basket or the Equity Contribution
Basket on the date of such election that the Borrower elects to apply pursuant
to this clause (c); provided, that (i) after giving effect to such dividends on
a Pro Forma Basis, the Borrower’s Total Secured Leverage Ratio shall be no more
than 1.75 to 1.00, (ii) prior to the payment of such dividends, the Borrower
shall deliver to Administrative Agent a certificate of a Responsible Officer
demonstrating compliance with clause (i) above and (iii) no Default or Event of
Default shall be continuing;

(d) cash dividends on the Stock of the Borrower to Parent or any direct or
indirect parent of Parent paid and declared solely for the purpose of funding
the following:

(i) Permitted Tax Distributions;

(ii) the redemption, purchase or other acquisition or retirement for value by
Parent or any direct or, to the extent allocable to Parent or Borrower, indirect
parent of Parent of its common Stock (or Stock Equivalents with respect to its
common Stock) from or with respect to any present or former employee,
consultant, director or officer (or the assigns, estate, heirs or current or
former spouses thereof) of any Group Member, Parent or any direct or indirect
parent of Parent upon the death, disability or termination of employment of such
employee, director or officer, provided, that, no Default or Event of Default
shall be continuing and the amount of such cash dividends paid in any Fiscal
Year in reliance on this clause (ii) shall not exceed $250,000 in the aggregate
(any unused portion of which for any Fiscal Year may be carried over to and paid
as additional dividends in the next two Fiscal Years (but only the next two
Fiscal Years));

(iii) in each case, to the extent allocable to the Borrower, and in any event
not to exceed $1.0 million in any Fiscal Year, (A) overhead, legal, accounting
and other professional fees and expenses of any Group Member, Parent or any
direct or indirect parent of Parent, (B) out-of-pocket fees and expenses related
to any offering, investment or acquisition permitted hereunder (whether or not
successful), and (C) other fees and expenses in connection with the maintenance
of the existence of Parent or any direct or indirect parent of Parent, Parent’s
ownership of the Borrower and such parent’s ownership of Parent, as the case may
be, and in order to permit Parent to make payments permitted by Section 8.9; and

 

80



--------------------------------------------------------------------------------

(iv) to the extent allocable to the Borrower, fees and expenses in connection
with any initial public offering of any direct or indirect parent of the
Borrower (whether or not consummated); and

(e) noncash repurchases of Stock deemed to occur upon exercise of stock options
if such Stock represents a portion of the exercise price of such options.

Section 8.6 Payment of Subordinated Debt and Certain Other Debt. The Borrower
shall cause each Group Member not to (x) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Subordinated Debt
or Junior Indebtedness, or pay any interest on or with respect thereto, (y) set
apart any property for such purpose, whether directly or indirectly and whether
to a sinking fund, a similar fund or otherwise, or (z) make any payment in
violation of any subordination terms of any Subordinated Debt or Junior
Indebtedness; provided, that each Group Member may, to the extent otherwise
permitted by the Loan Documents and to the extent not in violation of the
applicable subordination terms, do each of the following:

(a) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) any
Indebtedness owing to any Loan Party;

(b) so long as no Default or Event of Default shall be continuing, make
regularly scheduled or otherwise required repayments or redemptions of
Subordinated Debt;

(c) so long as no Default or Event of Default shall be continuing, make
prepayments of Subordinated Debt not to exceed the portion, if any, of the
Available Investment Basket or the Equity Contribution Basket on the date of
such election that the Borrower elects to apply pursuant to this clause (c); and

(d) so long as no Default or Event of Default shall be continuing, make
regularly scheduled payments of interest when due.

Section 8.7 Fundamental Changes. Parent shall not and the Borrower shall cause
each Group Member not to (a) merge, consolidate or amalgamate with any Person,
(b) acquire all or substantially all of the Stock or Stock Equivalents of any
Person, (c) acquire any brand or all or substantially all of the assets of any
Person or all or substantially all of the assets constituting any line of
business, division, branch, operating division or other unit operation of any
Person, or (d) liquidate or dissolve any Group Member or Subsidiary of the
Borrower, in each case except for the following: (i) to consummate any Permitted
Acquisition, (ii) the merger, consolidation or amalgamation of any Subsidiary of
the Borrower into any Loan Party, (iii) the merger, consolidation or
amalgamation of any Group Member that is not a Loan Party with any other Group
Member that is not a Loan Party, and (iv) the liquidation or dissolution or
change in form of entity of any Foreign Subsidiary if the Borrower determines in
good faith that such liquidation, dissolution, or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, that (A) in the case of any merger, consolidation or amalgamation
involving the Borrower, the Borrower shall be the surviving Person, and (B) in
the case of any merger, consolidation or amalgamation involving any other Loan
Party, a Loan Party shall be the surviving corporation, and (C) all actions
required to maintain the perfection of the Lien of the Collateral Agent on the
Stock or property of the Borrower or such Loan Party shall have been made.

 

81



--------------------------------------------------------------------------------

Section 8.8 Change in Nature of Business.

(a) The Borrower shall cause each Group Member not to carry on any business,
operations or activities (whether directly, through a Joint Venture, in
connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities reasonably related thereto or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

(b) Parent shall not engage in any business, operations or activity, or hold any
property, incur or otherwise become liable on any Indebtedness, make or own any
Investment, incur, maintain or suffer to exist any Lien or assign any right to
receive income or profits other than (i) holding Stock and Stock Equivalents of
the Borrower together with activities directly related thereto, (ii) issuing,
selling and redeeming its own Stock, (iii) paying dividends and taxes,
(iv) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its existence and
separate corporate or other legal structure, (v) preparing reports to, and
preparing and making notices to and filings with, Governmental Authorities and
to its holders of Stock and Stock Equivalents, (vi) receiving, and holding
proceeds of, Restricted Payments from the Borrower and its Subsidiaries and
distributing the proceeds thereof to the extent permitted in Section 8.5,
(vii) as necessary to consummate any Permitted Acquisition, (viii) performance
of its obligations under and in connection with the Loan Documents, and the
other agreements contemplated hereby and thereby, and (ix) activities incidental
to its maintenance and continuance, and to the foregoing activities.

Section 8.9 Transactions with Affiliates. (a) The Borrower shall cause each
Group Member not to, except as otherwise expressly permitted herein, enter into
any other transaction directly or indirectly with, or for the benefit of, Parent
or any Affiliate of the Borrower that is not a Loan Party (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for:

(i) to the extent made on a basis no less favorable to such Loan Party than
would be obtained in an arm’s-length transaction with a Person that is not an
Affiliate of the Borrower, Indebtedness permitted by the provisions of
Section 8.1(b), (e), (g) or (m);

(ii) transactions in the ordinary course of business on a basis no less
favorable to such Group Member than would be obtained in an arm’s length
transaction with a Person not an Affiliate of the Borrower; provided, that this
clause (ii) shall not apply to (x) the payment to the Permitted Investors of the
monitoring and management fees referred to in Section 8.9(b) or fees payable on
the Closing Date, or (y) the indemnification of directors of the Borrower and
the Subsidiaries in accordance with customary practice;

(iii) [reserved];

(iv) any issuance of securities, or other reasonable payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, employee stock options and employee stock ownership plans approved
by the board of directors of such Group Member;

(v)(A) Investments permitted by the provisions of Section 8.3(e) and (m) and
(B) loans or advances to employees or consultants of the Borrower or any of the
Subsidiaries in accordance with Section 8.3(f);

 

82



--------------------------------------------------------------------------------

(vi) to the extent made on a basis no less favorable to such Loan Party than
would be obtained in an arm’s-length transaction with a Person that is not an
Affiliate of the Borrower, transactions among the Borrower and the other Group
Members and transactions among the Group Members (other than the Borrower), in
each case, otherwise permitted by this Agreement;

(vii) the payment of reasonable and customary fees and indemnities to directors,
officers, consultants and employees of Parent, any direct or indirect parent of
Parent, the Borrower and the Subsidiaries in the ordinary course of business
(limited, in the case of Parent or any direct or indirect parent of Parent, to
the portion of such fees and indemnities that are allocable to the Borrower and
its Subsidiaries);

(viii) [reserved];

(ix)(A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Stock pursuant to put/call
rights or similar rights with employees, officers or directors permitted under
Section 8.5, and (C) any reasonable employee compensation, benefit plan or
arrangement, any reasonable health, disability or similar insurance plan which
covers employees, and any reasonable employment contract and transactions
pursuant thereto;

(x) Restricted Payments permitted by the provisions of Section 8.5; provided,
that the proceeds of Restricted Payments permitted by Section 8.5(d) shall, if
received by the Fund, be used as required by Section 8.5(d);

(xi) any purchase by Parent of, or contributions to, the equity capital of the
Borrower; provided, that any Stock of the Borrower purchased by Parent shall be
pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Guaranty and Security Agreement;

(xii) payments permitted under paragraph (b) below;

(xiii) to the extent made on a basis no less favorable to such Loan Party than
would be obtained in an arm’s-length transaction with a Person that is not an
Affiliate of the Borrower, transactions with Wholly Owned Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business;

(xiv) any transaction otherwise permitted under this Agreement in respect of
which the Borrower delivers to the Administrative Agent (for delivery to the
Lenders) a letter addressed to the board of directors of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing that is (A) in the good faith determination of the Borrower
qualified to render such letter, and (B) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate of the Borrower;

(xv) [reserved]; and

(xvi) transactions with Joint Ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business; provided
that (a) no Affiliate of the Borrower (other than the Borrower or a Group
Member) has a beneficial interest

 

83



--------------------------------------------------------------------------------

in such Person and (b) such transaction is no less favorable to the Borrower or
applicable Group Member than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower.

(b) The Borrower shall cause each Group Member not to make payments of or on
account of management, consulting, monitoring, transaction and advisory fees or
similar fees payable to the Funds or the Fund Affiliates (i) in an aggregate
amount in any Fiscal Year in excess of $500,000 (provided that unused amounts
may be carried forward to one or more future periods ), (ii) following the
occurrence and during the continuance of a Default or Event of Default or
(iii) if, after giving effect to such payments, the Borrower is not in
compliance on a Pro Forma Basis with the Financial Performance Covenants as of
the last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder; provided that reimbursement of expenses and indemnification
payments may be made whether or not a Default or Event of Default has occurred
and whether or not the Borrower is so in compliance.

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. Parent shall not and the Borrower shall cause each Group
Member not to incur or otherwise suffer to exist or become effective or remain
liable on or responsible for any Contractual Obligation limiting the ability of
(a) any Subsidiary of the Borrower to make Restricted Payments to, or
Investments in, or repay Indebtedness or otherwise Sell property to, any Group
Member or (b) any Group Member to incur or suffer to exist any Lien upon any
property of any Group Member, whether now owned or hereafter acquired, securing
any of its Obligations (including any “equal and ratable” clause and any similar
Contractual Obligation requiring, when a Lien is granted on any property,
another Lien to be granted on such property or any other property), except, for
each of clauses (a) and (b) above: (i) restrictions imposed by applicable law;
(ii) (A) contractual encumbrances or restrictions in effect on the Closing Date
and set forth on Schedule 8.10 and (B) contractual encumbrances or restrictions
in effect on the Closing Date under Indebtedness existing on the Closing Date
and permitted by Section 8.1(b) or any agreements related to any permitted
renewal, extension or refinancing of any such Indebtedness that does not expand
the scope of any such encumbrance or restriction; (iii) any restriction on a
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the Stock or assets of a Subsidiary
permitted under Section 8.4 pending the closing of such sale or disposition;
(iv) customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures permitted under this Agreement;
(v) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business; (vi) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest; (vii) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;
(viii) customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 8.4 pending the consummation of
such sale; (ix) customary restrictions and conditions contained in the document
relating to any Lien, so long as (A) such Lien is permitted under Section 8.2
and such restrictions or conditions relate only to the specific asset subject to
such Lien, and (B) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 8.10; (x) customary
net worth provisions contained in real property leases entered into by
Subsidiaries of the Borrower, so long as the Borrower has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations; (xi) any agreement in effect at the time any Subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary; and (xii) Permitted Payment Restrictions
contained in any documents evidencing or governing Indebtedness permitted
hereunder of any Group Member that is not a Loan Party (provided that such
restrictions are not applicable to any Loan Party or the properties of any Loan
Party).

 

84



--------------------------------------------------------------------------------

Section 8.11 Modification of Certain Documents. Parent shall not and the
Borrower shall cause each Group Member not to do any of the following:

(a) waive or otherwise modify any term of, or provide any consent under, any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of its outstanding Stock or Stock
Equivalents), in each case except for those modifications, consents and waivers
that (x) do not elect, or permit the election, to treat the Stock or Stock
Equivalents of any limited liability company (or similar entity) as certificated
and (y) do not materially and adversely affect the interests of any Secured
Party under the Loan Documents or in the Collateral; or

(b) waive or otherwise modify any term of, or provide any consent under, any
Subordinated Debt and Junior Indebtedness, except for those modifications,
consents and waivers that (x) do not materially and adversely affect the
interest of any Secured Party and (y) do not affect the subordination provisions
thereof in a manner adverse to the Secured Parties.

Section 8.12 Accounting Changes; Fiscal Year. Parent shall not and the Borrower
shall cause each Group Member not to change its fiscal year or its method for
determining fiscal quarters or fiscal months, unless such change is necessary in
order to conform the fiscal year of a Group Member to the Borrower’s fiscal
year.

Section 8.13 Margin Regulations. Parent shall not and the Borrower shall cause
each Group Member not to use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

Section 8.14 Compliance with ERISA. The Borrower shall not cause or suffer to
exist any ERISA Event that would, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 8.15 Hazardous Materials. The Borrower shall cause each Group Member not
to cause or suffer to exist any Release of any Hazardous Material at, to or from
any real property owned, leased, subleased or otherwise operated or occupied by
any Group Member that would violate any Environmental Law, form the basis for
any Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 8.16 Material Contracts. The Borrower shall cause each Group Member not
to change or amend the terms of any material contract if such change could
reasonably be expected to have a Material Adverse Effect.

Section 8.17 Anti-Terrorism Laws; Anti-Money Laundering; Embargoed Persons. The
Borrower shall cause each Group Member not to (i) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, (ii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) cause or permit any of the funds of any Group Member that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of any of the Loans would be in violation of any Requirement of Law.

 

85



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an Event of Default:

(a) the Borrower shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of 5 Business Days after the due
date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in the case of any
representation, warranty or certification that is by its terms qualified by
concepts of materiality, shall prove to have been incorrect in any respect) when
made or deemed made; or

(c) any Loan Party shall fail to comply with (i) any provision of
Section 2.19(a)(ii) (Reallocation of Defaulting Lender Commitment, Etc.),
Article V (Financial Covenants), Sections 6.1 (Financial Statements), 6.2(a)(i)
or (ii) (Other Events), 7.1 (Maintenance of Corporate Existence), 7.9 (Use of
Proceeds) or 7.10 (Additional Collateral and Guaranties) or Article VIII
(Negative Covenants), or (ii) any other provision of any Loan Document if, in
the case of this clause (ii), such failure shall remain unremedied for 30 days
after the earlier of the date on which (x) notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders and (y) a
Responsible Officer of Parent or the Borrower has actual knowledge of such
failure; or

(d)(i) any event or condition occurs that (A) results in any Indebtedness of any
Group Member having a principal amount of $3.0 million or more becoming due
prior to its stated maturity, or (B) enables or permits (with all applicable
grace periods having expired) the holder or holders of any such Indebtedness or
any trustee or agent on its or their behalf to cause such Indebtedness to become
due, or to require the prepayment, repurchase, redemption, or defeasance thereof
(or permits the early termination and requires the repayment thereof), prior to
its scheduled maturity, or (ii) any Group Member shall fail to pay the principal
of any such Indebtedness at the stated final maturity thereof; provided, that
this clause (d) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(e)(i) Parent or any Group Member shall generally not pay its debts as such
debts become due, admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any Parent or any Group Member
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) Parent or any Group
Member, either such proceedings shall remain undismissed or unstayed for a
period of 60 days or more or any action sought in such proceedings shall occur
or (iii) Parent or any Group Member shall take any corporate or similar action
or any other action to authorize any action described in clause (i) or
(ii) above; or

 

86



--------------------------------------------------------------------------------

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against Parent or any Group Member (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Group Member, to the extent an
unaffiliated and solvent insurer has not denied or contested coverage therefor,
provided that, for the avoidance of doubt, a reservation of rights by an
insurance company would not in and of itself constitute contested coverage) in
excess of $3.0 million, or (B) otherwise, that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect, and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree, or (B) such judgment, order or decree shall not have been
vacated, discharged or unstayed for a period of 60 consecutive days;

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be, or be asserted in writing by Parent or any Group Member not to be
valid and binding on, or enforceable against, any Loan Party party thereto, or
(ii) any Loan Document purporting to grant a Lien to secure any Obligation
shall, at any time after the delivery of such Loan Document, fail to create a
valid and enforceable Lien on any material portion of the Collateral and
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document, or
Parent or any Group Member shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred;

(h) there shall occur any Change of Control;

(i) an ERISA Event occurs which has resulted in liability of a Group Member in
an aggregate amount that would reasonably be expected to have a Material Adverse
Effect; or

(j) the subordination provisions applicable to any Subordinated Debt or Junior
Indebtedness having a principal amount of $3.0 million or more shall cease to be
in full force.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by Parent and the Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender to
make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Parent and the Borrower (and, to the extent provided
in any other Loan Document, any other Loan Party).

 

87



--------------------------------------------------------------------------------

Section 9.3 [Reserved].

Section 9.4 Actions in Respect of Letters of Credit. At any time (i) upon the
Termination Date, (ii) after the Termination Date when the aggregate funds on
deposit in L/C Cash Collateral Accounts shall be less than 105% of the L/C
Obligations for all Letters of Credit at such time and (iii) as required by
Section 2.12, the Borrower shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in
Section 11.11, for deposit in a L/C Cash Collateral Account, the amount required
so that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 105% of the L/C Obligations for all
Letters of Credit at such time (not to exceed, in the case of clause
(iii) above, the payment to be applied pursuant to Section 2.12 to provide cash
collateral for Letters of Credit).

ARTICLE X

THE AGENTS

Section 10.1 Appointment and Authority. (a) Each Lender Party hereby irrevocably
appoints Royal Bank to act on its behalf as the Administrative Agent and as the
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Each Lender Party
hereby irrevocably appoints KeyBank National Association as Syndication Agent
hereunder. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties The provisions of this Article X are solely for the benefit
of the Agents, the Arrangers and the Lender Parties, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) Each L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article X included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

Section 10.2 Agents Individually. (a) Each Person serving as an Agent or
Arranger hereunder shall have the same rights and powers in its capacity as a
Lender Party as any other Lender Party and may exercise the same as though it
were not an Agent or an Arranger and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each Person serving as an Agent or an Arranger hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent or
an Arranger hereunder and without any duty to account therefor to the Lender
Parties.

 

88



--------------------------------------------------------------------------------

(b) Each Lender Party understands that each Person serving as an Agent or an
Arranger, in each case, acting in its individual capacity, and its Affiliates
(collectively, such “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 10.2 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, each Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in the
Borrower, another Loan Party or their respective Affiliates), including trading
in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender Party understands and agrees that in engaging in the Activities, each
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lender Parties that are not members of such Agent’s Group. No Agent or Arranger
nor any member of such Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that each Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by such Agent to the Lender Parties.

(c) Each Lender Party further understands that there may be situations where
members of each Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of any Agent’s Group is or shall be required to restrict its activities
as a result of each Person serving as an Agent or an Arranger being a member of
such Agent’s Group, and that each member of such Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by any Agent’s Group of information (including Information) concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by any Agent or Arranger or any member of
such Agent’s Group to any Lender Party including any such duty that would
prevent or restrict such Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.

Section 10.3 Duties of the Agents; Exculpatory Provisions. (a) Each Agent’s
duties hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and no Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders or the Administrative Agent in the case of the Collateral Agent (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its

counsel, may expose such Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law.

 

89



--------------------------------------------------------------------------------

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders or the Administrative
Agent in the case of the Collateral Agent (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2 or 11.1)
or (ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. No Agent shall be deemed to have knowledge of any Default or
the event or events that give or may give rise to any Default unless and until
the Borrower or any Lender Party shall have given notice to such Agent
describing such Default and such event or events.

(c) No Agent or Arranger nor any member of such Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Disclosure
Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by any Loan Document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than (in the case of the Agent,
but subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to such Agent.

(d) Nothing in this Agreement or any other Loan Document shall require any
Agent, Arranger or any of their respective Related Persons to carry out any
“know your customer” or other checks in relation to any Person on behalf of any
Lender Party and each Lender Party confirms to each Agent and each Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by such
Agent, such Arranger or any of their respective Related Persons.

Section 10.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender Party, the Administrative Agent may presume that such
condition is satisfactory to such Lender Party unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender Party prior to the making
of such Loan or the issuance of such Letter of Credit, and in the case of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any other
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

90



--------------------------------------------------------------------------------

Section 10.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any Affiliates, agents, employees or attorneys-in-fact,
such sub-agents as shall be deemed necessary by such Agent, and shall be
entitled to advice of counsel, both internal and external, and other consultants
or experts concerning all matters pertaining to such duties. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Persons. Each such sub-agent and
the Related Persons of such Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article X (as though such sub-agents were
the “Administrative Agent,” “Collateral Agent” or such other “Agent” under the
Loan Documents) as if set forth in full herein with respect thereto. No Agent
shall be responsible for the negligence or misconduct of any agent or sub-agent
or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.

Section 10.6 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article IX; provided that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 10.7 Resignation of Agents. (a) The Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lender
Parties and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York City, or
an Affiliate of any such financial institution with an office in New York City.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (such 30-day period, the “Lender Party
Appointment Period”), then the retiring Agent may on behalf of the Lender
Parties, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lender Parties, a successor Agent, the retiring Agent
may at any time upon or after the end of the Lender Party Appointment Period
notify the Borrower and the Lender Parties that no qualifying Person has
accepted appointment as successor Agent and the effective date of such retiring
Agent’s resignation. Upon the resignation effective date established in such
notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations as Agent hereunder and under the other Loan Documents and
(ii) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender Party directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph and all Collateral held by the Collateral Agent
shall be surrendered to a Lender Party selected by the Required Lenders. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article X
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Persons in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.

 

 

91



--------------------------------------------------------------------------------

(b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Letters of Credit
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.

Section 10.8 Resignation of L/C Issuer. In addition to the foregoing, if a
Lender becomes, and during the period it remains, a Defaulting Lender, the L/C
Issuer may, upon prior written notice to the Borrower and the Administrative
Agent, resign as L/C Issuer effective at the close of business New York time on
a date specified in such notice; provided that such resignation by the L/C
Issuer will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the L/C Issuer.

Section 10.9 Non-Reliance on Agents and Other Lender Parties. (a) Each Lender
Party confirms to each Agent, each Arranger, each other Lender Party and each of
their respective Related Persons that it (i) possesses (individually or through
its Related Persons) such knowledge and experience in financial and business
matters that it is capable, without reliance on any Agent, any Arranger, any
other Lender Party or any of their respective Related Persons, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and under the other Loan Documents and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Loans and other extensions of credit hereunder and
under the other Loan Documents is suitable and appropriate for it.

(b) Each Lender Party acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon any Agent, any Arranger, any other
Lender Party or any of their respective Related Persons, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any Arranger, any other Lender Party or any of their
respective Related Persons, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

 

92



--------------------------------------------------------------------------------

(iv) the adequacy, accuracy and/or completeness of the Disclosure Documents and
any other information delivered by any Agent, any Arranger, any other Lender
Party or by any of their respective Related Persons under or in connection with
this Agreement or any other Loan Document, the transactions contemplated hereby
and thereby or any other agreement, arrangement or document entered into, made
or executed in anticipation of, under or in connection with any Loan Document.

Section 10.10 Release of Collateral or Guarantors. Each Lender Party hereby
consents to the release and hereby directs the Collateral Agent to release or
subordinate any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale (other
than a Sale to another Loan Party) permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 7.10 after giving effect to such
Sale have been granted, (ii) any property subject to a Lien permitted hereunder
to the extent such property constitutes “Excluded Property” (as defined in the
Guaranty and Security Agreement) and (iii) all of the Collateral and all Loan
Parties, upon (A) termination of the Commitments and all Secured Hedging Support
Documents, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations that the Administrative
Agent and the Collateral Agent have been notified in writing are then due and
payable and (C) deposit of cash collateral with respect to all L/C Obligations
(or a back-up letter of credit has been issued), in an amount equal to 105% of
such L/C Obligation and with parties satisfactory to the Administrative Agent
and the applicable L/C Issuer.

Each Lender Party hereby directs the Collateral Agent, and the Collateral Agent
hereby agrees at the Borrower’s expense, upon receipt of reasonable advance
notice from the Borrower, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 10.10.

Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender Party so long as, by accepting such benefits, such Secured Party agrees,
as among the Agents and all other Secured Parties, that such Secured Party
agrees to and is bound by (and, if requested by the Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article X, Section 11.8 (Right of Setoff),
Section 11.9 (Sharing of Payments, Etc.) and Section 11.20 (Confidentiality) and
the decisions and actions of the Agents and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, that, notwithstanding
the foregoing, (a) such Secured Party shall be bound by Section 10.12 only to
the extent of Liabilities, costs and expenses with respect to or otherwise
relating to the Collateral held for the benefit of such Secured Party, in which
case the obligations of such Secured Party thereunder shall be such Secured
Party’s pro rata share (based on the amount of Obligations owing to such Secured
Party relative to the aggregate amount of all Obligations) of such liabilities,
costs and expenses, and (b) except as set forth herein specifically for such
Secured Party, (i) each of the Agents and the Lender Parties shall be entitled
to act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation, and (ii) such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document. The Borrower hereby authorizes each

 

93



--------------------------------------------------------------------------------

Secured Hedging Counterparty party to a Secured Hedging Support Document to
receive confidential and other information from the counterparty to the Hedging
Agreement supported by such Secured Hedging Support Document in respect of such
Hedging Agreement, Secured Hedging Support Document, or otherwise in respect of
the Borrower and its Affiliates. Each party hereto that is a Secured Hedging
Counterparty party to any Secured Hedging Support Document or whose Affiliate is
such a Secured Hedging Counterparty shall not, and shall not cause such
Affiliate to, revoke, cancel or otherwise terminate such Secured Hedging Support
Document prior to the earlier of (w) the scheduled expiration or maturity of
such Secured Hedging Support Document, (x) the occurrence or continuation of any
Event of Default, (y) any breach of the terms of such Secured Hedging Support
Document constituting a termination event or otherwise permitting such
termination, and (z) the Scheduled Termination Date.

Section 10.12 Expenses; Indemnities. (a) Each Lender agrees to reimburse each
Agent, each Arranger and each of their respective Related Persons (to the extent
not reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro
Rata Share of any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors paid in the name of, or on behalf of, any
Loan Party) that may be incurred by such Agent, such Arranger or any of their
respective Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) EACH LENDER FURTHER AGREES TO INDEMNIFY EACH AGENT, EACH ARRANGER AND EACH
OF THEIR RESPECTIVE RELATED PERSONS (TO THE EXTENT NOT REIMBURSED BY ANY LOAN
PARTY), FROM AND AGAINST SUCH LENDER’S AGGREGATE PRO RATA SHARE OF ANY
LIABILITIES THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH AGENT,
SUCH ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PERSONS AND IN ANY MATTER
RELATING TO OR ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT OF ANY LOAN
DOCUMENT OR ANY OTHER ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR
ATTENDANT TO ANY SUCH DOCUMENT, OR, IN EACH CASE, ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY SUCH AGENT, SUCH ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PERSONS
UNDER OR WITH RESPECT TO ANY OF THE FOREGOING (IN EACH CASE, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE ORDINARY NEGLIGENCE OF ANY AGENT, ANY ARRANGER OR THEIR RESPECTIVE RELATED
PERSONS; PROVIDED, THAT NO LENDER SHALL BE LIABLE TO ANY AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PERSONS TO THE EXTENT SUCH LIABILITY HAS
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT, SUCH
ARRANGER OR, AS THE CASE MAY BE, SUCH RELATED PERSON, AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT OR ORDER. THE
AGREEMENTS IN THIS SECTION 10.12 SHALL SURVIVE THE RESIGNATION AND/OR
REPLACEMENT OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, ANY
ASSIGNMENT OF RIGHTS BY, OR THE REPLACEMENT OF, A LENDER PARTY, THE TERMINATION
OF THIS AGREEMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL OTHER
OBLIGATIONS.

Section 10.13 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent or
as a Lender Party hereunder; provided that the Syndication Agent and Arrangers
shall be entitled to all benefits of this Article X.

 

94



--------------------------------------------------------------------------------

Section 10.14 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Secured
Party an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Secured Party (because the appropriate
form was not delivered or was not properly executed, or because such Secured
Party failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Secured Party shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any Loan Party pursuant to Sections 2.16 and 2.17 and
without increasing or limiting the obligation of any Loan Party to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as Tax
or otherwise, together with all expenses incurred, including legal expenses,
allocated staff costs and any out-of-pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Secured Party by the Administrative Agent shall be conclusive absent
manifest error. Each Secured Party hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Secured Party
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 10.14. The agreements in this
Section 10.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Secured Party, the termination of this Agreement and the repayment, satisfaction
or discharge of all other Obligations.

Section 10.15 Removal of Agents. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent or Collateral Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Administrative Agent or any other party) a Defaulting Lender, the
Required Lenders (determined after giving effect to Section 11.1(c)) may by
notice to the Borrower and such Person remove such Person as Administrative
Agent or Collateral Agent and appoint a replacement Administrative Agent or
Collateral Agent hereunder. Such removal will, to the fullest extent permitted
by applicable law, be effective on the earlier of (i) the date a replacement
Administrative Agent or Collateral Agent is appointed and (ii) the date 20
Business Days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent or Collateral Agent
has been appointed) and, in the case of the Collateral Agent, the Collateral
held by the Collateral Agent shall be surrendered to a Lender Party selected by
the Required Lenders.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Agency Fee Letter or the Fee
Letter) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to (A) cure any ambiguity, omission, defect or
inconsistency, by the Administrative Agent and the Borrower or (B) grant a new
Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property, by the Collateral Agent and the Borrower and (2) in the
case of any other amendment, waiver or consent by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and the
Borrower; provided, that no amendment, consent or waiver described in clause
(2) above shall, unless in writing and signed by each Lender

 

95



--------------------------------------------------------------------------------

directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any Loan Document, be effective to do any of the
following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) any L/C Reimbursement Obligation or any obligation of the Borrower to repay
(whether or not on a fixed date) any L/C Reimbursement Obligation; provided,
that this clause (iii) does not apply to (x) any change to any provision
increasing any interest rate or fee during the continuance of an Event of
Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article V or in any definition set forth therein
or principally used therein;

(iv) extend, waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment or the stated expiration date of any Letter of Credit beyond the
Scheduled Termination Date; provided, that this clause (iv) does not apply to
the application of any payment, including as set forth in Section 2.12;

(v) waive or amend any provision of Section 2.12(c) (Application of Payments
during an Event of Default) or Section 2.12(d) (Application of Payments
Generally);

(vi) except as provided in Section 10.10, release all or substantially all of
the Collateral or any Guarantor from its guaranty of any Obligation of the
Borrower;

(vii) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”;

(viii) amend Section 10.10 (Release of Collateral or Guarantors) if the effect
of such amendment is a release described in clause (vi) above, Section 11.9
(Sharing of Payments) or this Section 11.1;

(ix) waive any condition set forth in Section 3.2 as to any Borrowing , directly
or indirectly (including by waiving any Default or Event of Default or amending
or modifying Section 3.2 or Section 9.1 if the effect thereof is to permit such
Borrowing), without the written consent of the Required Lenders; or

(x) consent to the assignment by any Loan Party of any of its rights and
obligations under any Loan Document.

(xi) and provided, further, that (x) any change to the definition of the term
“Required Lender” shall require the consent of all of the Lenders, (y) no
amendment, waiver or

 

96



--------------------------------------------------------------------------------

consent shall affect the rights or duties under any Loan Document of, or any
payment to, any Agent (or otherwise modify any provision of Article X or the
application thereof), any L/C Issuer or any SPV that has been granted an option
pursuant to Section 11.2(f) unless in writing and signed by such Agent, such L/C
Issuer or, as the case may be, such SPV in addition to any signature otherwise
required and (z) the consent of the Borrower shall not be required to change any
order of priority set forth in Section 2.12.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. In the case of any waiver, the Borrower, the Lenders, the
Administrative Agent and the Collateral Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon (or reduce the amount of any increased interest or fee payments as a
consequence of any such Default or Event of Default).

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lender or all of the Lenders, as required, have
approved any such amendment or waiver (and the definition of “Required Lenders”
will automatically be deemed modified accordingly for the duration of such
period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 11.2 Assignments and Participations; Binding Effect . (a) Binding
Effect. This Agreement shall become effective when it shall have been executed
by Parent, the Borrower, the Guarantors and the Agents and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of Parent, the Borrower (in each case except for
Article X), each Agent, each Lender and L/C Issuer and, to the extent provided
in Section 10.12, each other Indemnitee and Secured Party and, in each case,
their respective successors and permitted assigns. None of Parent, the Borrower,
any L/C Issuer or any Agent (except to a successor Agent named pursuant to
Section 10.7 or otherwise to facilitate a transaction contemplated by such
Section 10.7) shall have the right to assign any rights or obligations hereunder
or any interest herein; provided, that each Secured Hedging Counterparty may
assign its rights and interests in, but not its obligations under, Secured
Hedging Support Provisions.

(b) Right to Assign.

(i) Each Lender may sell, transfer, negotiate or assign all or a portion of its
rights and obligations hereunder (including all or a portion of its Commitments
and its rights and obligations with respect to Loans and Letters of Credit) to
(i) any existing Lender, (ii) any Affiliate or Approved Fund of any existing
Lender, (iii) any Person that is simultaneously

 

97



--------------------------------------------------------------------------------

purchasing all or substantially all of such Lender’s loan portfolio, or (iv) any
other Person reasonably acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and the L/C Issuer and, as long
as no Event of Default is continuing, the Borrower; provided, that (w) no Lender
may sell, transfer, negotiate or assign any rights or obligations hereunder to
any Permitted Investor, Parent, the Borrower or any Affiliate or Subsidiary of
any of the foregoing, except as permitted by clause (ii) below, (x) such Sales
must be ratable among the obligations owing to and owed by such Lender, (y) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and L/C Obligations subject
to any such Sale shall be an integral multiple of $2,500,000 and (z) the
Borrower shall exercise commercially reasonable efforts to respond to a request
for consent to an Assignment within ten Business Days after having received
notice of such Assignment (provided, that for the avoidance of doubt, failure to
respond to such request shall be deemed to be consent). Notwithstanding the
foregoing, any such Sales by Defaulting Lenders shall be subject to the
Administrative Agent’s prior written consent in all instances.

(ii) Notwithstanding the foregoing, Assignments to any Permitted Investor,
Parent, the Borrower or any Affiliate or Subsidiary of any Permitted Investor,
Parent or the Borrower shall be permitted only so long as the acquired Loans and
Commitments shall be immediately cancelled upon the effectiveness of the
Assignment thereof.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment evidencing such Sale (including via an electronic settlement system
if so designated by the Administrative Agent), together with any existing Note
subject to such Sale (or any affidavit of loss therefor acceptable to the
Administrative Agent), any tax forms required to be delivered pursuant to
Section 2.17(f) and payment by the assignee of an assignment fee in the amount
of $3,500; provided, that (i) no assignment or other fee shall be payable in
connection with an assignment by an existing Lender to another existing Lender
or an Affiliate of such existing Lender, and (ii) only one assignment fee shall
be payable with respect to multiple, simultaneous assignments to an Approved
Fund and its Affiliates. Upon receipt of all the foregoing, and conditioned upon
such receipt and upon the Administrative Agent and the Borrower, as applicable,
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Administrative Agent shall record or cause to be recorded
in the Register the information contained in such Assignment.

(d) Effectiveness. Effective upon the recording of an Assignment by the
Administrative Agent in the Register, (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that (i) each
Lender agrees to remain bound by Article X, Section 11.8 (Right of Setoff) and
Section 11.9 (Sharing of Payments) to the extent provided in Section 10.11
(Additional Secured Parties) and (ii) each Lender shall continue to be entitled
to the benefits of Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements) and Section 2.17 (Taxes) hereto with respect to facts and
circumstances occurring prior to the effective date of such assignment.

 

98



--------------------------------------------------------------------------------

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may, without the consent of the Borrower or the
Administrative Agent, grant a security interest in, or otherwise assign as
collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to the Administrative Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Securities, by
notice to the Administrative Agent; provided, that no such holder, trustee or
other Person, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance
with clause (b) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loans and Letters of Credit); provided, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Loan Parties and the Secured Parties
towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements) and 2.17 (Taxes) (subject to the
requirements and limitations of such Sections), but only to the extent of any
amount to which such Lender would be entitled in the absence of any such grant
or participation, unless the sale of the participation or grant to an SPV is
made with the Borrower’s prior written consent (not to be unreasonably withheld
or delayed), and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Administrative Agent by such SPV and such Lender, provided, that
in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.1(a)(v) (or amendments, consents and waivers with respect to
Section 10.10 to release all or substantially all of the Collateral), for
amendments that would increase the amount of any participant’s participation
over the amount then in effect and consents to any assignments or transfers
described in Section 11.1(a)(x). No party hereto shall institute (and each of
the Borrower and Parent shall cause each other Loan Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, that each Lender having designated an
SPV as such agrees to indemnify each Indemnitee against any Liability that may
be incurred by, or asserted against, such Indemnitee as a result of failing to
institute such

 

99



--------------------------------------------------------------------------------

proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor. In addition, the Borrower agrees to pay or
reimburse upon demand (a) the Agents, the Arrangers and their Related Persons
for all reasonable out-of-pocket costs and expenses (including fees and premiums
in connection with any title insurance or surveys, search, filing or recording
fees) incurred in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein
(including periodic audits in connection therewith and environmental audits and
assessments), in each case including the reasonable fees, charges and
disbursements of one legal counsel (and one local counsel in each relevant
jurisdiction, or two in the case of a conflict preventing the use of only one
local counsel) to the Agents, the Arrangers, the Syndication Agent and their
Related Persons, fees, costs and expenses incurred in connection with Syndtrak™
or any other E-System and allocated by the Administrative Agent in its sole
discretion and fees, charges and disbursements of the auditors, appraisers,
printers and other of their Related Persons retained by or on behalf of any of
them or any of their Related Persons, (b) the Agents, the Arrangers and their
Related Persons for all reasonable costs and expenses incurred in connection
with internal audit reviews, field examinations and Collateral examinations
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual charged by the Collateral
Agent for its examiners) and (c) the Arrangers, the Agents, the Lenders and the
L/C Issuer and their Related Persons for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to Parent or any Group Member, Loan Document or Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto), including fees and disbursements of counsel
(including allocated costs of internal counsel).

Section 11.4 Indemnities. (a) THE BORROWER AGREES TO INDEMNIFY, HOLD HARMLESS
AND DEFEND EACH AGENT, THE ARRANGERS, EACH LENDER, EACH L/C ISSUER, EACH FORMER
LENDER OR L/C ISSUER PARTY TO A SECURED HEDGING DOCUMENT, EACH PERSON THAT EACH
L/C ISSUER CAUSES TO ISSUE LETTERS OF CREDIT HEREUNDER AND EACH OF THEIR
RESPECTIVE RELATED PERSONS (EACH SUCH PERSON BEING AN “INDEMNITEE”) FROM AND
AGAINST ALL LIABILITIES (INCLUDING BROKERAGE COMMISSIONS, FEES AND OTHER
COMPENSATION) THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE AND IN ANY MATTER RELATING TO OR ARISING OUT OF, IN CONNECTION WITH
OR AS A RESULT OF (I) ANY LOAN DOCUMENT, ANY DISCLOSURE DOCUMENT, OR ANY
OBLIGATION (OR THE REPAYMENT THEREOF), ANY LETTER OF CREDIT, THE USE OR INTENDED
USE OF THE PROCEEDS OF ANY LOAN OR THE USE OF ANY LETTER OF CREDIT, OR ANY
SECURITIES FILING OF, OR WITH RESPECT TO, ANY GROUP MEMBER, (II) ANY COMMITMENT
LETTER, PROPOSAL LETTER OR TERM SHEET WITH ANY PERSON OR ANY CONTRACTUAL
OBLIGATION, SYNDICATION OF THE CREDIT FACILITY PROVIDED HEREBY, ANY ENFORCEMENT
OF ANY LOAN DOCUMENTS (INCLUDING ANY SALES OF, COLLECTION

 

100



--------------------------------------------------------------------------------

FROM, OR OTHER REALIZATION UPON ANY OF THE COLLATERAL OR THE ENFORCEMENT OF ANY
GUARANTY) ARRANGEMENT OR UNDERSTANDING WITH ANY BROKER, FINDER OR CONSULTANT, IN
EACH CASE ENTERED INTO BY OR ON BEHALF OF ANY GROUP MEMBER OR ANY AFFILIATE OF
ANY OF THEM IN CONNECTION WITH ANY OF THE FOREGOING AND ANY CONTRACTUAL
OBLIGATION ENTERED INTO IN CONNECTION WITH ANY E-SYSTEMS OR OTHER ELECTRONIC
TRANSMISSIONS, (III) ANY ACTUAL OR PROSPECTIVE INVESTIGATION, LITIGATION OR
OTHER PROCEEDING, WHETHER OR NOT BROUGHT BY ANY SUCH INDEMNITEE OR ANY OF ITS
RELATED PERSONS, ANY HOLDERS OF SECURITIES OR CREDITORS (AND INCLUDING
ATTORNEYS’ FEES IN ANY CASE), WHETHER OR NOT ANY SUCH INDEMNITEE, RELATED
PERSON, HOLDER OR CREDITOR IS A PARTY THERETO, AND WHETHER OR NOT BASED ON ANY
SECURITIES OR COMMERCIAL LAW OR REGULATION OR ANY OTHER REQUIREMENT OF LAW OR
THEORY THEREOF, INCLUDING COMMON LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, OR
(IV) ANY OTHER ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT
TO ANY OF THE FOREGOING (COLLECTIVELY, THE “INDEMNIFIED MATTERS”); PROVIDED,
THAT THE BORROWER SHALL NOT HAVE ANY LIABILITY UNDER THIS SECTION 11.4 TO AN
INDEMNITEE WITH RESPECT TO, AND NO INDEMNITEE SHALL HAVE ANY LIABILITY HEREUNDER
OTHER THAN (TO THE EXTENT OTHERWISE LIABLE) FOR, ANY INDEMNIFIED MATTER TO THE
EXTENT SUCH LIABILITY HAS RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT OR ORDER. THE FOREGOING
INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN
ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF
STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY INDEMNITEE. FURTHERMORE, EACH OF PARENT
AND THE BORROWER WAIVES AND AGREES NOT TO ASSERT AGAINST ANY INDEMNITEE, AND
SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE AND NOT ASSERT AGAINST ANY
INDEMNITEE, ANY RIGHT OF CONTRIBUTION WITH RESPECT TO ANY LIABILITIES THAT MAY
BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY RELATED PERSON.

(b) WITHOUT LIMITING THE FOREGOING, “INDEMNIFIED MATTERS” INCLUDES ALL
ENVIRONMENTAL LIABILITIES, INCLUDING THOSE ARISING FROM, OR OTHERWISE INVOLVING,
ANY PROPERTY OF ANY GROUP MEMBER OR ANY ACTUAL, ALLEGED OR PROSPECTIVE DAMAGE TO
PROPERTY OR NATURAL RESOURCES OR HARM OR INJURY ALLEGED TO HAVE RESULTED FROM
ANY RELEASE OF HAZARDOUS MATERIALS ON, UPON OR INTO SUCH PROPERTY OR NATURAL
RESOURCE OR ANY PROPERTY ON OR CONTIGUOUS TO ANY REAL PROPERTY OF ANY GROUP
MEMBER, WHETHER OR NOT, WITH RESPECT TO ANY SUCH ENVIRONMENTAL LIABILITIES, ANY
INDEMNITEE IS A MORTGAGEE IN POSSESSION, THE SUCCESSOR-IN-INTEREST TO ANY GROUP
MEMBER OR THE OWNER, LESSEE OR OPERATOR OF ANY PROPERTY OR FACILITY OF ANY GROUP
MEMBER THROUGH ANY FORECLOSURE ACTION, IN EACH CASE EXCEPT TO THE EXTENT SUCH
ENVIRONMENTAL LIABILITIES (I) ARE INCURRED SOLELY FOLLOWING FORECLOSURE BY ANY
SECURED PARTY OR FOLLOWING ANY SECURED PARTY HAVING BECOME THE
SUCCESSOR-IN-INTEREST TO ANY LOAN PARTY AND (II) ARE ATTRIBUTABLE SOLELY TO ACTS
OF SUCH INDEMNITEE.

Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document or the provisions of Section 2.17
(Taxes), Section 2.16 (Breakage Costs;

 

101



--------------------------------------------------------------------------------

Increased Costs; Capital Requirements), Article X (The Agents), Section 11.3
(Costs and Expenses), Section 11.4 (Indemnities), this Section 11.5,
Section 11.8 (Right of Setoff), and Section 11.9 (Sharing of Payments, Etc.) and
all representations and warranties made in any Loan Document shall (A) survive
the termination of the Commitments and the payment in full of other Obligations
and (B) inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages. IN NO EVENT SHALL ANY
INDEMNITEE BE LIABLE ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING ANY LOSS OF PROFITS, BUSINESS OR
ANTICIPATED SAVINGS). EACH OF PARENT AND THE BORROWER HEREBY WAIVES, RELEASES
AND AGREES (AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE, RELEASE AND AGREE)
NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

Section 11.7 Lender-Creditor Relationship; No Fiduciary Duty. The relationship
between the Lenders, the L/C Issuer and the Agents, on the one hand, and the
Loan Parties, on the other hand, is solely that of lender and creditor. Each of
the Secured Parties may have economic interests that conflict with those of the
Borrower, its stockholders and/or its Affiliates. The Borrower agrees that no
Secured Party has any fiduciary or advisory relationship or duty to any Loan
Party arising out of or in connection with, and there is no agency, tenancy or
joint venture relationship between the Secured Parties and the Loan Parties by
virtue of, any Loan Document or any transaction contemplated therein. The
Borrower agrees that it will not claim that any Secured Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with the transaction contemplated hereby or the
process leading thereto.

Section 11.8 Right of Setoff. Each Agent, Lender and L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by Parent
and the Borrower), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by law, to set off and
apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by such Agent, such Lender, such L/C Issuer or any
of their respective Affiliates to or for the credit or the account of Parent or
the Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each Agent, Lender
and L/C Issuer agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Agents, the Arrangers, the Syndication Agent, the Lenders and the L/C
Issuer and their Affiliates and other Secured Parties may have.

Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their

 

102



--------------------------------------------------------------------------------

Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by the Administrative Agent and applied in accordance with this Agreement (or,
if such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, that (a) the provisions
of this Section 11.9 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in Letters of Credit to
any assignee or participant or any payment made as a consent fee for an
amendment or waiver to the extent such fee is paid only to consenting Lenders,
(b) if such payment is rescinded or otherwise recovered from such Lender or L/C
Issuer in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender or L/C Issuer without interest
and (c) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Defaulting Lender receives any such payment as described in
the previous sentence, such Lender shall turn over such payments to the
Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in Sections 2.4 and 9.4.

Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 11.11 Notices. (a) Addresses. All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(A) If to Administrative Agent, at

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

Forward loan requests, interest rate sets, payments and fees to:

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

 

103



--------------------------------------------------------------------------------

(B) If to Borrower or any Guarantor, at

Francesca’s Collections, Inc.

3480 W. 12th Street

Houston, Texas 77008

Attention: Kal Malik, Executive Vice President and General Counsel

Number: 713.864.1358 x128

Email: KMalik@francescas.net

With copies to:

O’Melveny & Myers LLP

Attention: Sung Pak, Esq.

Times Square Tower

7 Times Square

New York, NY 10036

Number: (212) 326-2000

Fax: (212) 326-2061

Email: spak@omm.com

(C) If to KeyBank National Association as the L/C Issuer, at

Keybank National Association

Standby Letter of Credit Services

4910 Tiedeman, 4th floor

Mailcode: OH-01-51-0531

Cleveland, Ohio 44144

Fax: (216) 813-3719

(D) If to the Collateral Agent, at

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

(F) If to any other Lender Party, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire, or (G) at such other address as
shall be notified in writing (x) in the case of the Borrower, to the
Administrative Agent, (y) in the case of the Administrative Agent, to the other
parties hereto and (z) in the case of all other parties, to the Borrower and the
Administrative Agent.

(b) Effectiveness. All notices, demands, requests, consents and other
communications described in clause (a) shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting

 

104



--------------------------------------------------------------------------------

to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 11.12 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
X shall not be effective until received in writing by the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to CHANDRAN.PANICKER@RBCCM.COM or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

Section 11.12 Posting of Approved Electronic Communications. (a) Each of the
Lender Parties and each Loan Party agree that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lender Parties by posting such Approved Electronic Communications on
Syndtrak™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and each Loan
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lender Parties and each Loan Party hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF SUCH AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED

 

105



--------------------------------------------------------------------------------

ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 11.13 Confidentiality. Each of the Agent and the Lender Parties agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Related Persons or to any Person
that any L/C Issuer causes to Issue Letters of Credit hereunder (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal or judicial process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document, any action or proceeding relating to
this Agreement or any other Loan Document, the enforcement of rights hereunder
or thereunder or any litigation or proceeding to which any Agent, any Lender
Party or any of their respective Affiliates may be a party, (f) subject to an
agreement no less restrictive than this Section 11.13, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (ii) to current or prospective
grantees of any option described in Section 11.2(f), direct or indirect
counterparties to any Secured Hedging Document or any Hedging Agreement
permitted hereunder and to their respective Related Persons, (iii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives),
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iv) to a
trustee, collateral manager, servicer, backup servicer, noteholder, or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization, (v) to
any rating agency when required by it or (vi) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 11.13 or

 

106



--------------------------------------------------------------------------------

(ii) becomes available to any Agent, any Lender Party or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
(i) to the extent necessary or customary for inclusion in league table
measurements or in any tombstone or other advertising materials (and the Loan
Parties consent to the publication of such tombstone or other advertising
materials by any Agent, Lender, the L/C Issuer or any of their Related Persons).
For purposes of this Section 11.13, “Information” means all information received
from a Loan Party or any of its Subsidiaries relating to a Loan Party or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender Party on a nonconfidential basis prior to disclosure by any Loan
Party or any of its Subsidiaries, provided that, in the case of information
received from a Loan Party or any of its Subsidiaries, such information has been
or is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.13 shall be considered to have complied with its obligation to do so
if such Person has (i) exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or (ii) treated such Information in accordance with
such Person’s customary procedures for handling confidential information of such
nature. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents, in each case in
accordance with customary market practice.

Section 11.14 Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Neither any Agent nor any of its Related Persons shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall any Agent or any of its Related
Persons be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, no Agent nor any of its Related Persons (i) shall have, and each
Agent, on behalf of itself and each of its Related Persons, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to any Loan Party or Lender Party or
any of their respective Related Persons arising out of or relating to any Agent
or any of its Related Persons providing or not providing Restricting Information
to any Lender Party.

(b) Each Loan Party agrees that (i) all Communications it provides to any Agent
intended for delivery to the Lender Parties whether by posting to the Approved
Electronic Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Agents and the Lender Parties to treat
such Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 11.13) with respect to such Loan Party
for purposes of United States Federal and state securities

 

107



--------------------------------------------------------------------------------

laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information,” and (iv) the Agents shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” No Agent nor any
of their Affiliates shall be responsible for any statement or other designation
by a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties nor
shall any Agent or any of its Affiliates incur any liability to any Loan Party,
any Lender Party or any other Person for any action taken by such Agent or any
of its Affiliates based upon such statement or designation, including any action
as a result of which Restricting Information is provided to a Lender Party that
may decide not to take access to Restricting Information. Nothing in this
Section 11.14 shall modify or limit a Lender Party’s obligations under
Section 11.13 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.

(c) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

(d) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Agents and other Lender
Parties may have access to Restricting Information that is not available to such
electing Lender Party. No Agent nor any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.

(e) The provisions of the foregoing clauses of this Section 11.14 are designed
to assist the Agents, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. No Agent nor any of
its Related Persons warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does any Agent or any of
its Related Persons warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

Section 11.15 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 11.16 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document shall be brought exclusively in the
courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the

 

108



--------------------------------------------------------------------------------

Southern District of New York and, by execution and delivery of this Agreement,
each of Parent and the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of the
Administrative Agent or the Collateral Agent to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent the
Administrative Agent or the Collateral Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(b) Service of Process. Each of Parent and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Parent and Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Additional Service of Process. Nothing contained in this Section 11.16 shall
affect the right of the Administrative Agent, the Collateral Agent or any Lender
or the L/C Issuer to serve process in any other manner permitted by applicable
Requirements of Law or commence legal proceedings or otherwise proceed against
any Loan Party in any other jurisdiction.

Section 11.17 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY COUNTERCLAIM)
WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR
RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.17.

Section 11.18 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.19 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

109



--------------------------------------------------------------------------------

Section 11.20 Entire Agreement. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO
THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER,
FEE LETTER, AGENCY FEE LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING
ANY LOAN PARTY AND ANY OF THE AGENTS, ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE
EXTENT NECESSARY TO COMPLY THEREWITH).

Section 11.21 Use of Name. Each of Parent and Borrower agrees, and shall cause
each other Loan Party to agree, that it shall not, and none of its Affiliates
shall, issue any press release or other public disclosure (other than any
document filed with any Governmental Authority relating to a public offering of
the Securities of any Loan Party) using the name, logo or otherwise referring to
any Agent, Arranger, Syndication Agent or of any of their respective Affiliates,
the Loan Documents or any transaction contemplated therein to which the Secured
Parties are party without at least 2 Business Days’ prior notice to such Agent,
Syndication Agent or Arranger, and without the prior consent of such Agent,
Syndication Agent or Arranger except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such Agent,
Syndication Agent or Arranger prior thereto.

Section 11.22 Patriot Act Notice. Each Lender subject to the Patriot Act hereby
notifies Parent, the Borrower and each Loan Party that, pursuant to Section 326
thereof, it is required to obtain, verify and record information that identifies
such Person, including the name and address of such Person and other information
allowing such Lender to identify such Person in accordance with such act.

Section 11.23 Borrower Ratification of Loan Documents. The Borrower hereby
consents to the amendment and restatement of the Original Credit Agreement
effected hereby and confirms and agrees that (a) notwithstanding the
effectiveness of this Agreement, the Guaranty and Security Agreement and
Trademark Security Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) the
security documents to which the Borrower is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Guaranteed Obligations (as defined in the Guaranty and Security Agreement). For
greater certainty and without limiting the foregoing, the Borrower hereby
confirms that the existing security interests granted by the Borrower in favor
of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Borrower under
this Agreement and the other Loan Documents

Section 11.24 Guarantor Ratification of Loan Documents. Each Guarantor hereby
consents to the amendment and restatement of the Original Credit Agreement
effected hereby and confirms and agrees that (a) notwithstanding the
effectiveness of this Agreement, the Guaranty and Security Agreement and
Trademark Security Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) the
security documents to which such Guarantor is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Guaranteed Obligations (as defined in the Guaranty and Security Agreement). For
greater certainty and without limiting the foregoing, each Guarantor hereby
confirms that the existing security interests granted

 

110



--------------------------------------------------------------------------------

by such Guarantor in favor of the Secured Parties pursuant to the Loan Documents
in the Collateral described therein shall continue to secure the obligations of
such Guarantor under this Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FRANCESCA’S COLLECTIONS, INC.

as Borrower

By:  

/s/ Authorized Signatory

Name:   Title:  

FRANCESCA’S LLC,

as Parent

By:  

/s/ Authorized Signatory

Name:   Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Administrative Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

ROYAL BANK OF CANADA,
as Collateral Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as a Lender

By:  

/s/ Authorized Signatory

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

KEYBANK NATIONAL ASSOCIATION,
as L/C Issuer

By:  

/s/ Authorized Signatory

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:  

/s/ Authorized Signatory

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitments  

Royal Bank of Canada

   $ 32,500,000.00   

KeyBank National Association

   $ 32,500,000.00   

Total

   $ 65,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 3.1

Organizational and Capital Structure

LOGO [g213727g83v18.jpg]

 

2



--------------------------------------------------------------------------------

SCHEDULE 4.2

Consents

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 4.3

Ownership of Borrower and Subsidiaries

 

Name of Subsidiary

   Direct Owner      Number of
Shares
Authorized      Number of
Shares
Outstanding      Ownership
Percentage     Jurisdiction
of
Organization  

Francesca’s Collections, Inc.

     Francesca’s LLC         1,000         1,000         100 %      Texas   

 

4



--------------------------------------------------------------------------------

SCHEDULE 4.12

Labor Matters

None.

 

5



--------------------------------------------------------------------------------

SCHEDULE 4.13

List of Plans

Francesca’s Collections, Inc. 401(k) Retirement Plan, effective on October 1,
2009.

 

6



--------------------------------------------------------------------------------

SCHEDULE 4.14

Environmental Matters

None.

 

7



--------------------------------------------------------------------------------

SCHEDULE 4.16

Real Property

Owned Real Property

None.

Leased Real Property

 

1. See attached list for leases relating to boutiques.

 

2. See below for leases relating to office and warehouse.

 

Borrower/Guarantor

  

Address/City/State/Zip Code

  

County

Francesca’s Collections, Inc.    3480 West 12th Street, Houston, TX 77008   
Harris Francesca’s Collections, Inc.    3482 West 12th Street, Houston, TX 77008
   Harris Francesca’s Collections, Inc.    3484 12th Street, Houston, TX 77008
   Harris Francesca’s Collections, Inc.    3233 West 11th Street, Houston, TX
77008    Harris

 

8



--------------------------------------------------------------------------------

LOGO [g213727g09w72.jpg]

Attachment to Schedule 4.16

Corporate Office/ Warehouse: 3480 W. 12th Street, Houston, TX 77008

PHONE: 713- 864-1358 FAX: 713-426-2751

 

Francesca’s # 01

Village

6514 Woodway

Houston, TX 77057

Tel: 713-722-0754

(Debbie Flores)

   

Francesca’s # 03

Champion Forest Plaza

5468 W. FM 1960

Houston, TX 77069

Tel: 832-249-6534

(Melissa Browning)

 

Francesca’s # 04

Mockingbird Station

5307 E Mockingbird Ln #105

Dallas, TX 75206

Tel: 214-370-3646

(Jennifer Brasch)

 

Francesca’s # 05

Preston Oaks

10720 Preston Rd. #1005

Dallas, TX 75230

Tel: 214-891-9866

(Vicki Berry)

 

Francesca’s # 06

Uptown Park

1141-08 Uptown Park Blvd.

Houston, TX 77056

Tel: 713-622-1254

(Debbie Flores)

Francesca’s # 07

University Park

1600 S. University #604 Fort Worth, TX 76107

Tel: 817-882-8077

(Adriana Gonzalez)

 

Francesca’s # 08

Montana

1230 Montana Ave. #106

Santa Monica, CA 90403

Tel: 310-255-1988

(Veronica Chacon)

 

Francesca’s # 09

Plano

1900 Preston #320

Plano, TX 75093

Tel: 214-473-8133

(Whitney Wilmoth)

 

Francesca’s # 10

Canal Place

333 Canal St. #219

New Orleans, LA 70130

Tel: 504-581-4402

(Ashley Sieving)

 

Francesca’s # 11

Geneva Commons

1520 Commons Dr.

Geneva, IL 60134

Tel: 630-262-9470

(Linda Rodriguez)

 

Francesca’s # 12

Church Street Plaza

1706 Maple Ave.

Evanston, IL 60201

Tel: 847-328-5459

(Theresa Mariano)

Francesca’s # 13

Manhattan Village

3200 N. Sepulveda #D10

Manhattan Beach, CA 90266

Tel: 310-546-4700 (Michelle Giacalone)

 

Francesca’s # 14

Alamo Quarry Market

255 E. Basse Rd. #420

San Antonio, TX 78209

Tel: 210-822-1598

(Sofi Leggett)

 

Francesca’s # 15

Westbank

3300 Bee Cave Rd. #420

Austin, TX 78746

Tel: 512-347-7508

(Jennifer Brown)

 

Francesca’s # 16

Highland Village

4022 Westheimer

Houston, TX 77027

Tel: 713-961-3399

(Valjeanne Daniels)

 

Francesca’s # 17

Arboretum

10000 Research Blvd #122 C-01

Austin, TX 78759

Tel: 512-795-9840

(Jamie Horn)

 

Francesca’s # 18

Lincoln Park

2012 N. Halsted Ave.

Chicago, IL 60614

Tel: 773-244-4075

(Molly McCarty)

Francesca’s # 19

La Jolla

1025 Prospect St. #160

La Jolla, CA 92037

Tel: 858-729-0350

(Vanessa Wyatt)

 

Francesca’s # 20

Southlake

214 State St.

Southlake, TX 76092

Tel: 817-424-5353

(Lucretia Cooper)

 

Francesca’s # 21

Carlsbad

1923 Calle Barcelona #146

Carlsbad, CA 92024

Tel: 760-943-8644

(Laura Stockwell)

 

Francesca’s # 22

Green Valley

2260 Village Walk, Suite 112

Henderson, NV 89052

Tel: 702-435-3288

(Kimberly Patterson)

 

Francesca’s # 23

Central Park

4001 N. Lamar, Suite 490

Austin, TX 78756

Tel: 512-323-2499

(Katie Kaiser)

 

Francesca’s # 25

Long Beach

5257 E. 2nd St.

Long Beach, CA 90803

Tel: 562-856-3257

(Daisy Aldaco)

 

Francesca’s # 26

Rancho Cucamonga

7839 Kew Ave. Suite 5620

Rancho Cucamonga, CA 91739

Tel: 909-899-5751

(Angelica De La Rocha)

 

Francesca’s # 27

Edmond

1470 S Bryant Ave

Edmond, OK 73034

Tel: 405-359-7576

(Reem Bahouth)

 

Francesca’s # 28 Rennaisance Place

1850 2nd St #106

Highland Park, IL 60035

Tel: 847-926-8278

(Lacee Maxedon)

 

Francesca’s # 29

Saddle Creek

7615 W. Farmington Blvd. Ste. 33

Germantown, TN 38138

Tel: 901-753-6847

(Cassandra Bradshaw)

 

Francesca’s # 30

Bellemead

6535 Youree Dr.

Suite 501

Shreveport, LA 71105

Tel: 318-798-8484

(Krystle Smith)

Francesca’s # 31

Village Pointe

17151 Davenport #113

Omaha, NE 68118

Tel: 402-359-1312

(Jennifer Rowland)

 

Francesca’s # 32

Arbor Lake

12121 Elm Creek Blvd.

Maple Grove, MN 55369

Tel: 763-425-3252

 

Francesca’s # 33

The Shoppes at Buckland Hills

194 Buckland Hills Dr, Suite 1056

Manchester, CT 06042

Tel: 860-648-9465

(Jennifer Beer)

 

Francesca’s # 34

Summit

200 Summit Blvd. Ste #600

Birmingham, AL 35243

Tel: 205-969-2432

 

Francesca’s # 35

Deer Park

20530 N. Rand Rd. Ste #344

Deer Park, IL 60010

Tel: 847-726-2363

(Azita Kakvand)

 

Francesca’s # 36

Greenway Station

1650 Deming Way Ste #108

Middleton, WI 53562

Tel: 608-831-6630

(Libby Trentadue)

Francesca’s # 37

Woodbury Lake

9020 Hudson Rd Ste 412

Woodbury, MN 55125

Tel: 651-730-2012

(Samantha Rehm)

 

Francesca’s # 38

Carriage Crossing

4610 Merchant’s Park Cir.#557

Collierville, TN. 38017

Tel: 901-861-3287

(Stephanie Ellis)

 

Francesca’s # 39

Orland Park

14215 La Grange Rd. Space 124

Orland Park, IL 60462

Tel: 708-349-8490

(Kristen Monroe)

 

Francesca’s # 40

Easton Town Center

108 Easton Town Center

Columbus, OH. 43219

Tel: 614-476-6410

(Amanda Dodge)

 

Francesca’s # 41

Crestview Hills Town Center

2868 Town Center Blvd. St.7055

Crestview Hills, KY. 41017 Tel: 859-341-4426

(Ashlee Royer)

 

Francesca’s # 43

Shoppes at Eastchase

6830 Eastchase Pkwy

Montgomery, AL. 36117

Tel: 334-271-2110

(Elizabeth Arrington)

 

Francesca’s # 44

Southpoint Pavillions

2910 Pine Lake Road Suite L

Lincoln, NE. 68516

Tel: 402-421-1589

(Melissa Stokes)

 

Francesca’s # 45

Promenade Shops at Centerra

5855 Sky Pond Dr.

Ste. # F124

Loveland, CO. 80538

Tel: 970-663-9004

(Amber Eckels)

 

Francesca’s # 46

Brookhaven Village Plaza

3720 West Robinson

Suite 128

Norman, OK 73072

Tel: 405-360-2891

(Daphene Gorman)

 

Francesca’s# 47

Levis Common

3195

Levis Commons Blv.#285

Perrysburg, OH. 43551

Tel: 419-874-3580

(Cathy Goodenough)

 

Francesca’s# 48

Hamilton Corner

2115 Gunbarrel Rd. #C

Chattanoga, TN. 37421

Tel: 423-893-8978

(Courtney Gravett)

Francesca’s# 49
Turkey Creek

11347 Parkside Ave.

Knoxville, TN 37934

Tel: 865-675-6361

(Jessica Weidman)

 

Francesca’s # 50

Turtle Creek

3000 E. Highland Dr. Ste#413

Jonesboro, AR 72401

Tel: 870 336-2674

(Rebekah Carter)

 

Francesca’s # 51

Eastern Shore Center

30500 State Hwy 181

Ste# 313

Spanish Fort, AL 36527

Tel: 251-621-5740

(Amber Turner)

 

Francesca’s # 52

The Avenue

2261 Town Center Ave. Suite 105

Viera, FL 32940

Tel:321-639-3200

(Marlina Rhodes)

 

Francesca’s # 53

Alex Webb 1350 Scenic Highway, Spc 316

Snellville, GA 30078 Tel:678 344 0112

(Stacy Barrett)

 

Francesca’s # 54

Woodlands Market Street

9595 Six Pines Dr.

Ste 870

The Woodlands,

TX 77380

Tel: 281-419-3750

(Stacy Loomis)

Francesca’s # 55

Branson Landing

319 Branson Landing

Branson, MO 65616

Tel: 417-335-4342

(Elizabeth Cizek)

 

Francesca’s # 56 Beachcliff Market

19344 Detriot Rd

Spc #A-112

Rocky River, OH 44116

Tel:440-333-3418

(Kristin Knight)

 

Francesca’s # 57

Legacy Village

24639 Cedar Rd.

Lyndhurst, OH 44124

Tel: 216-381-5390

(Claudine Tyna)

 

Francesca’s # 58

West Cobb

3625 Dallas Hwy SW Spc #850

Marietta, GA 30064

Tel: 770-218-9351

(Ashley Campbell-Area Mgr)

 

Francesca’s # 59

Friendly Center

3326 W. Friendly Ste# 118

Greensboro, NC 27410

Tel: 336-856-1934

(Linaya McMillian)

 

Francesca’s # 60

Dos Lagos

2780 Cabot Dr. Ste 150

Corona, CA 92882

Tel: 951-277-7545

(Shana Hudson)

Francesca’s # 61

Boulder

1850 29TH St Ste# 1012

Boulder, CO 80301

Tel: 303-442-1722

(Jessica Serowski)

 

Francesca’s # 62

Southland Shopping Center

6235 S. Main St. Ste#108

Aurora, CO 80016

Tel: 720-274-5338

(Jessica Serowski)

 

Francesca’s # 63

Saucon Valley

2960 Center Valley Parkway #733

Center Valley, PA 18034

Tel: 610-798-9901

(Jenny Eyer)

 

Francesca’s # 64

Little Rock Ark

207 N. University Ave. #180

Little Rock,AR 72205

Tel:501-660-4203

(Courtney Lyle)

 

Francesca’s # 66

Inwood Village

5330 West Lover’s Lane #112

Dallas TX. 75209

Tel: 214-351-0649

(Cammie Guzman)

 

Francesca’s # 67

Abercorn Walk Shopping Center

5525 Abercorn St. Suite#55

Savannah, GA 31405

Tel: 912-355-7181

(Kristen Rivera)

Francesca’s # 68

Bell Tower

13499 US 41 SE #119 Space C-304

Fort Myers, FL 33907

Tel: 239-267-5050

(Carrie Baxter)

 

Francesca’s # 69

Mount Pleasant Town Center 1237

Belk Drive Suite S-2

Mt. Pleasant, SC 29464

Tel: 843 884 3958

(Erica Scott)

 

Francesca’s # 70

Blakeney Center

9830 Rea Road Suite C

Charlotte, NC 28277

Tel: 704-544-3104

(Amaris Hines-Area Mgr)

 

Francesca’s # 71

Arlington Highlands

3900 Arlington Highlands Blvd. #177

Arlington, TX 76018

Tel: 817-419-0371 (Amanda Mudd)

 

Francesca’s # 72

La Palmera Shopping Center

5488 South Padre Island Sp# 1430

Corpus Christi, TX 78411

Tel: 361-994-4818

(Brittany Lee)

 

Francesca’s # 73

Shops at Highland Village

1400 Shoal Creek,

Suite 170

Highland Village, TX 75077

Tel: 972-966-0400 (Candace Simpson)

Francesca’s # 74

Stone Oak

22702 US 281, Suite 110

San Antonio, TX 78259

Tel: 210-481-1382

(Michelle Shelton)

 

Francesca’s # 75

Town Center Plaza

5256 W. 119th St., Suite 2000

Leawood, KS 66209

Tel: 913-696-1272

(Holly Steffen)

 

Francesca’s # 76

Hill Center

4017 Hillsboro Pike, Suite 308

Nashville, TN 37215

Tel: 615-783-0960

(Caitlin Bagley)

 

Francesca’s # 77

The Avenue

2615 Medical Center Pkwy Suite 1430

Murfreesboro, TN 37129

Tel: 615-893-7217

(Andrea Kehoe)

 

Francesca’s # 78

Southport Row

3539 N. Southport unti 1S

Chicago, IL 60657

Tel: 773-248-4558

(Caitlin Heinen)

 

Francesca’s # 79

Mayfaire Town Center 6823 Main Street

Wilmington, NC 28405

Tel: 910-509-0083

(Kisha Jennings)

Francesca’s # 80

King’s Street Charleston

338 King Street Unit A

Charleston, SC 29401

Tel: 843-577-6848

(Corey Leutbecker-Acting)

 

Francesca’s # 81

Hill Country Galleria

12821 Hill Country Blvd., Suite C2-115

Bee Cave, TX 78738

Tel: 512-263-1993 (Christina Chapa)

 

Francesca’s # 82

Pembroke Gardens

505 SW 145th Terrace

Pembroke Pines, FL 33027

Tel: 954-885-5051

(Melissa Pitstick)

 

Francesca’s # 83

Perkins Rowe

10156 Perkins Rowe,

Suite 120

Baton Rouge, LA 70810

Tel: 225-766-0274

(Liana Narcisse)

 

Francesca’s # 84

Parke West

9828 Northern Ave.,

Suite 1750

Peoria, AZ 85345

623-772-0428

(Robin Gage)

 

Francesca’s # 85

Bridge Street Town Center

340 The Bridge Street, Suite 140

Huntsville, AL 35806

Tel: 256-327-8595

(Veronica Hawsman)

Francesca’s # 86

Indian Lake Speciality Center

300 Indian Lake Blvd. Bldg. A Ste 160

Hendersonville, TN 37075

Tel:615-822-1266

 

Francesca’s # 87

Vinings Jubilee

4300 Paces Ferry, Ste 257

Atlanta, GA 30339

Tel-770-431-9672

(Taneisha Hughes)

 

Francesca’s # 88

Kierland Commons

15211 N. Kierland Blvd. Suite 140

Scottsdale, AZ 85254

Tel-480-991-9481

(Katelyn Pederson)

 

Francesca’s # 89

Village at Arrowhead

20022 North 67th Ave. Suite #122

Glendale, AZ 85308

Tel-623-376-2555

(Lainie Rankin)

 

Francesca’s # 90

BuckTown

1920 W. North Ave.

Chicago, IL 60622

Tel-773-486-0293

(Jennifer Harris-Dailey)

 

Francesca’s # 91

Zelda Place

2920 -F Zelda Road

Montgomery, AL 36106

Tel-334-277-9049

(Toni Fowler)

Francesca’s # 92

Magazine Street

3333 Magazine Street

New Orleans, LA 70115

Tel-504-899-2118

(Jodi Asher)

 

Francesca’s # 93

Watter Creek

843 Market Street

Allen, TX 75013

Tel-214-495-0003

(Carol Rumberger)

 

Francesca’s # 94

Dogwood Festival

110 Dogwood Blvd.,

suite G 3B

Flowood, MS 39232

Tel-601-992-9119

(Constance Davis)

 

Francesca’s # 95

Rennisance Place

1000 Highland Colony Pkwy. Ste 1012

Ridgeland, MS 39157

Tel-601-856-2266

 

Francesca’s # 96

Birkdale

16845-B Birkdale Commons Pkwy.

Huntersville, NC 28078

Tel-704-896-9644

(Beth Cosner)

 

Francesca’s # 97

Legacy Village

9 DuRhu Dr. Suite 350

Mobile, AL 36608

Tel-251-342-1959

(Ben McCormick-Area Mgr)

 

125



--------------------------------------------------------------------------------

LOGO [g213727g09w72.jpg]

 

Francesca’s #98

Village Square @ Dana Park

1660 S.Val Vista Dr. Ste. 116

Mesa, AZ 85204

Tel-480-545-2685

(Shannon McGuire)

 

Francesca’s #99

Columbia Cameron Village

424 Woodburn Ave.

Raleigh, NC 27605

Tel-919-829-8250

(Alissa Lapen)

 

Francesca’s #100

Aspen Grove

7301 S. Santa Fe Dr. Unit 420 B

Littleton, CO 80120

Tel-303-794-4783

(Lori Klaben)

 

Francesca’s #101

Promenade at Sagemore

500 Route 73 South, Suite C-1

Marlton, NJ 08053

Tel-856-983-1146

(Jordan Sullivan)

 

Francesca’s #102

Mizner Park

322 Plaza Real suite 1322

Boca Raton, FL 33432

Tel-561-544-6892

 

Francesca’s #103

Casa Paloma

7131 West Ray Road, suite 26

Chandler, AZ 85226

Tel-480-753-3511

(Marcella Daniels-Acting Area Mgr)

Francesca’s #104

Market Common

3323 Reed Ave., Space A6-700

Myrtle Beach, SC 29577

Tel-843-238-9320

(Shelia Zazinski)

 

Francesca’s #105

The Avenue Forsythe

410Peachtree Pkwy, Bldg 100, suite 13

Cumming, GA 30041

Tel-678-513-7001

(Chelsea Mack)

 

Francesca’s #106

Memorial City Mall

303 Memorial City Mall, space 707A

Houston, TX 77024

Tel-713-468-2108

(Brittany McCord)

 

Francesca’s #107

Arboretum @ South Barrington

100 West Higgins Road, suite F-35

South Barrington, IL 60010

Tel-847-426-1847

(Tania Diaz)

 

Francesca’s #108

Regency Court

120 Regency Parkway suite 152

Omaha, NE 68114

Tel: 402-397-0740

(Rachel Haas)

 

Francesca’s #109

Crabtree Valley Mall

4325 Glenwood Ave. suite 1084

Raleigh, NC 27612

Tel: 919-783-8602

(Ashley Sommerkamp)

Francesca’s #110

Pinnacle Hills Promenade

2203 Promenade Blvd. Suite 2112

Rogers, AR 72758

Tel: 479-246-0298

(Danielle Wolf)

 

Francesca’s #111

Thruway Station

284 South Stratford Rd.

Winston-Salem, NC 27103

Tel: 336-722-9598

(Tobi Foster)

 

Francesca’s #112

Promenade Lyons @ Coconut Creek

4425 Lyons Rd. suite F-104

Coconut Creek, FL 33073

Tel: 954-973-4830

(Melissa Bergknoff)

 

Francescas’s #113

La Cantera

15900 LaCantera Pkwy, suite 20100

San Antonio, TX 78256

Tel: 210-641-0221

(Natalie Silva)

 

Francesca’s #114

Greenville Center

3801 Kennett Pike, Suite 236

Greenville, DE 19807

Tel: 302-655-5222

(Amy DiPrinzio)

 

Francesca’s #115

Palladium @ City Place

701 S. Rosemary Ave. Suite 157

West Palm Beach, FL 33401

Tel: 561-650-0320

(Ashley Beach)

Francesca’s #116

La Encantada

2905 E. Skyline Dr. Suite #143

Tucson, AZ 85718

Tel: 520-615-1700

(Lauren Shepard -Acting)

 

Francesca’s #117

Wheaton Town Square

231a Town Square Wheaton

Wheaton, IL 60187

Tel: 630-588-8780

(Lauren Hansen)

 

Francesca’s #118

Baybrook Mall

500 Baybrook Mall, Suite 1198

Friendswood, TX 77546

Tel: 281-480-3082

(Ryssa Nord)

 

Francescas’s #119

Destin Commons

4138 Legendary Dr. Space B-104

Destin, FL 32541

Tel: 850-269-1070

(Lisa McTyre)

 

Francescas’s #120

Penn Square Mall

1901 NW Expressway suite 1009A

Oklahoma City, OK 73118

Tel: 405-842-8163

(Jenna Gilmore -Acting)

 

Francesca’s #121

The Falls

8888 SW 136 St. Suite 368

Miami, FL 33176

Tel: 786-242-8056

(Adrianna Mendez)

Francesca’s #122

St Louis Galleria

1155 St Louis Galleria, Space #1162

St Louis, MO 63117

Tel: 314-862-2677

(Erin Hawkins)

 

Francesca’s #123

The Forum on Peachtree Pkwy

5165 Peachtree Pkwy, Suite #235

Norcross, GA 30092

Tel: 678-291-9455

(Eileen Chua)

 

Francesca’s #124

Country Club Plaza

4724 Broadway

Kansas City, MO 64112

Tel: 816-531-5141

(Sarah Merritt)

 

Francesca’s #125

Southpark Mall

4400 Sharon Rd Ste E07B

Charlotte, NC 28211

Tel: 704-366-3160

(April Key-Acting Area Mgr)

 

Francesca’s #126

Woodland Hills 7021

South Memorial Dr Ste 184A

Tulsa, OK 74133

Tel: 918-294-0430

(Megan Trammell)

 

Francesca’s #127

Oak Park Mall

11445 W 95th Street

Overland Park, KS 66214

Tel: 913-492-3100

(Maegen Mastalski)

Francesca’s #128

Eastview Mall

180 Eastview Mall

Victor, NY 14564

Tel: 585-223-7932

(Stephanie Major)

 

Francesca’s #129

Walnut Street

5426 Walnut St

Pittsburgh, PA 15232

Tel: 412-621-0355

(Emily Glova)

 

Francesca’s #130

Oxmoor Mall

7900 Shelbyville Rd #D06

Louisville, KY 40222

Tel: 502-425-3385

(Jennifer Berelowitz)

 

Francesca’s #131

Bridgewater Commons

400 Bridgewater Commons, Ste 250

Bridgewater, NJ 08807

Tel: 908-203-9333

(Melissa Maltby)

 

Francesca’s #132

Bradley Fair

2000 North Rock Rd, Ste 134

Wichita, KS 67206

Tel: 316-630-0272

(Kasey Diehl)

 

Francesca’s #133

ABQ Uptown

2261 Q Street NE, Ste 2F

Albuquerque, NM 87110

Tel: 505-888-9515

(Lydia Specht)

Francesca’s #134

Village at Merrick Park

370 San Lorenzo Ave, Ste 2430

Coral Gables, FL 33146

Tel: 305-461-5839

(Maria Jerez)

 

Francesca’s #135

Rosedale Mall

111 Rosedale Center Space 195

Roseville, MN 55113

Tel: 651-639-3911

 

Francesca’s #136

Bayshore

5709 N Centerpark Way Glendale,

WI 53217

Tel: 414-906-8568

(Rebecca Young)

 

Francesca’s #137

The Avenue

10300 Southside Blvd, Ste 1490B

Jacksonville, FL 32256

Tel: 904-363-8818

(Gail Herrin)

 

Francesca’s #138

Northpoint Mall

1190 North Point Circle, Ste 1190

Alpharetta, GA 30022

Tel: 678-319-0331

(Elizabeth Chaulk)

 

Francesca’s #139

West Shore Plaza

286 West Shore Plaza, Ste B.6.A

Tampa, FL 33609

Tel: 813-289-5319

(Crystal Melton)

Francesca’s #140

West County Mall

80 West County Center #1194

St Louis, MO 63131

Tel: 314-909-6664

(Sabrina Melton)

 

Francesca’s #141

Castleton Square

6020 East 82nd St, Ste 878

Indianapolis, IN 46250

Tel: 317-841-0411

(Megan Supan)

 

Francesca’s #142

Park City Center

214 Park West Center

Lancaster, PA 17601

Tel: 717-392-5256

(Jamie Thomes)

 

Francesca’s #143

West Towne Mall

42 West Towne Mall, A10

Madison, WI 53719 Tel: 608-833-0052

(Sara Streb-Virnig)

 

Francesca’s #144

Derby St

92 Derby St #113

Hingham, MA 02043

Tel: 781-740-2860

(Soledad Kelly)

 

Francesca’s #145

Galleria @ Ft Lauderdale

FedEx: 2414 E Sunrise Blvd Rm 2089

Mail: 2580 E Sunrise Blvd

Ft Lauderdale, FL 33304-3102

Tel: 954-561-2797

(Lauren Ogden)

Francesca’s #146

Southpoint

6910 Fayetteville Rd Ste 177

Durham, NC 27713

Tel: 919-806-8400

(Alissa Lapen)

 

Francesca’s #147

Danbury Fair Mall

7Backus Ave Space G109

Danbury, CT 06810

Tel: 203-730-0613

(Deborah White)

 

Francesca’s #148

Paramus Park Mall

1105 Paramus Park

Paramus, NJ 07652

Tel: 201-265-4441

(Andrea Vander Plaat)

 

Francesca’s #149

Providence Place

One Providence Place, Ste 3080

Providence, RI 02903

Tel: 401-228-7655

(Maribeth Fabiano)

 

Francesca’s #150

The Summit

4262 Summit Plaza Dr #C-9

Louisville, KY 40241

Tel: 502-423-1770

(Kathryn Blair)

 

Francesca’s #151

The Village at Rochester Hills

160 N Adams Rd

Rochester Hills, MI 48309

Tel: 248-375-2306

(Danielle Larch)

Francesca’s #152

Scottsdale Fashion

7014 E Camelback Rd Space B156

Ste #14 Scottsdale, AZ 85251

Tel: 480-945-2006

(Roxane Kyte)

 

Francesca’s #153

Cambridgeside Galleria

100Cambridge Place #W324

Cambridge, MA 02141

Tel: 617-374-9400

(Michelle Pinto -Area Mgr)

 

Francesca’s #154

Clay Terrace

Center

14395 Clay Terrace Blvd Ste 140

Space C-31

Carmel, IN 46032

Tel: 317-815-6650

(Brandi Jo Kelin)

 

Francesca’s #155

Town Square

6593 Las Vegas Blvd, Suite 167

Las Vegas, NV 89119

Tel: 702-263-4485

(Cynthia Diaz)

 

Francesca’s #156

Northbrook Court

2171 Northbrook Ct Ste 2056

Northbrook, IL 60062

Tel: 847-291-4046

(Lauren Schroeder)

 

Francesca’s #157

Shops at Somerset Square

140 Glastonbury Blvd Ste 34

Glastonbury, CT 06033

Tel: 860-652-8877

(Jessica Begin)

Francesca’s #158 The Avenue at East Cobb

4475 Roswell Rd Ste 915

Marietta, GA 30062

Tel: 770-321-7878

(Krytstal Carpenter)

 

Francesca’s #159

Polaris Town Center

1500 Polaris Pkwy, Ste 1042

Columbus, OH 43240 Tel: 614-846-1982 (Courtney Smith)

 

Francesca’s #160

Short Pump Town Center

11800 West Broad St, Ste 1044

Richmond, VA 23233

Tel: 804-360-9550

(Dominique Threatt)

 

Francesca’s #161

Rockaway Townsquare

301 Mt Hope Ave #1018

Rockaway, NJ 07866

Tel: 973-366-9400

(Jennifer Baker)

 

Francesca’s #162

The Shoppes @ Legacy Place

640 Legacy Place

Dedham, MA 02026

Tel: 781-326-7008

(Kim Evers)

 

Francesca’s #163

Annapolis Mall

2002 Annapolis Mall, Ste 1484

Annapolis, MD 21401

Tel: 410-266-5061

(Julie Petrichenko)

Francesca’s #164

Columbiana

100 Columbiana Circle, Ste 1214

Columbia, SC 29212

Tel: 803-407-5744

(Ashley Aaron)

 

Francesca’s #165

Park Place 5870 E.

Broadway Blvd, Ste 416 Tucson, AZ 85711

Tel: 520-514-2161

(Christina Butler)

 

Francesca’s #166

Brookfield Mall

95 N. Moorland Rd. D-22

Brookfield, WI 53005

Tel: 262-784-0107

(Susan Paasch)

 

Francesca’s #167

The Grove at Shrewsbury

555 Route 35

Shrewsbury NJ 07702

Tel: 732-741-5022 (Wendy Jennings)

 

Francesca’s #168

Haywood Mall

700 Haywood Road Suite#1018

Greenville, South Carolina 29607

Tel: 864-284-0720

(Katherine Mocerino)

 

Francesca’s #169

Menlo Park

100 Menlo Park Suite#2425

Edison, New Jersey 08837

Tel: 732-205-0300

(Shea Kensek)

Francesca’s #170

South Shore Plaza

250 Granite Street Suite#1250

Braintree, Massachusetts 02184

Tel: 781-843-7008

(Heather Bird)

 

Francesca’s #171

Mall of America

116 South Blvd

Bloomington, MN 55425

Tel: 952-854-9985

(Ashley Myers)

 

Francesca’s #172

Independence Center

1704 Independence Ctr. Sp#2024

Independence,MO 64057

Tel: 816-795-0803

(Kelli Luce)

 

Francesca’s #173

Barracks Road Shopping Center

1127A Emmet St.

Charlottesville, VA 22903

Tel: 434-296-9556

(Christy Green)

 

Francesca’s #174

Old Orchard Center

4999 Old Orchard Ctr (space E-45)

Skokie, IL 60077

Tel: 847-568-1290

(Erin Collier)

 

Francesca’s #175

Bay Street

5659 Bay Street

Emeryville, CA 94608

Tel: 510-655-1515

(Lauren Fitzgerald)

Francesca’s #176

Oakbrook Center

100 Oakbrook Center Suite 34

Oakbrook, IL 60523

Tel: 630-368-1440

(Michalena McMahon)

 

Francesca’s #177

Natick Collection 1245 Worcester St., Suite #1032

Natick, MA 01760

Tel: 508-655-7008

(Renee Azulay)

 

Francesca’s #178

Lakeside Mall

3301 Veterans Memorial Blvd., Ste. 89

Metairie, LA 70002

Tel: 504-831-7772

(Jennifer Bryan)

 

Francesca’s #179

Rivertown Crossing

3700 Rivertown Pkwy SW Suite 1050

Grandville, MI 49418

Tel: 616-534-5254

(Brooke Kasul)

 

Francesca’s #180

Garden City Center

37 Hillside Drive

Cranston, RI 02920

Tel; 401-270-3257

(Maribel Munoz)

 

Francesca’s #181

Waterford Lakes

497 N Alafaya Tr

Orlando, FL 32828

Tel: 407-382-7040

(Christine McKenna)

Francesca’s #182

Newport Centre

30 Mall Drive West, BO9A

Jersey City, NJ 07310

Tel: 201-420-0880

(Kimberly Rousso)

 

Francesca’s #183

The Greene

73 Plum Street

Beavercreek OH 45440

Tel: 937-320-9720

 

Francesca’s #184

Old Towne

29 University Avenue, Ste. E29

Los Gatos, CA 95030

Tel: 408-395-7562

(Jennifer Steinwender)

 

Francesca’s #185

Stonestown Galleria

3251 20th Ave #118

San Francisco CA 94132

Tel: 415-564-7800

(Eileen Agas-Acting)

 

Francesca’s #186

Coolsprings Galleria

1800 Galleria Blvd. Suite #1515

Franklin TN 37067

Tel: 615-771-9267

(Ashley Johnson)

 

Francesca’s #187

Kenwood Town Center

7875 Montgomery Rd. #R061

Cincinnati, OH 45236

Tel: 513-791-0062

(Kristin Geraci)

Francesca’s #188

Riverchase Galleria

2000 Riverchase Space 118

Hoover, Al 35244

Tel: 205-985-8800

(Elisabeth McGill)

 

Francesca’s #189

Jordan Creek

101 Jordan Creek Pkwy, Ste#11172

West Des Moines, IA 50266

Tel: 515-222-5818

(Leslie Bauman)

 

Francesca’s #190

Oakridge Mall

925 Blossom Hill Rd #1204

San Jose, CA 95123

Tel: 408-225-4700

(Ann Van Aken)

 

Francesca’s #191

Maine Mall

364 Maine Mall Rd S-174

South Portland, ME 04106

Tel: 207-774-9050

(Meghan Dyer)

 

Francesca’s #192

Horton Plaza

173 Horton Plaza

San Diego, CA 92101

Tel: 619-236-0297

(Sara Facundo)

 

Francesca’s #193

Watertower Place

835 N. Michigan Space #6020

Chicago, IL 60611

Tel: 312-202-1798

(Sabrina Abney)

 

126



--------------------------------------------------------------------------------

LOGO [g213727g09w72.jpg]

 

Francesca’s #194

Altamonte Mall

451 East Altamonte Dr #2333

Altamonte Springs, FL 32701

Tel: 407-265-0002

(Jana Mims)

 

Francesca’s #195

Alderwood Mall

3000 184th St SW #494

Lynnwood, WA 98037

Tel: 425-775-4712

(Diane Pastor)

 

Francesca’s #196

Glendale Galleria

1155 Glendale Galleria

Glendale, CA 91210

Tel: 818-241-0203

 

Francesca’s #197

Cherry Hill Mall

2000 Route 38 #1260

Cherry Hill, NJ 08002

Tel: 856-665-7600

(Kimberly Johnson)

 

Francesca’s #198

Crocker Park

161 Main Street

Westlake, OH 44145

Tel: 440-899-2860

(Danielle Myers)

 

Francesca’s #199

North County Mall

200 E Via Rancho Pkwy #325

Escondido, CA 92025

Tel: 760-781-5541

(Jeanette Cloakey)

Francesca’s #200

Deerbrook Mall

20131 Hwy 59 N #2328

Humble, TX 77338

Tel: 281-446-0826

(D’Naya Johnson)

 

Francesca’s #201

Pacific Place

600 Pine Street #253

Seattle WA 98101

Tel: 206-245-1000

(Kristina Garrity)

 

Francesca’s #202

Lynnhaven Mall

701 Lynnhaven Pkwy, Space C15B

Virginia Beach, VA 23452

Tel: 757-340-4104 (Madeline Vitug)

 

Francesca’s #203

West Town Mall

7600 Kingston Pike #1544A

Knoxville TN 37932

Tel: 865-470-7296

(Kayla Hyder)

 

Francesca’s #204

Coral Ridge Mall

1451 Coral Ridge Ave. Space 402

Coralville, IA 52241

Tel: 319-338-5566

(Ashley Russell)

 

Francesca’s #205

Del Monte Center

690 Del Monte Center

Monterey, CA 93940

Tel: 831-649-1764

(Cara Willis)

Francesca’s #206

Twelve Oaks Mall

27220 Novi Road

Novi, MI 48377

Tel: 248-305-9440

(Fannita King)

 

Francesca’s #207

The Oaks

6391 Newberry Rd.

Gainesville, FL 32605

Tel: 352-332-5257

(Tanya Wells)

 

Francesca’s #208

Galleria @ Roseville

1151 Galleria Blvd. Ste. 150

Roseville, CA 95678

Tel: 916-780-1200

 

Francesca’s #209

Southcenter Mall

611 Southcenter Mall

Seattle, WA 98188

Tel: 206-444-8955

(Lindsey Crane)

 

Francesca’s #210

Village at Corte Madera

1614 Redwood Highway

Corte Madera, CA 94925

Tel: 415-945-9337

(Kylee Jensen)

 

Francesca’s #211

Valencia Mall #3537

24201 Valencia Blvd, Suite 3537

Valencia, CA 91355

Tel: 661-255-9331

(Tara Larez)

Francesca’s #212

Fashion Valley Mall

7007 Friars Rd #583 A

San Diego, CA 92108

Tel: 619-688-9363

(Shannon Damlos Mitchell)

 

Francesca’s #213

First Colony Mall

16535 Southwest Frwy #275

Sugar Land, TX 77479

Tel: 281-491-0556

(Jessica Gonzalez)

 

Francesca’s #214

Burlingame Avenue

1235 Burlingame Avenue

Burlingame, CA 94010

Tel: 650-343-2874

(Suzanne Smith)

 

Francesca’s #215

Arden Fair

1689 Arden Way #1334

Sacramento, CA 95815

Tel: 916-564-4026

(Catherine Hernandez)

 

Francesca’s #216

Meadowood Mall

5365 Meadowood Mall Circle

Reno, NV 89502

Tel: 775-825-5416

(Shannon Shaffer)

 

Francesca’s #217

Bethesda Row

4844 Bethesda Avenue #14

Bethesda, MD 20814

Tel: 301-652-1084

(Willow Murphy)

Francesca’s #218

Miami International Mall

1455 N.W. 107th Ave #144

Doral, Fl 33172

Tel: 305-471-8455

(Jackie Lopez)

 

Francesca’s #219

Shoppes at Farmington Valley

110 Albany Turnpike #711

Canton, CT 06019

Tel: 860-693-4976

(Sara Quinn-Bell)

 

Francesca’s #220

Rampart Commons

1037 S. Rampart Blvd.

Las Vegas, NV 89145

Tel: 702-750-1818

(Kimberly Stack )

 

Francesca’s #221

Cumberland Mall

1000 Cumberland #1208

Atlanta, GA 30339

Tel: 770-805-4233

(Elizabeth Chaulk)

 

Francesca’s #222

Quarter At Tropicana

2801 Pacific Ave #222B

Atlantic, City, NJ 08401

Tel: 609-343-1780

 

Francesca’s #223

Circle Center

49 West Maryland Street #E-16

Indianapolis, IN 46204

Tel: 317-632-2053

(Kathy Hoover)

Francesca’s # 224

Carousel Center

9090 Carousel Center Drive #F206

Syracuse, NY 13290

Tel: 315-471-0414

(Lindsay Sterbank)

 

Francesca’s # 225

Walt Whitman

160 Walt Whitman Rd. #1003 A

Huntington Station, NY 11746

Tel: 631-427-9595

(Jara Dupart)

 

Francesca’s # 226

The Oaks

548 N. Hillcrest Dr.

Thousand Oaks, CA 91360

Tel: 805-496-1781

(Lisa Friedman)

 

Francesca’s # 227

Gallery at Harborplace

200 E. Pratt Street #1010

Baltimore, MD 21202

Tel: 410-962-5204

(Erica Lee)

 

Francesca’s # 228

Del Amo

3525 Carson Street #175

Torrance, CA 90503

Tel: 310-214-3200

(Mahsa Sodeghighalehshabi)

 

Francesca’s # 229

Barefoot Landing

4816 Hwy 17 South

N. Myrtle Beach, SC 29582

Tel: 843-272-4700

(Shelby Markarian)

Francesca’s # 230

La Plaza

2200 S 10th Street # E02A

McAllen, Tx 78503

Tel: 956-686-8812

(Erica Rios)

 

Francesca’s # 231

Mall at Partridge Creek

17360 Hall Road #179

Clinton Township, MI 48038

Tel: 586-228-8800

(Norma Ersin)

 

Francesca’s # 232

The Orchard

4005North Buffalo Road #150

Orchard Park, NY 14127

Tel: 716-662-1590

(Joyce Teresa)

 

Francesca’s # 233

Connecticut Post Mall

1201 Boston Post Rd. #2016

Milford, CT 06460

Tel: 203-877-1410

(Krystal Storlazzi)

 

Francesca’s # 234

Ridgedale Mall

12323 Wayzata Blvd.

Minnetonka, MN 55305

Tel: 952-546-1757

 

Francesca’s # 235

Northeast Mall

1101 Melbourne St. #3052

Hurst, Tx 76053

Tel: 817-595-8816

(Ashley Hall)

Francesca’s # 236

Staten Island Mall

2655 Richmond Ave #2315

Staten Island, NY 10314

Tel: 718-494-4464

(Katie Kirk)

 

Francesca’s # 237

Fox River Mall

4301 W Wisconsin Ave #120

Appleton, WI 54913

Tel: 920-733-7050

(Loralyn Lueders)

 

Francesca’s # 238

Irvine Spectrum

83 Fortune Dr. #237

Irvine, CA 92618

Tel: 949-753-1049

(Danielle Martin)

 

Francesca’s # 239

Freehold Mall

3710 Rt. 9 H106

Freehold, NJ 07728

Tel: 732-780-3732

(Ashley Arcangelo)

 

Francesca’s # 240

Towson Town Center

825 Dulaney Valley Rd. #4090

Towson, MD 21204

Tel: 410-296-1978

(Lakisha Jackson)

 

Francesca’s # 241

Cape Cod Mall

769 Iyannough Road #184

Hyannis, MA 02601

Tel: 508-771-2184

(Kasey Flewelling)

Francesca’s # 242

Ocean County Mall

1201 Hooper Ave #1081

Toms River, NJ 08753

Tel: 732-505-3202

(Oleksandra Bylova)

 

Francesca’s # 243

Mall at Smith Haven

313 Smith Haven Mall # L20

Lake Grove, NY 11755

Tel: 631-979-2359

(Kelly Machusky)

 

Francesca’s # 244

Reston Town Center

11936 Market Street

Reston, VA 20190

Tel: 703-435-1745

(Nadia Abimourched)

 

Francesca’s # 245

Fashion Center at Pentagon

1100 S. Hayes Street #Q-7

Arlington. VA 22202

Tel: 703-412-9475

(Ahn Hoang)

 

Francesca’s # 246

Citrus Park Mall

7949 Citrus Park Center

Tampa, Fl 33625

Tel: 813-926-7130

(Sascha Haynes)

 

Francesca’s # 247

Coral Square Mall

9469 W. Atlantic Blvd. #9097 A

Coral Spring, Fl 33071

Te: 954-227-4433

(Brittany Russell)

Francesca’s # 248

Mall at Solomon Pond

601 Donald Lynch Boulevard #N247

Marlborough, MA 01752

Tel: 508-229-2186

(Renee Azulay)

 

Francesca’s # 249

Perimeter Mall

4400 Ashford Dunwoody Rd. #2370

Atlanta, GA 30346

Tel: 770-698-9300

(Adrienne McCrary)

 

Francesca’s # 250

Glenbrook Square

4201 Coldwater Rd. #C03

Fort Wayne, IN 46805

Tel: 260-482-2074

(Melissa Bryant)

 

Francesca’s # 251

Mayfair Mall

2500 N. Mayfair Road #264

Milwaukee, WI 53226

Tel: 414-454-6430

(Megan Steir)

 

Francesca’s # 252

Mall at Summit

3265 W. Market St. #556

Akron, OH 44333

Tel: 330-864-8480

(Wendy Dittman)

 

Francesca’s # 253

Valley Plaza

2701 Ming Ave #253

Bakersfield, CA 93304

Tel: 661-835-8816

(Stephanie Trejo)

Francesca’s # 254

Fayette Mall

3401 Nicholasville Rd. #418

Lexington, KY 40503

Tel: 859-273-0477

(Elizabeth Sikorski)

 

Francesca’s # 255

Acadiana Mall

5725 Johntson Street

Lafayette, LA 70503

Tel: 337-406-8123

(Tyreka Reynolds)

 

Francesca’s # 256

Battlefield Mall

2825 S. Glenstone #UO3A

Springfield, MO 65804

Tel: 417-886-2185

(Tamra Smith)

 

Francesca’s # 257

Westgate Mall

7701 Interstate 40 West #320

Amarillo, TX 79121

Tel: 806-353-6160

(Nicole Garret)

 

Francesca’s # 258

Tacoma Mall

4502 S. Steele St. #670

Tacoma, WA 98409

Tel: 253-472-3033

(Abigail Toohey)

 

Francesca’s 259

Willowbrook Mall

1400 Willowbrook Mall #1505

Wayne, NJ 07470

Tel: 973-256-5404

(Yana Pritsker)

Francesca’s # 260

Long Wharf Shops

Thames & Long Wharf #F1

Newport, RI 02840

Tel: 401-841-1659

(Nicole Frias)

 

Francesca’s # 261

Coastland Mall

1766 Tamiami Trail

N. Naples, Fl 34102

239-263-0602

(Nancy Joseph)

 

Francesca’s # 262

Shoppes at Mission Viejo

906 Shoppes at Mission Viejo

Mission Viejo, CA 92691

Tel: 949-364-5074

(Nancy Ferguson)

 

Francesca’s #263

Florida Mall

8001 S. Orange Blossom Trail #356

Orlando, Fl 32809

Tel: 407-816-6466

(Maria Bravo)

 

Francesca’s # 264

Pheasant Lane Mall

310 Daniel Webster Highway #W227

Nashua, NH 03060

Tel: 603-888-4173

(Maria Delisi-Minichiello)

 

Francesca’s # 265

Chesterfield Town Center 11500 Midlothian Turnpike #258

Richmond, VA 23235

Tel: 804-378-7395

(Ashley Doyle)

Francesca’s # 266

Tyson’s Corner Center

7965 Tyson’s Corner Center

McLean, VA 22102

Tel: 703-288-8538

(Antoine Lewis)

 

Francesca’s # 267

Blackhawk Plaza

3400 Blackhawk Plaza Circle

Danville, CA 94506

925-736-1265

(Clarissa Bautista)

 

Francesca’s # 268

Shops at Riverside

One Riverside Square #240

Hackensack, NJ 07601

Tel: 201-342-5015

(Florina Nelaj)

 

Francesca’s # 269

Mall at Rockingham Park

99 Rockingham park Blvd. #E135

Salem, NH 03079

Tel: 603-890-2344

(Rachel Van Nostrad)

 

Francesca’s # 270

Hamilton Town Center

13170 Harrell Parkway # 400

Noblesville, IN 46060

Tel: 317-776-5281

(Brandi Jo Kelin)

 

Francesca’s # 271

Ross Park

1000 Ross Park Mall Dr. # H25

Pittsburg, PA 15237

Tel: 412-635-7644

(Elaine Kennedy)

Francesca’s # 272

White Marsh Mall

8200 Perry Hall Blvd. #1125

Baltimore, MD 21236

Tel: 410-931-2305

(Monica Maith)

 

Francesca’s # 273

Topanga

6600 Canyon Blvd. #2074

Conoga Park, CA 91303

Tel: 818-710-8827

(Brittny Keller)

 

Francesca’s 274

Boise Town Square

350 N. Milwaukee #1105

Boise, ID 83704

208-375-7769

 

Francesca’s # 275

Town Center at Boca Raton

6000 Glades Road #1039

Boca Raton, Fl 33431

Tel: 561-394-2456

(Ashleigh Stone)

 

Francesca’s # 276

Shoppes at Susquehanna

2617 Brindle Drive #C2

Harrisburg, PA 17110

Tel: 717-540-1078

(Hanna Holt)

 

Francesca’s # 277

Woodland Mall

3195 28th SE #D110

Grand Rapids MI 49512

Tel: 616-957-1851

(Shanna Long)

Francesca’s # 278

The Meadows at Lake St. Louis

10 Meadows Circle Dr. #108

Lake St. Louis, MO 63367

Tel: 636-625-4555

(Patricia Burrus)

 

Francesca’s # 279

Longmeadow Shops

704 Bliss Road

Longmeadow, MA 01106

Tel: 413-567-5135

(Terry Ann Goodrich)

 

Francesca’s # 280

St. Clair Square

151 St. Clair Square

Fairview Heights, IL 62208

Tel: 618-628-3022

(Cindi Van Horn)

 

Francesca’s # 281

The Gardens at El Paseo

73-585 El Paseo #1102

Palm Desert, CA 92260

Tel: 760-773-4935

(Jamie Tipton)

 

Francesca’s # 282

Bridgeport Village

7351 SW Bridgeport Rd.

Tigard, OR 97224

Tel: 503-443-1580

 

Francesca’s # 283

Universal City Walk

1000 Universal Studios Blvd.

Universal City, CA 91608

Tel: 818-760-9096

Francesca’s # 284

Fashion Island

285 Newport Center Dr.

Newport Beach, CA 91608

Tel: 949-718-3511

 

Francesca’s # 285

Garden State

1 Garden State Plaza #2131

Paramus, NJ 27652

Tel: 201-843-4499

(Andrea Vander Plaat)

 

Francesca’s # 286

Orland Square Mall

317 Orland Square #CO4B

Orland Park, IL 60462 Tel: 708-873-5550

 

Francesca’s # 287

Main Place

2800 N. Main St. #348

Santa Ana, CA 92705

Tel: 714-542-2675

   



--------------------------------------------------------------------------------

SCHEDULE 4.20

Insurance

See attached.

 

9



--------------------------------------------------------------------------------

LOGO [g213727g07s40.jpg]

 



--------------------------------------------------------------------------------

LOGO [g213727g09w72.jpg]

 

COVERAGE

  

POLICY PERIOD

  

CARRIER/
POLICY NO.

  

LIMITS

  

DEDUCTIBLE

Workers’

Compensation

   10/01/10-10/01/11    The Hartford   

$1,000,000 Bodily Injury by Accident – each accident

$1,000,000 Bodily Injury by Disease – each employee

$1,000,000 Bodily Injury by Disease – policy limit

   N/A

General Liability

(Includes

Employee

Benefits)

   10/01/10-10/01/11    The Hartford   

$2,000,000 General Aggregate

$2,000,000 Products / Completed Operations Agg

$1,000,000 Personal & Advertising Injury Liability

$1,000,000 Each Occurrence Limit

$300,000 Fire Legal Liability

$10,000 Medical Expenses (any one person)

           

Employee Benefits:

$1,000,000 Each Occurrence

$2,000,000 Aggregate

   Employee Benefits: $1,000

Business

Automobile

   10/01/10-10/01/11    The Hartford   

$1,000,000 Bodily Injury / Property Damage Limit (CSL)

$1,000,000 Hired / Borrowed Auto Liability

$1,000,000 Uninsured/Underinsured Motorists

$50,000 Hired Car Physical Damage Limit

$2,500 Personal Injury Protection

$5,000 Medical Payments

$50 Rental Reimbursement ($1,000 max per day)

  

Physical Damage:

$500 Comp/Collision

 

Deductible for Hired Car Physical Damage

($50,000 limit) - $500 Comp/Collision

 

LOGO [g213727g67s78.jpg]

   2



--------------------------------------------------------------------------------

LOGO [g213727g77r06.jpg]

 

        

Limits of Liability:

$5,000,000 Each Occurrence

$5,000,000 Annual Aggregate

$10,000 SIR

 

Underlying Limits of Liability:

 

General Liability:

$2,000,000 General Aggregate

$2,000,000 Products / Completed Operations Agg

$1,000,000 Personal & Advertising Injury Liability

Umbrella    10/01/10-10/01/11    The Hartford    $1,000,000 Each Occurrence
Limit         

Employee Benefits:

$1,000,000 Aggregate

 

Automobile:

$1,000,000 Combined Single Limit (CSL)

 

Employers’ Liability:

$1,000,000 Bodily Injury by Accident – each accident $1,000,000 Bodily Injury by
Disease – each employee $1,000,000 Bodily Injury by Disease – policy limit

 

LOGO [g213727g67s78.jpg]

   3



--------------------------------------------------------------------------------

LOGO [g213727g77r06.jpg]

 

 

 

 

Commercial Property

  

 

 

 

10/01/10-10/01/11

  

 

 

 

The Hartford

  

$11,374,000Blanket Contents & Betterments & Improvements

 

$2,300,000Blanket Business Interruption incl. Extra Expense

 

$10,000Utility Services (incl. Overhead Transmission Lines)

 

$25,000Leasehold Improvements

 

Flood - Sublimit location equal Business to individual Personal Property values
and $100,000 Business Income each.

 

•           500 Baybrook Mall, Suite 1198 Friendswood TX 77546

 

•           15900 LaCantera Pkwy, Ste 20100 San Antonio TX 78256

 

•           1155 Glendale Galleria Space C006 Glendale CA 91210

 

•           20131 Hwy 59 N. Space 2328 Humble, TX 77338

  

$25,000 AOP Deductible

$2,500 Wind/Hail

–exceptthe following which are included in the blanket limit but have separate
Wind/Hail Ded:

 

•           $5,000 – 92 Derby Street, Hingham, MA

 

•           $5,000 – 250 Granite Street, Braintree, MA

 

•           $5,000 – 100 Menlo Park, Edison, NJ

 

•           $5,000 – 701 Lynnhaven Parkway, Virginia Beach, VA

 

•           $10,000 – 700 Memorial City Mall, Houston, TX

 

•           2%/72 Hr. Waiting Period – 3480 and 3842 W. 12th Street, Houston, TX

 

•           2%/72 Hr. Waiting Period – 3233 W. 11th Street, Houston, TX

 

*Pleasesee page 5 & 6 where properties are written on a specific basis, not
blanketed and separate wind/hail deductibles apply

 

Flood with $25,000 deductible for:

 

•           500 Baybrook Mall, Suite 1198 Friendswood TX 77546

 

•           15900 LaCantera Pkwy, Ste 20100 San Antonio TX 78256

 

•           1155 Glendale Galleria Space C006 Glendale CA 91210

 

•           20131 Hwy 59 N. Space 2328 Humble, TX 77338

 

LOGO [g213727g67s78.jpg]

   4



--------------------------------------------------------------------------------

LOGO [g213727g77r06.jpg]

 

Address

       

Wind/hail deductible

   BPP Limit      Business Income
Limit  

6514 Woodway, Houston

   TX    $10,000    $ 59,500       $ 100,000   

5468 West FM 1960, Houston

   TX    $10,000    $ 59,500       $ 100,000   

1141-08 Uptown Blvd, Houston

   TX    $10,000    $ 59,500       $ 100,000   

333 Canal St, New Orleans

   LA    10% / 72 hr waiting period    $ 59,500       $ 100,000   

4022 Westheimer, Houston

   TX    $10,000    $ 59,500       $ 100,000   

30500 Ste Hwy 181, Spanish Fort

   AL    $10,000    $ 59,500       $ 100,000   

5525 Abercorn St, Savannah

   GA    $10,000    $ 59,500       $ 100,000   

13499 US 41 SE, Fort Myers

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

1237 Belk Dr, Mount Pleasant

   SC    $10,000    $ 59,500       $ 100,000   

3820 S. Alameda St, Corpus Christi

   TX    $10,000    $ 59,500       $ 100,000   

6823 Main St, Wilmington

   NC    $10,000    $ 59,500       $ 100,000   

338 King St, Charleston

   SC    $10,000    $ 59,500       $ 100,000   

505 SW 145th Terrace, Pembroke Pines

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

10156 Perkins Rowe, Baton Rouge

   LA    10% / 72 hr waiting period    $ 59,500       $ 100,000   

3333 Magazine St, New Orleans

   LA    10% / 72 hr waiting period    $ 59,500       $ 100,000   

9 Durhu Dr, Mobile

   AL    $10,000    $ 59,500       $ 100,000   

500 Route 73 S, Marlton

   NJ    $5,000    $ 59,500       $ 100,000   

322 Plaza Real, Boca Raton

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

3323 Reed Ave, Myrtle Beach

   SC    $10,000    $ 59,500       $ 100,000   

4425 Lyons Rd, Coconut Creek

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

 

 

LOGO [g213727g67s78.jpg]

   5



--------------------------------------------------------------------------------

LOGO [g213727g77r06.jpg]

 

Address

       

Wind/hail deductible

   BPP Limit      Business Income
Limit  

701 S. Rosemary Ave, W. Palm Beach

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

4300 Legendary Dr., Destin

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

500 Baybrook Mall, Friendswood

   TX    $10,000    $ 59,500       $ 100,000   

8888 SW 136 St., Miami

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

370 San Lorenzo Ave, Coral Gables

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

10300 Southside Blvd, Jacksonville

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

286 West Shore Plaza, Tampa

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

2261 Town Center Ave, Viera

   FL    10% / 72 hr waiting period    $ 59,500       $ 100,000   

2414 E Sunrise Blvd, Ft. Lauderdale

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

413 N Alafaya Trail, Orlando

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

451 E. Altamonte Dr, Altamonte Springs,

   FL    10% / 72 hr waiting period    $ 67,500       $ 100,000   

3301 Veterans Blvd, Metairie

   LA    10% / 72 hr waiting period    $ 67,500       $ 100,000   

100 Cambridgeside Place, Cambridge

   MA    $5,000    $ 67,500       $ 100,000   

597 Route 35, Shrewsbury,

   NJ    $5,000    $ 67,500       $ 100,000   

30 Mall Dr, Jersey City

   NJ    $5,000    $ 67,500       $ 100,000   

1155 Glendale Galleria, Glendale

   CA    $2,500    $ 67,500       $ 100,000   

15300 LaCantera Pkwy, San Antonio

   TX    $2,500    $ 59,500       $ 100,000   

20131 Hwy 59 N., Humble

   TX    $2,500    $ 67,500       $ 100,000   

TOTAL

         $ 2,357,000       $ 3,800,000   

 

LOGO [g213727g67s78.jpg]

   6



--------------------------------------------------------------------------------

LOGO [g213727g77r06.jpg]

 

Directors & Officers Liability

Employment Practices Liability

Fiduciary Liability

   04/30/11-04/30/12   Chartis   

D&O / EPL

$5,000,000 Aggregate Limit

 

Fiduciary

$1,000,000 Limit

  

D&O

$50,000

 

EPL

$50,000

 

Fiduciary

N/A

ERISA Compliance Bond

   10/01/09-10/01/12   Travelers    $15,000 Per Occurrence   

 

LOGO [g213727g67s78.jpg]

   7



--------------------------------------------------------------------------------

SCHEDULE 8.1

Existing Indebtedness

None.

 

10



--------------------------------------------------------------------------------

SCHEDULE 8.2

Existing Liens

 

1. Liens granted pursuant to the Terms of Service, effective as of July 5, 2008,
by and among Francesca’s Collections, Elavon (f/k/a NOVA Information System,
Inc.) and Wachovia Bank, National Association.

 

11



--------------------------------------------------------------------------------

SCHEDULE 8.3

Existing Investments

None.

 

12



--------------------------------------------------------------------------------

SCHEDULE 8.10

Existing Third-Party Restrictions

None.

 

13



--------------------------------------------------------------------------------

EXHIBIT 1.1(1)

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.

   Assignor:   

 

  

2.

   Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:    Francesca’s Collections, Inc.

4.

   Administrative Agent:    Royal Bank of Canada, as administrative agent under
the Credit Agreement.

5.

   Credit Agreement:    Amended and Restated Credit Agreement, dated as of July
27, 2011, among Francesca’s Collections, Inc., as borrower (the

 

1 

Select as applicable.

 

1



--------------------------------------------------------------------------------

      “Borrower”), Francesca’s LLC, as parent (the “Parent”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent (in such
capacity, the “Administrative Agent”), Royal Bank of Canada, as Collateral Agent
for the Secured Parties, and the other parties party thereto

 

6. Assigned Interest:

 

Aggregate

Amount of

Commitment/

Loans for all

Lenders

   Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans2   $    $           %   

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

    Name:     Title:

 

ASSIGNEE   [NAME OF ASSIGNOR]   By:  

 

    Name:     Title:

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

Royal Bank of Canada, as Administrative Agent

        By:

 

 

  Name:   Title:

[Consented to:]5

 

[FRANCESCA’S COLLECTIONS, INC.]         By:  

 

  Name:   Title:

[Consented to:]6

 

[            , as L/C Issuer]

        By:

 

 

  Name:   Title:

 

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

6 

Consent of the L/C Issuer is required for an assignment of Revolving Credit
Commitments.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Parent, the Borrower, any of their Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Parent, the Borrower, any of their Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) subject to receipt of
such consents as may be required under the Credit Agreement, it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to this Assignment and Acceptance is
an Administrative Questionnaire in the form supplied by the Administrative
Agent, (vii) the Administrative Agent has received a processing and recordation
fee of $3,500 as of the Effective Date and (viii) attached to this Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
Section 2.17(f) of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender and, based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

4. General Provisions

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT 1.1(2)

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent (in such
capacity, the “Administrative Agent”), Royal Bank of Canada, as Collateral
Agent, and the other parties party thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Pursuant to Section 6.1(c) of the Credit Agreement, the undersigned,
in his/her capacity as a Responsible Officer of the Borrower, certifies as
follows:

[Attached hereto as Exhibit A is the Consolidated balance sheet of the Borrower
as of [            ], 20[    ] and related Consolidated statements of income,
stockholders’ equity and cash flow for the Fiscal Year then ended, each prepared
in accordance with GAAP, audited and accompanied by (a) a complete and correct
copy of [            ]1, (b) an opinion2 of Group Members’ Accountants and (c) a
summary of such financial statements setting forth in comparative form the
corresponding figures for the prior Fiscal Year. These Financial Statements
fairly present in all material respect the Consolidated financial position,
results of operations and cash flow of the Borrower for such Fiscal Year in
accordance with GAAP.]3

[Attached hereto as Exhibit A is the Consolidated unaudited balance sheet of the
Borrower as of [            ], 20[    ] and the related Consolidated statements
of income and cash flow for such Fiscal Quarter and for the portion of the
Fiscal Year then ended, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the corresponding portion of
the previous Fiscal Year, all in reasonable detail. These Financial Statements
fairly present in all material respects the Consolidated financial condition,
results of operations and cash flow of the Borrower as at the dates indicated
and for the periods indicated in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnote disclosure.]4

 

 

1 

To include each final management letter, audit report or similar letter or
report from any independent registered certified public accountant (including
the Group Members’ Accountants) in connection with such Financial Statements or
any audit thereof and submitted to any Group Member (or such Group Member’s
board of directors).

2 

Such opinion is to indicate that: (x) such Consolidated Financial Statements
fairly present in all material respects the Consolidated financial position,
results of operations and cash flow of the Borrower as at the dates indicated
and for the periods indicated therein in accordance with GAAP without
qualification with respect to going concern or scope of audit or any like
qualifications, and (y) in the course of the regular audit of the businesses of
the Borrower and its Subsidiaries, which audit was conducted in accordance with
the standards of the United States’ Public Company Accounting Oversight Board
(or any successor entity), such Group Members’ Accountants have obtained no
knowledge that a Default in respect of the Financial Performance Covenants is
continuing or, if in the opinion of the Group Members’ Accountants such a
Default is continuing, a statement as to the nature thereof (which statement may
be limited to accounting matters and may disclaim responsibility for legal
interpretations).

3 

To be included if accompanying annual financial statements only (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
Section 6.1(b) of the Credit Agreement to the extent such annual reports include
the information specified therein.

4 

To be included if accompanying quarterly financial statements only (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of Holdings and its consolidated subsidiaries shall satisfy the requirements of
Section 6.1(a) of the Credit Agreement to the extent such quarterly reports
include the information specified therein).

 

1



--------------------------------------------------------------------------------

[Attached hereto as Exhibit B is a summary narrative discussion and analysis of
the financial condition and results of operations of the Group Members for [the
portion of] the Fiscal Year ended [            ] and [the corresponding period
in] the previous Fiscal Year.]5

No Default has occurred and is continuing as of the date hereof. [If unable to
provide the foregoing certification, fully describe the nature of any such
Default and the action that the Borrower proposes to take with respect thereto
on Annex A attached hereto.]

[Attached hereto as Annex [B] is a complete and correct report6 summarizing the
insurance coverage in effect for the Borrower and each Loan Party and its
Subsidiaries.] 7

The following represent true and accurate calculations, as of [            ], to
be used to determine compliance with the covenants set forth in Article 5 of the
Credit Agreement:

 

Maximum Consolidated Total

Lease Adjusted Leverage Ratio:

  

Sum of Consolidated Total Debt

plus the product of (a)

Consolidated Rent Expense

multiplied by (b) 6.00=

   [            ]

Consolidated EBITDAR=

   [            ]

Actual Ratio=

   [            ] to 1.0

Required Ratio=

   No more than 4.25 to 1.00

Borrower in compliance with

Financial Performance Covenant:

   [Yes / No]

Minimum Consolidated

Interest Coverage Ratio:

  

Consolidated EBITDA=

   [            ]

Cash Interest Expense=

   [            ]

Actual Ratio=

   [            ] to 1.0

Required Ratio=

   At least 4.00 to 1.00

Borrower in compliance with

Financial Performance Covenant:

   [Yes / No]

 

5 

To be included unless delivery by the Borrower of quarterly reports on Form 10-Q
or annual reports on Form 10-K, as applicable, of Holdings and its consolidated
subsidiaries satisfy the requirements of Section 6.1(h) of the Credit Agreement.

6 

Such report to specify type, amount and carrier of insurance and to contain such
additional information as the Administrative Agent may reasonably specify.

7 

To be included if accompanying annual financial statements only.

 

2



--------------------------------------------------------------------------------

Supporting detail showing the calculation of the Consolidated Total Lease
Adjusted Leverage Ratio and Consolidated Interest Coverage Ratio is attached
hereto as Schedule 1.8

Attached hereto as Schedule 2 are calculations setting forth the ratio of
(x) the amount of Consolidated Total Assets at the end of the applicable Fiscal
Quarter to (y) the amount of Consolidated Total Assets as of October 30, 2010.

Attached hereto as Schedule 3 is a summary of the outstanding balances of all
intercompany Indebtedness as of the last day of the last Fiscal Quarter included
in the Financial Statements attached hereto, which summary is complete and
correct.

[[The Corporate Chart previously delivered on [            ], 20[    ], pursuant
to Section 6.1(d) of the Credit Agreement, is correct and complete as of the
date hereof.] [Attached hereto as Exhibit C is a Corporate Chart, which
Corporate Chart is correct and complete as of the date hereof.]]9

[The Loan Parties have delivered to the Administrative Agent (i) all documents
(including updated schedules as to the acquisition of Intellectual Property or
real property) they are required to deliver pursuant to any Loan Document on or
prior to the date hereof and (ii) complete and correct copies of all documents
modifying any term of any Constituent Document of any Group Member or Joint
Venture thereof on or prior to the date hereof. [Any such documents not
previously delivered prior to the date hereof are attached hereto as Exhibit
[D].] 10

 

 

8 

Which calculations shall be in reasonable detail.

9 

To be included only in annual Compliance Certificate.

10 

To be included only in annual Compliance Certificate.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this             day of
        .

 

    FRANCESCA’S COLLECTIONS, INC.

By:

 

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

Calculation of Covenant Compliance

 

(A) Consolidated Total Lease Adjusted Leverage Ratio: (i) Sum of Consolidated
Total Debt plus the product of (a) Consolidated Rent Expense multiplied by (b)
6.00 to (ii) Consolidated EBITDAR

(1)    Consolidated Total Debt of the Borrower as of [            ], 20[    ]:

  

(a)     the sum of all Indebtedness of a type described in clauses (i) through
(vi) below of the Borrower and its Subsidiaries on a Consolidated basis:

                       

(i)     all indebtedness for borrowed money

                       

(ii)    all obligations evidenced by notes, bonds, debentures or similar
instruments,

                       

(iii)   the principal component of all obligations with respect to letters of
credit (other than to the extent undrawn), bank guarantees or bankers’
acceptances,

                       

(iv)   all obligations to pay the deferred purchase price of property or
services 1,

                       

(v)    all Capitalized Lease Obligations, and

                       

(vi)   all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value, or pay any dividends or other amounts
with respect to, or convert into or exchange for Indebtedness, any of the Stock
or Stock Equivalents of Borrower and its Subsidiaries (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) prior to the date that
is 180 days after the Scheduled Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends,

                       

(b)    plus, all Guaranty Obligations of the Borrower and its Subsidiaries on a
Consolidated basis with respect to any Indebtedness of any other Person of a
type described in clause (a) above,

                       

 

1 

Other than current trade liabilities and current intercompany liabilities (but
not any refinancings, extensions, renewals or replacements thereof) incurred in
the ordinary course of business and maturing within 180 days after the
incurrence thereof.

 

1



--------------------------------------------------------------------------------

(c)     minus, unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries (reduced, in the case of any Subsidiary that is not a Wholly Owned
Subsidiary, to reflect the extent of the relative aggregate direct and indirect
beneficial ownership interest of the Borrower therein) on such date in an amount
not to exceed $7,500,000 less the outstanding principal amount of Loans on such
date.2

                       

Consolidated Total Debt

  

                    

(2)     Consolidated Rent Expense of the Borrower for the period of four
consecutive Fiscal Quarters ending [            ], 20[    ]:

  

(a)     Rental expense attributable to leases of real property that is deducted
in determining Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP.

  

                    

Consolidated Rent Expense

  

                    

(3)     Consolidated EBITDAR of the Borrower for the period of four consecutive
Fiscal Quarters ending
[            ], 20[     ]3:

  

(a)     Consolidated EBITDA:

  

(i)      Consolidated Net Income of the Borrower for such period determined in
accordance with GAAP: the aggregate of the Net Income of the Borrower and its
Subsidiaries attributable to the Borrower (after giving effect to
non-controlling interests) for such period, on a Consolidated basis

  

                    

excluding, without duplication:

  

A.      any net after-tax extraordinary, nonrecurring, or unusual gains or
losses or income or expenses (less all fees and expenses relating thereto),
including any severance expenses, and fees, expenses or charges related to the
IPO, any other offering of the Stock of Parent, any Investment, acquisition or
Indebtedness permitted to be incurred under the Credit Agreement (in each case,
whether or not successful), including any such fees, expenses, charges or change
in control payments related to any acquisition consummated after the Closing
Date,

  

                    

 

 

2 

Such unrestricted cash and Cash Equivalents that reduce Consolidated Total Debt
pursuant to this clause (c) shall be maintained in an account subject to a
Control Agreement (as defined in the Guaranty and Security Agreement).

3 

Determined on a Pro Forma Basis.

 

2



--------------------------------------------------------------------------------

B.      any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations,

                            

C.      any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors (or equivalent) of the Borrower), other than write downs
of current assets in the ordinary course of business,

                            

D.      any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,

                            

E.      the cumulative effect of a change in accounting principles during such
period,

                            

F.       any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated after the Closing Date,

                            

G.      any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards No. 142 and 144, and the
amortization of intangibles arising pursuant to No. 141,

                            

H.      the effect of mark-to-market accounting for derivatives contracts under
Statement of Financial Accounting Standards No. 157,

                            

I.        any non-cash compensation expenses realized from grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors and employees of the Borrower or any of its Subsidiaries,

                            

J.       any pre-opening expenses, and

                            

K.      the net income for such period of any entity (other than a Subsidiary of
the Borrower) in which any Person other than the Borrower and its Subsidiaries
has an ownership interest, except to the extent that cash in an amount equal to
any such income has actually been received by the Borrower or its Subsidiaries
during such period,

                            

Consolidated Net Income

                            

(ii)     plus, to the extent applicable to the Borrower in such period, the sum
of the following (without duplication and only to the extent the amounts
described in clauses (A) through (F) below decreased such Consolidated Net
Income for such period):

  

A.      provision for Taxes based on income, profits or capital of the Borrower
and its Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes,

                            

 

3



--------------------------------------------------------------------------------

B.      Consolidated Interest Expense of the Borrower for such period,

                            

C.      depreciation and amortization expense of the Borrower and its
Subsidiaries for such period,

                            

D.      business optimization expenses and other restructuring charges of the
Borrower and its Subsidiaries for such period4,

                            

E.      any other non-cash charges of the Borrower and its Subsidiaries for such
period (but excluding (a) any such charges which represent the accrual of, or a
cash reserve for, anticipated cash charges in any future period and (b) any such
non-cash charge to the extent that it represents the amortization of a prepaid
cash charge that was paid in a prior period unless such non-cash charge
represents an amount that was not recognized in any prior period),

                            

F.       management, consulting, monitoring, transaction, and advisory fees and
related expenses for the Borrower and its Subsidiaries for such period paid to
the Permitted Investors (or any accruals related to such fees and related
expenses),5

                            

(iii)    minus, the sum (without duplication and only to the extent the amounts
described in this clause (iii) increased such Consolidated Net Income for such
period) of non-cash items increasing Consolidated Net Income of the Borrower for
such period (but excluding any such items (a) in respect of which cash was
received in a prior period or will be received in a future period, or (b) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period)

                            

Consolidated EBITDA

                            

Consolidated EBITDAR (sum of Consolidated EBITDA (Item A(3)(a)) plus (without
duplication and only to the extent that such amounts decreased Consolidated Net
Income for the respective period for which Consolidated EBITDA is being
determined) Consolidated Rent Expense (Item A(2))

                            

 

 

4 

(A) With respect to each business optimization expense or other such
restructuring charge, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower specifying and
quantifying such expense or charge and stating that such expense or charge is a
business optimization expense or other restructuring charge, as the case may be,
and (B) the aggregate amount of cash business optimization expenses and other
cash restructuring charges for purposes of this clause (D) shall not exceed 5%
of Consolidated EBITDA for such period (as calculated prior to giving effect to
the addition of amounts specified in this clause (D)).

5 

The aggregate amount of such fees and related expenses for purposes of this
clause (F) shall not exceed in any period of four consecutive Fiscal Quarters
$500,000 as of the date of determination.

 

4



--------------------------------------------------------------------------------

Consolidated Total Debt plus the product of Consolidated Rent Expense multiplied
by 6.00 to Consolidated EBITDAR

   [    ]:1.00

Covenant Requirement

   No more than 4.25:1.00

 

(B)    Consolidated Interest Coverage Ratio: Consolidated EBITDA to Cash
Interest Expense

 

(1)     Consolidated EBITDA of the Borrower for the period of four consecutive
Fiscal Quarters ending [            ], 20[    ] (See Item A(3)(a) above)

 

Consolidated EBITDA

                      

(2)     Cash Interest Expense of the Borrower for the period of four consecutive
Fiscal Quarters ending [            ], 20[    ]:

 

(a)     Consolidated Interest Expense of the Borrower for such period:
Consolidated total interest expense of the Borrower and its Subsidiaries for
such period and including:

 

(i)      interest capitalized during such period and net cash costs under
Interest Rate Contracts for such period, and

                      

(ii)     all fees, charges, commissions, discounts and other similar obligations
(other than reimbursement obligations) with respect to letters of credit, bank
guarantees, banker’s acceptances, surety bonds and performance bonds (whether or
not matured) payable by the Borrower and its Subsidiaries during such period.

                      

Consolidated Interest Expense

                      

(b)     Consolidated Interest Expense of the Borrower for such period to the
extent such amounts are paid in cash for such period:

                      

(c)     excluding, without duplication, in any event:

 

(i)      pay in kind Consolidated Interest Expense or other non-cash
Consolidated Interest Expense (including as a result of the effects of purchase
accounting),

                      

(ii)     to the extent included in Consolidated Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary and the expensing of any bridge,
commitment or other financing fees, including those paid in connection with the
Facility, or upon entering into any amendment of this Agreement

                      

 

5



--------------------------------------------------------------------------------

(iii)   the amortization of debt discounts, if any, or fees in respect of
Hedging Agreements, and

                       

(iv)   any other expenses included in Consolidated Interest Expense not paid in
cash.

                       

Cash Interest Expense (Item B(2)(b) excluding Item B(2)(c)(i), Item B(2)(c)(ii),
Item B(2)(c)(iii) and Item B(2)(c)(iv))

                       

Consolidated EBITDA to Cash Interest Expense

   [    ]:1.00

Covenant Requirement

   At least 4.00:1.00

 

6



--------------------------------------------------------------------------------

SCHEDULE 2

Change in Consolidated Total Assets

Ratio of (x) the amount of Consolidated Total Assets at the end of applicable
Fiscal Quarter to (y) the amount of Consolidated Total Assets as of October 30,
2010

 

(1)    Consolidated Total Assets1 at the end of Fiscal Quarter ending
[            ], 20[    ]

                       

(2)    Consolidated Total Assets as of October 30, 2010

   $52,965,111

Ratio of (1) to (2)

                       

 

 

1 

Consolidated Total Assets means, as of any date, the total assets of the
Borrower and the Consolidated Subsidiaries, determined in accordance with GAAP,
set forth on the Consolidated balance sheet of the Borrower as of such date. In
no event shall Consolidated Total Assets include the amount of goodwill that
would be recorded from the acquisition of the Borrower by the Fund and the Fund
Affiliates to the extent purchase accounting treatment was given or is given to
such acquisition.

 

1



--------------------------------------------------------------------------------

SCHEDULE 3

Summary of Intercompany Indebtedness

[To set forth a summary of the outstanding balances of all intercompany
Indebtedness.]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

Financial Statements

Attached.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

Management’s Summary Narrative Discussion and Analysis

Attached.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

Corporate Chart

Attached.

 

5



--------------------------------------------------------------------------------

EXHIBIT D

Documents

Attached.

 

6



--------------------------------------------------------------------------------

EXHIBIT 1.1(3)

[FORM OF]

GUARANTY AND SECURITY AGREEMENT

[Filed as Exhibit 10.3 to the Registrant’s Registration Statement on Form S-1/A
filed on May 24, 2011]



--------------------------------------------------------------------------------

EXHIBIT 1.1(4)

[FORM OF]

PERFECTION CERTIFICATE

[Filed as part of Exhibit 10.2 to the Registrant’s Registration Statement on
Form S-1/A filed on July 20, 2011]



--------------------------------------------------------------------------------

EXHIBIT 2.2(a)

[FORM OF]

NOTICE OF BORROWING

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

[Date]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.2 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

 

Date of Borrowing

(which is a Business Day):

                                                                         
                                                   

(B)

  Principal Amount of Borrowing:                                
                                         
                                                   

(C)

  Type of Borrowing2:                                
                                         
                                                   

(D)

 

Interest Period and the last day thereof3

(in the case of a Eurodollar Borrowing):

                                                                         
                                                   

(E)

  Account Number and Location:                                
                                         
                                                   

 

1 

Notice must be received prior to (i) 12:00 p.m. on the Business Day prior to the
date of the proposed Borrowing, in the case of a Borrowing of Base Rate Loans
and (ii) 12:00 p.m. on the third Business Day prior to the date of the proposed
Borrowing, in the case of a Borrowing of Eurodollar Rate Loans.

2 

Specify a Eurodollar Rate Borrowing or a Base Rate Borrowing.

3 

Subject to the definition of “Interest Period” in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 3.2(b) and (c) of the Credit Agreement are satisfied as of
the date hereof.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

FRANCESCA’S COLLECTIONS, INC.

  By:  

 

   

  Name:

  Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT 2.4(b)

[FORM OF]

L/C REQUEST

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

KeyBank National Association,

as L/C Issuer

127 Public Square

Cleveland, OH 44114

Attention: [                    ]

[Date]26

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, the Borrower hereby requests
that [                    ], as L/C Issuer, issue a Letter of Credit for the
account of the undersigned, as follows:

 

(A)        

  Date of Issuance:  

 

(B)        

  Aggregate Amount of Letter of Credit:  

 

(C)        

  Beneficiary:27  

 

(D)        

  Supported Transaction:28  

 

 

26 

Notice must be received no later than 12:00 p.m. on the third Business Day prior
to the date of the requested Issuance.

27 

Insert name and address of beneficiary.

 



--------------------------------------------------------------------------------

(E)        

  Stated Termination Date:  

 

   

 

The Borrower hereby represents and warrants that the conditions to Issuance
specified in Sections 3.2(b) and (c) of the Credit Agreement are satisfied as of
the date hereof.

[Signature page follows]

 

28 

Insert description of obligation or commercial transaction to which Letter of
Credit relates and include description of the documents to be presented by such
beneficiary in case of any drawing thereunder and the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder.

 



--------------------------------------------------------------------------------

Very truly yours, FRANCESCA’S COLLECTIONS, INC. By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT 2.10(b)

[FORM OF]

NOTICE OF CONVERSION OR CONTINUATION

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

[Date]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.10 of the Credit
Agreement that it elects to (a) continue a Eurodollar Rate Loan or a portion
thereof under the Credit Agreement; (b) convert a Eurodollar Rate Loan or a
portion thereof into a Base Rate Loan; or (c) convert a Base Rate Loans or a
portion thereof into Eurodollar Rate Loans, and in that connection sets forth
below the terms on which such conversion or continuation is requested to be
made:

 

(A)     

  Date of proposed conversion or continuation (which is a Business Day):  

 

(B)      

  Aggregate amount of Eurodollar Loans or Base Rate Loans to be converted or
continued2:  

 

(C)      

  Nature of the proposed conversion or continuation (including identification of
Loans to be converted or continued) :  

 

 

 

1 

Notice must be provided upon 3 Business Days’ prior notice in the case of any
Base Rate Loans or any portion thereof to be converted into Eurodollar Rate
Loans.

2 

For each Interest Period, the aggregate amount of Eurodollar Rate Loans having
such Interest Period must be $1,000,000 or an integral multiple of $100,000 in
excess thereof.

 

1



--------------------------------------------------------------------------------

   

 

(E)      

  Interest Period and the last day thereof3 (if the Loans are to be converted
into or continued as Eurodollar Loans):  

 

[The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed conversion or
continuation, both before and after giving effect thereto:

(a) the foregoing conversion or continuation complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.10
of the Credit Agreement);

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed conversion or continuation.]4

[Signature page follows]

 

 

3 

Subject to the definition of “Interest Period” in the Credit Agreement.

4 

Include if the Loans are to be converted into or continued as Eurodollar Loans.

 

2



--------------------------------------------------------------------------------

FRANCESCA’S COLLECTIONS, INC.     By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT 2.14(e)

[FORM OF]

NOTE

 

Lender: [NAME OF LENDER]

   New York, New York

Principal Amount: [$        ]

   [            ], 2011

FOR VALUE RECEIVED, the undersigned, FRANCESCA’S COLLECTIONS, INC., a Texas
corporation (the “Company”), hereby promises to pay the Lender set forth above
(the “Lender”), the Principal Amount set forth above, or, if less, the then
aggregate unpaid principal amount of all Loans made by the Lender pursuant to
the Amended and Restated Credit Agreement, dated as of July 27, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as administrative agent, Royal
Bank of Canada, as collateral agent for the Secured Parties, and the other
parties thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Company also promises to pay interest on the unpaid principal amount of such
Loan from the date made until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement and is subject
to the terms and entitled to the benefits of thereof and of the other Loan
Documents. This Note is secured and guaranteed as provided in the Guaranty and
Security Agreement and by the other security documents. This Note is subject to
voluntary prepayment prior to the Scheduled Termination Date, in whole or in
part, as provided in the Credit Agreement.

If an Event of Default shall occur, the principal of and accrued interest on
this Note may become or be declared to be due and payable in the manner and with
the effect provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind in connection with this Note.

THIS NOTE MAY NOT BE TRANSFERRED OR AMENDED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT.

THIS NOTE, AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE LENDER
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

FRANCESCA’S COLLECTIONS, INC. By: ____________________________ Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.17(f)

[FORM OF]

UNITED STATES TAX COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 27, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Francesca’s
Collections, Inc., a Texas corporation, as the borrower (the “Borrower”),
Francesca’s LLC, a Delaware limited liability company, the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Issuer, Royal Bank of Canada, as Administrative Agent, Royal Bank of Canada, as
Collateral Agent, and the other parties thereto. Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement. [                    ] (the “Non-U.S. Lender Party”) is
providing this certificate pursuant to subsection 2.17(f)(ii)(III) of the Credit
Agreement. The Non-U.S. Lender Party hereby represents and warrants that:

1. The Non-U.S. Lender Party is the sole record and beneficial owner of the
Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

2. The Non-U.S. Lender Party is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code. In this regard, the Non-U.S. Lender Party
further represents and warrants that:

(a) the Non-U.S. Lender Party is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b) the Non-U.S. Lender Party has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

3. The Non-U.S. Lender Party is not a 10-percent shareholder of the Borrower,
within the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender Party is not a controlled foreign corporation described
in Section 881(c)(3)(C) of the Code.

5. No payments in connection with the Loan Documents are effectively connected
with the Non-U.S. Lender Party’s conduct of a U.S. trade or business.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER PARTY]

By:

 

 

Name:

 

Title:

 

Date:                     